Exhibit 10.91


EXECUTION VERSION



--------------------------------------------------------------------------------





CREDIT AGREEMENT
dated as of
March 14, 2018
among
SRC O.P. LLC,
SRC FACILITIES LLC, and
SRC REAL ESTATE (TX), LLC,
as Borrowers,
the Lenders party hereto
and
UBS AG, STAMFORD BRANCH,
as Administrative Agent
and
UBS SECURITIES LLC,
as Lead Arranger and Bookrunner

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
Page


ARTICLE I
DEFINITIONS
1


SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Terms Generally
25


SECTION 1.03.
Accounting Terms; GAAP; Pro Forma Calculations
26


SECTION 1.04.
Rounding
27


SECTION 1.05.
Times of Day
27


 
 
 
ARTICLE II
THE TERM LOAN
27


SECTION 2.01.
Commitments
27


SECTION 2.02.
Loans
27


SECTION 2.03.
Request for Loans
27


SECTION 2.04.
Reserved
27


SECTION 2.05.
Reserved
27


SECTION 2.06.
Reserved
27


SECTION 2.07.
Joint and Several Liability
27


SECTION 2.08.
Termination of Commitments
28


SECTION 2.09.
Repayment of Loans; Evidence of Debt
28


SECTION 2.10.
Repayment of Loans
29


SECTION 2.11.
Fees
31


SECTION 2.12.
Interest
31


SECTION 2.13.
Illegality
32


SECTION 2.14.
Alternate Rate of Interest
32


SECTION 2.15.
Increased Costs
33


SECTION 2.16.
Break Funding Payments
34


SECTION 2.17.
Taxes
34


SECTION 2.18.
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
38


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
39


SECTION 2.20.
Collateral Reserves
40


 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
41


SECTION 3.01.
Organization; Powers; Single Purpose Entity; Subsidiaries
41


SECTION 3.02.
Authorization; Enforceability
42


SECTION 3.03.
Governmental Approvals; No Conflicts
42


SECTION 3.04.
Financial Condition; No Material Adverse Change
42


SECTION 3.05.
Properties; Title
43


SECTION 3.06.
Litigation, Environmental and Labor Matters
43


SECTION 3.07.
Compliance with Laws and Agreements
43


SECTION 3.08.
Investment Company Status
43


SECTION 3.09.
Taxes
44


SECTION 3.10.
ERISA
44


SECTION 3.11.
Disclosure
44


SECTION 3.12.
Federal Reserve Regulations
44





-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)






 
 
Page


SECTION 3.13.
Liens
45


SECTION 3.14.
Condemnation
45


SECTION 3.15.
Utilities and Public Access; Zoning
45


SECTION 3.16.
Solvency
45


SECTION 3.17.
Insurance
45


SECTION 3.18.
Security Interest in Collateral
45


SECTION 3.19.
Master Lease; Agreements; Management Agreements
45


SECTION 3.20.
OFAC
45


SECTION 3.21.
Patriot Act
46


SECTION 3.22.
Foreign Corrupt Practices Act; Anti-Corruption Laws
46


SECTION 3.23.
Tax Shelter Regulations
46


SECTION 3.24.
PPPFA
46


SECTION 3.25.
Broker’s Fees
46


SECTION 3.26.
Federal Income Tax Classification
46


SECTION 3.27.
Flood Zone
46


SECTION 3.28.
Physical Condition
47


SECTION 3.29.
Master Lease; Ground Leases; Leases
47


SECTION 3.30.
Boundaries; Separate Lots
48


SECTION 3.31.
Opinion Assumptions
49


SECTION 3.32.
Business Purpose
49


SECTION 3.33.
Certificate of Occupancy; Licenses
49


SECTION 3.34.
Assessments
49


SECTION 3.35.
Filing, Recording and Other Taxes
49


SECTION 3.36.
Casualty
49


SECTION 3.37.
Purchase Options
49


SECTION 3.38.
Underwriting Representations
50


SECTION 3.39.
Sears REMIC
50


 
 
 
ARTICLE IV
CONDITIONS
50


SECTION 4.01.
Effective Date
50


 
 
 
ARTICLE V
AFFIRMATIVE COVENANTS
52


SECTION 5.01.
Financial Statements and Other Information
53


SECTION 5.02.
Notices of Material Events
53


SECTION 5.03.
Existence; Conduct of Business
55


SECTION 5.04.
Payment of Obligations
55


SECTION 5.05.
Maintenance of Properties; Defense of Title; Insurance; Further Assurances
55


SECTION 5.06.
Books and Records; Inspection Rights
56


SECTION 5.07.
Compliance with Laws and Obligations
57


SECTION 5.08.
Use of Proceeds
57







-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)




 
 
Page


SECTION 5.09.
Alterations
57


SECTION 5.10.
Handicapped Access
58


SECTION 5.11.
Additional Collateral; Environmental Matters; Further Assurances; Estoppels
58


SECTION 5.12.
Cooperation in Legal Proceedings
60


SECTION 5.13.
Master Lease
60


SECTION 5.14.
Taxes on Security
60


SECTION 5.15.
Interest Rate Protection
60


SECTION 5.16.
Single Purpose Entity
61


SECTION 5.17.
Post-Closing Matters
61


SECTION 5.18.
Ground Lease
61


SECTION 5.19.
REA
64


 
 
 
ARTICLE VI
NEGATIVE COVENANTS
65


SECTION 6.01.
Indebtedness; Swap Agreements
65


SECTION 6.02.
Liens
66


SECTION 6.03.
Transfers
66


SECTION 6.04.
Investments
67


SECTION 6.05.
Reserved
67


SECTION 6.06.
Transactions with Affiliates
67


SECTION 6.07.
REA
67


SECTION 6.08.
Management Agreements
68


SECTION 6.09.
Material Agreements; Master Lease; Organizational Documents
68


SECTION 6.10.
No Joint Assessment
68


SECTION 6.11.
No Plan Assets
68


SECTION 6.12.
Zoning
68


SECTION 6.13.
Use of Properties
68


SECTION 6.14.
Accounting Changes; Fiscal Year
68


SECTION 6.15.
Ground Lease
68


SECTION 6.16.
PPPFA
69


 
 
 
ARTICLE VII
EVENTS OF DEFAULT
69


SECTION 7.01.
Events of Default
69


SECTION 7.02.
Limited Right to Cure
73


 
 
 
ARTICLE VIII
THE ADMINISTRATIVE AGENT
73


SECTION 8.01.
Appointment of Agency
73


SECTION 8.02.
Rights and Powers of Administrative Agent
74


SECTION 8.03.
Resignation and Replacement
75


SECTION 8.04.
No Joint Venture, Etc
75


SECTION 8.05.
Agent as Representative, Etc
76


 
 
 





-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)




 
 
Page


ARTICLE IX
MISCELLANEOUS
77


SECTION 9.01.
Notices; Effectiveness; Electronic Communication
77


SECTION 9.02.
Waivers; Amendments
79


SECTION 9.03.
Expenses; Indemnity; Damage Waiver
81


SECTION 9.04.
Successors and Assigns
83


SECTION 9.05.
Survival
86


SECTION 9.06.
Counterparts; Integration; Effectiveness
86


SECTION 9.07.
Severability
86


SECTION 9.08.
Right of Setoff
87


SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
87


SECTION 9.10.
WAIVER OF JURY TRIAL
88


SECTION 9.11.
Headings
88


SECTION 9.12.
Confidentiality
88


SECTION 9.13.
USA Patriot Act
89


SECTION 9.14.
Exculpation
89


SECTION 9.15.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
93


SECTION 9.16.
Interest Rate Limitation
94


SECTION 9.17.
No Advisory or Fiduciary Responsibility
94


SECTION 9.18.
Independent Effect of Covenants
94


SECTION 9.19.
Inconsistencies with Other Documents
94


SECTION 9.20.
Partial Release
95


SECTION 9.21.
Publicity
95


SECTION 9.22.
Additional Titles
95









-iv-

--------------------------------------------------------------------------------










SCHEDULES:
Schedule 1.01 – Properties
Schedule 1.05 – Insurance Maintenance Requirements
Schedule 1.07 – Single Purpose Entity Requirements
Schedule 1.08 – Other Real Property
Schedule 1.09 – Physical Condition Reports
Schedule 2.01 – Commitments
Schedule 4.01 – Effective Date Mortgage Instruments


EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Reserved
Exhibit C – Form of Promissory Note
Exhibit D – Form of Compliance Certificate
Exhibit E – Form of Solvency Certificate








-v-

--------------------------------------------------------------------------------










CREDIT AGREEMENT (this “Agreement”) dated as of March 14, 2018 among SRC O.P.
LLC, a Delaware limited liability company (“SRC OP”), SRC Facilities LLC, a
Delaware limited liability company (“SRC Facilities”), SRC Real Estate (TX),
LLC, a Delaware limited liability company (“SRC Real Estate” and, together with
SRC OP and SRC Facilities, each a “Borrower” and, collectively, the
“Borrowers”), the Lenders from time to time party hereto, UBS AG, Stamford
Branch, as administrative agent, and UBS Securities LLC, as Lead Arranger and
Bookrunner.
WHEREAS, the Borrowers have requested that the lenders make available to them a
term loan facility in an aggregate principal amount equal to $200,000,000, the
proceeds of which will be used in accordance with Section 5.08;
WHEREAS, the Lenders have agreed to provide such term loan facility on the terms
and subject to the conditions set forth herein, including, without limitation,
the requirement that each of the Borrowers be organized or reorganized as a
single purpose entity with attendant restrictions, as specifically set forth
herein, on the scope of its respective activities and actions and conventional
separateness covenants to ensure that it will be treated as a separate legal
entity and not substantively consolidated with any Affiliate; and
WHEREAS, in providing the term loan facility, the Lenders are relying heavily on
the organization or reorganization of each Borrower as a single purpose entity
and on its legal separateness from each of its Affiliates and, without such
features, would not have agreed to provide the term loan facility at all.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I
Definitions

SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Acceptable Counterparty” means a counterparty to the LIBOR Cap that (a) has and
shall maintain, until the expiration of the applicable LIBOR Cap, (i) a
long-term unsecured debt rating of not less than “A+” by S&P and a short-term
senior unsecured debt rating of at least “A‑1” from S&P and (ii)(x) a long-term
unsecured debt rating of not less than “A2” from Moody’s and a short-term senior
unsecured debt rating of at least “P1” from Moody’s or (y) if no short-term debt
rating exists, a long-term senior unsecured debt rating of at least “A1” from
Moody’s or (b) is otherwise acceptable to the Administrative Agent.
“Additional Mezzanine Borrower” means Sparrow One or such other direct or
indirect Subsidiary of Roebuck which is a holder of the direct or indirect
Equity Interests of the Borrowers and acceptable to the Administrative Agent.
“Additional Mezzanine Loan Agreement” means any loan agreement entered into
after the Effective Date by the Additional Mezzanine Borrower relating to the
incurrence of Additional Permitted Mezzanine Debt.
“Additional Permitted Mezzanine Debt” means mezzanine debt incurred pursuant to,
and subject to the limitations set forth in the definition of “Permitted
Mezzanine Debt” and also subject to the following terms and conditions: (a) at
all times all such Additional Permitted Mezzanine Debt shall be





--------------------------------------------------------------------------------









subject to the terms of the Intercreditor Agreement or such other intercreditor
agreement substantially similar to the terms of the Intercreditor Agreement or
otherwise reasonably satisfactory in form and substance to the Administrative
Agent; (b) at the time of incurrence of such Additional Permitted Mezzanine
Debt, no Default or Event of Default shall have occurred and be continuing; (c)
the Borrowers shall have provided the Administrative Agent with at least two
Business Days (or one Business Day if the mezzanine lender providing such
Additional Permitted Mezzanine Debt is an existing mezzanine lender) prior
written notice of the proposed closing date for such Additional Permitted
Mezzanine Debt; (d) such Additional Permitted Mezzanine Debt is provided by a
Qualified Lender; (e) the only collateral for the obligations under such
Additional Permitted Mezzanine Debt is a pledge of the direct Equity Interests
in the Mezzanine Borrower or SRC OP; (f) such Additional Permitted Mezzanine
Debt shall be non-recourse to the borrower thereunder and to any Affiliate of
the Borrowers, except for customary non-recourse carveouts substantially similar
to the non-recourse carveouts and environmental indemnifications set forth in
this Agreement and the other Loan Documents (and customary changes thereto to
reflect risks unique to the mezzanine lender (e.g., transfers of interests in
the Equity Interests that are pledged)); (g) the maturity date of such
Additional Permitted Mezzanine Debt shall be no earlier than the Maturity Date;
(h) such Additional Permitted Mezzanine Debt shall be current pay and shall not
be a PIK (payment in-kind) or similar loan; (i) the Administrative Agent must
receive evidence satisfactory to it that, on a pro forma basis after incurrence
of such Additional Permitted Mezzanine Debt, the aggregate amount of all Loans,
all Mezzanine Debt and all Additional Permitted Mezzanine Debt does not exceed
50% loan to value based on the aggregate Appraised Value of the remaining
Properties owned by the Borrowers as of such date and (j) such Additional
Permitted Mezzanine Debt shall be permitted under the Effective Date Mezzanine
Loan Agreement.
“Administrative Agent” means UBS AG, Stamford Branch, in its capacity as
administrative agent for the Lenders, together with its successors and assigns.
“Administrative Questionnaire” means an administrative questionnaire of a Lender
in a form supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning assigned to such term in Section 9.01(c).
“Agreement” has the meaning assigned to such term in the introductory paragraph.
“Allocated Loan Amount” means, for each Property, the allocated loan amount for
such Property as set forth on Schedule 1.02 of the Property Information
Agreement.
“Anti-Money Laundering Laws” means each of (a) the Bank Secrecy Act, (b) the
Patriot Act, (c) OFAC and (d) all other applicable foreign or domestic laws,
rules, procedures or regulations relating to or concerning money laundering,
terrorist financing, securities fraud, market manipulation or the generation of
income through illegal actions.


2

--------------------------------------------------------------------------------









“Applicable Margin” means, for any period, the rate per annum set forth in the
following table:
Date
Applicable Margin for Eurodollar Loans
Applicable Margin for
Base Rate Loans
Effective Date through and including June 14, 2018
6.50%
5.50%
June 15, 2018 through and including September 14, 2018
7.50%
6.50%
September 15, 2018 and at all times thereafter
8.50%
7.50%

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s outstanding principal amount
of the Loans and the denominator of which is the aggregate outstanding principal
amount of the Loans of all Lenders.
“Appraisals” means those certain appraisals of each Property in its then “as is”
condition, prepared by a member of the American Institute of Real Estate
Appraisers acceptable to the Administrative Agent, which appraisal (a) shall
meet the minimum appraisal standards for national banks promulgated by the
Comptroller of the Currency pursuant to Title XI of the Financial Institutions
Reform, Recovery, and Enforcement Act of 1989, as amended (FIRREA) and
(b) otherwise shall be in form and substance satisfactory to the Administrative
Agent in its sole and absolute discretion.
“Appraised Value” means, with respect to any Property or Properties, the
appraised value thereof determined by the Administrative Agent with reference to
Appraisals accepted by the Administrative Agent prior to the Effective Date. The
Appraised Values are set forth on Schedule 1.03 of the Property Information
Agreement.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et seq.).


3

--------------------------------------------------------------------------------









“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate in effect on such day plus ½ of 1.00%
(b) the Prime Rate in effect on such day and (c) the Eurodollar Rate for a one
month period on such day plus 1.00%. Any change in the Base Rate due to a change
in the Federal Funds Rate, the Prime Rate or the Eurodollar Rate shall be
effective from and including the effective date of such change in the Federal
Funds Rate, the Prime Rate or the Eurodollar Rate, respectively. When used in
reference to any Loan “Base Rate” shall refer to a Loan bearing interest at a
rate determined by reference to the Base Rate.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning assigned to such term in the introductory paragraph.
“Business Day” means any day other than a Saturday, Sunday, legal holiday or
other day on which commercial banks are authorized to close under the laws of,
or are in fact closed in, the State of New York and, if such day relates to any
Eurodollar Loan, means any such day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided, that any obligations of any Person to pay rent or other
amounts under any lease classified and accounted for as operating lease
obligations on the Effective Date, shall continue to be accounted for and
classified as operating lease obligations in accordance with GAAP as in effect
on the Effective Date notwithstanding any change in GAAP. For the avoidance of
doubt, any obligations under a Ground Lease or the Master Lease shall not
constitute Capital Lease Obligations notwithstanding any change in GAAP after
the Effective Date.
“Casualty Event” means any casualty or other insured damage to, or any Taking
of, any Property.
“Change in Control” means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its Subsidiaries, and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than a Permitted Holder becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of Holdings entitled to vote for members of the
board of directors of Holdings on a fully diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right) and such “person” or “group” shall beneficially own (as
such term is used herein) a greater percentage of the Equity Interests of
Holdings entitled to vote for members of the board of directors than the
Permitted Holders shall, collectively, beneficially own; or (b) during any
period of 12 consecutive months, a majority of the members of the board of
directors or other equivalent governing body of Holdings cease to be composed of
individuals (x) who were members of that board or equivalent governing body on
the first day of such period, (y) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (x)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent


4

--------------------------------------------------------------------------------









governing body or (z) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (x)
and (y) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) either Holdings or
Roebuck shall cease for any reason to own, directly or indirectly, 100% of the
voting stock of the Borrowers; or (d) the occurrence of a change in control
under the Holdings Domestic Credit Agreement.
“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means any and all property owned, leased or operated by any
Borrower covered by the Collateral Documents and any and all other property of
the Borrowers, now existing or hereafter acquired, that may at any time be or
become subject to a Lien in favor of the Administrative Agent, on behalf of
itself and the Secured Parties, to secure the Obligations.
“Collateral Assignment” means that certain Collateral Assignment of Interest
Rate Cap Agreement to be entered into after the Effective Date by the Borrowers
in favor of the Administrative Agent and acknowledged and agreed by the
counterparty under the LIBOR Cap, relating to the LIBOR Cap.
“Collateral Documents” means, collectively, the Mortgages, the Collateral
Assignment, the Deposit Account Control Agreement, any other deposit account
control agreement entered into pursuant to Section 5.11 and all other
agreements, instruments and documents executed in connection with this Agreement
that create, or are intended to create, perfect or evidence Liens to secure the
Obligations.
“Commitment” means, with respect to each Lender, such Lender’s commitment to
make a Loan to the Borrowers on the Effective Date. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01. The aggregate amount of the
Commitment of all Lenders on the Effective Date is $200,000,000.
“Compliance Certificate” means a compliance certificate in substantially the
form of Exhibit D (or such other form as may be approved by the Administrative
Agent).
“Component Note” has the meaning assigned to such term in Section 2.09(f).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the right or the ability by voting power, contract or otherwise
to elect or designate for election at least a majority


5

--------------------------------------------------------------------------------









of the members of the board of directors (or the applicable comparable governing
body) of such Person (or, to the extent such Person is a member-managed limited
liability company, a direct or indirect parent of such Person that has a board
of directors (or the applicable comparable governing body)). The terms
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Investment Affiliates” means, with respect to any Person, any fund
or investment vehicle that (a) is organized by such Person for the purpose of
making equity or debt investments in one or more companies and (b) is Controlled
by such Person. For the avoidance of doubt, as of the Effective Date, JPP, LLC
and JPP II, LLC are each Controlled Investment Affiliates of ESL Investments,
Inc.
“Crowd Funded Entity” means a Person that is capitalized by monetary
contributions from a large number of people executed through electronic or
internet mediated registries or other electronic, mail order or online
subscriptions, benefit events and other similar methods.
“Currently Owned Permitted Subsidiaries” means, with respect to each Borrower,
the entity or entities listed as such in Table 1 of Schedule 1.07, which are, as
of the Effective Date, owned by the applicable Borrower.
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
“Default Interest” means interest payable at the rate described in Section
2.12(b).
“Deposit Account Control Agreement” means a Deposit Account Control Agreement in
form and substance reasonably satisfactory to the Administrative Agent to be
entered into after the Effective Date in accordance with the terms of Section
5.17 by and among SRC OP, the Administrative Agent and Bank of America, N.A.
with respect to account number 4451053110 in the name of SRC OP.
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not Disqualified Equity Interests and cash in lieu of
fractional shares), pursuant to a sinking fund obligation or otherwise (except
as a result of a change of control, asset sale or similar event so long as any
rights of the holders thereof upon the occurrence of a change of control, asset
sale or similar event shall be subject to the prior repayment in full of the
Loans and all other Obligations that are accrued and payable), (b) is redeemable
at the option of the holder thereof (other than (i) solely for Equity Interests
that are not Disqualified Equity Interests and cash in lieu of fractional shares
or (ii) as a result of a change of control, asset sale or similar event so long
as any rights of the holders thereof upon the occurrence of a change of control,
asset sale or similar event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable), in whole or
in part, (c) requires any scheduled payments of dividends in cash or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Maturity Date at the time of
issuance of such Equity Interests.
“Dollar” and “$” mean lawful money of the United States.


6

--------------------------------------------------------------------------------









“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied.
“Effective Date Mezzanine Loan Agreement” means that certain Mezzanine Loan
Agreement dated as of the Effective Date, by and between the Mezzanine Borrower,
the Mezzanine Lenders party thereto and the Mezzanine Agent.
“Eligibility Requirements” means, with respect to any Person, that such Person
(a) has total assets (in name or under management or advisement) in excess of
$1,000,000,000, and (except with respect to a pension advisory firm, asset
manager, registered investment advisor or manager or similar fiduciary) either
capital/statutory surplus, shareholder’s equity or market capitalization of at
least $500,000,000 and (b) is regularly engaged in the business of making or
owning (or, in the case of a pension advisory firm, asset manager, registered
investment advisor or manager or similar fiduciary, regularly engaged in
managing investments in) commercial real estate mortgage or mezzanine loans or
interests therein, originating preferred equity investments, owning or operating
commercial properties or making investments in commercial real estate.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b) (subject to such consents, if any, as may be
required under Section 9.04(b)).
“Environmental Laws” means “Hazardous Material Laws” as defined in the HazMat
Indemnity as in effect on the Effective Date.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of Remediation, fines, penalties or
indemnities), of the Borrowers directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or Threatened Release
of any Hazardous Materials in, on above, under or from any of the Properties or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Environmental Liability Policy” means an environmental impairment liability
insurance policy in the form of an Enviro Covered Location Insurance Policy
(Site Environmental) from Beazley (Lloyd’s of London syndicates 623/2623) which
(a) lists the Administrative Agent with its successors, assigns and/or
affiliates as their interests may appear (ISAOA, ATIMA) and the Borrowers as
named insureds, (b) has a policy period of six years, (c) has limits of
liability of $20,000,000 per incident and $20,000,000 in


7

--------------------------------------------------------------------------------









the aggregate and a self-insured retention or deductible not to exceed $100,000
(as applicable to the Administrative Agent) and (d) has coverage parts which
include both existing conditions coverage as well as new conditions coverage for
first-party and third-party claims (inclusive of bodily injury and property
damage), together with a Mortgagee Insured endorsement for the Administrative
Agent to automatically become the First Named Insured upon the occurrence of a
Default or Event of Default (not foreclosure trigger) together with
non-applicability of exclusionary language to the Administrative Agent upon the
occurrence of a Default or Event of Default should the Administrative Agent be
required to address pollution conditions.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Environmental Reports” means those certain reports described on Schedule 3.06
of the Property Information Agreement.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure by any Loan
Party or ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules, whether or not waived; (c) the filing of an application for a
waiver of the minimum funding standards under the Pension Funding Rules; (d) the
incurrence by any Loan Party or any ERISA Affiliate of any liability pursuant to
Section 4063 or 4064 of ERISA or the occurrence of a substantial cessation with
respect to a Plan under Section 4062(e) of ERISA; (e) the filing of a notice of
intent to terminate a Plan under, or the treatment of a Plan amendment as a
termination under, Section 4041 of ERISA; (f) the institution by the PBGC of
proceedings to terminate a Plan; (g) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; (h) a complete or partial withdrawal by
any Loan Party or any ERISA Affiliate from a Multiemployer Plan, notification of
the imposition of Withdrawal Liability or notification that a Multiemployer Plan
is “in reorganization” or “insolvent” (within the meaning of Title IV of ERISA);
(i) the determination after the Effective Date that any Plan is in “at-risk
status” (within the meaning of Section 430 of the Code or Section 303 of ERISA)
or that a Multiemployer Plan is in “endangered status” or “critical status”
(within the meaning of Section 432 of the Code or Section 305 of ERISA); (j) the
imposition or incurrence of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate; (k) the engagement by any Loan Party or any
ERISA Affiliate in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; or (l) the imposition of a lien upon any Loan Party
pursuant to Section 430(k) of the Code or Section 303(k) of ERISA.


8

--------------------------------------------------------------------------------









“Escrow Letter” means that certain escrow letter dated as of the Effective Date
from the Administrative Agent to Chicago Title Insurance Company.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan, means that such Loan bears
interest at a rate determined by reference to the Eurodollar Rate.
“Eurodollar Rate” means, with respect to any Interest Period, the greater of (a)
the rate appearing on the applicable Reuters page (or on any successor or
substitute page or service providing quotations of interest rates applicable to
dollar deposits in the London interbank market comparable to those currently
provided on such page, as determined by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period; provided, that (i) if such rate is
not available at such time for any reason, then the “Eurodollar Rate” with
respect to such Interest Period shall be the Interpolated Rate, and (ii) if the
Interpolated Rate is not available, the “Eurodollar Rate” with respect to such
Interest Period shall be the offered quotation rate to first class banks in the
London interbank market by the Person that is the Administrative Agent for
deposits (for delivery on the first day of the relevant period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of such Person, in its capacity as a Lender (or, if it is not a Lender of
such Loan, in such amount determined by the Administrative Agent) for which the
Eurodollar Rate is then being determined with maturities comparable to such
Interest Period at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period and (b) 0.00%.
“Eurodollar Successor Rate” has the meaning assigned to such term in Section
2.14.
“Eurodollar Successor Rate Conforming Changes” has the meaning assigned to such
term in Section 2.14.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excluded Ground Leases” means the Ground Leases relating to (a) the Property
located at 4000 Merle Hay Road, Des Moines, IA (Store Number 1012), (b) the
Property located at 35000 Warren Road, Westland, MI (Store Number 1092) and (c)
the Property located at 9 E Valley Mall Blvd, Union Gap, WA (Store Number 2029).
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request by the Borrowers under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes


9

--------------------------------------------------------------------------------









attributable to such Recipient’s failure to comply with Section 2.17(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“Exculpated Parties” has the meaning assigned to such term in Section 9.14.
“Existing Note” has the meaning assigned to such term in Section 2.09(f).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any applicable intergovernmental agreements with respect thereto.
“FCPA” has the meaning assigned to such term in Section 3.22.
“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such days’ federal funds transactions by depositary institutions as
determined in such manner as the NYFRB shall set forth on its public website
from time to time and published on the next succeeding Business Day by the NYFRB
as the federal funds effective rate.
“Fee Letter” means that certain fee letter dated as of the Effective Date
entered into by and among the Borrowers and the Administrative Agent.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents required to be delivered pursuant
to Section 5.01(a) or Section 5.01(b).
“Fiscal Year” means a fiscal year of the Borrowers ending on December 31 of each
year.
“Foreign Lender” means a Lender that is not a U.S. Person.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Ground Lease” means each Lease described on Schedule 3.29 of the Property
Information Agreement.
“Ground Lessor” means any lessor under a Ground Lease.
“Ground Rent” means the rent paid under each Ground Lease.
“Group Members” means the Borrowers, the Mezzanine Borrower and any Additional
Mezzanine Borrower.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly,


10

--------------------------------------------------------------------------------









and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial condition or liquidity of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation or (d) as an account party in respect of any letter of
credit or letter of guaranty issued to support such Indebtedness or obligation;
provided, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means each of Roebuck and Holdings.
“Guaranty Agreement” means that certain Limited Guaranty dated as of the
Effective Date made by the Guarantor in favor of the Administrative Agent.
“Hazardous Materials” means “Hazardous Materials” as defined in the HazMat
Indemnity as in effect on the Effective Date.
“Hazardous Materials Claims” means “Hazardous Materials Claims” as defined in
the HazMat Indemnity as in effect on the Effective Date.
“HazMat Indemnity” means that certain Hazardous Materials Indemnity Agreement
dated as of the Effective Date made by the Guarantor in favor of the
Administrative Agent.
“HazMat Violation” has the meaning assigned to such term in Section 5.02(g).
“Holdings” means Sears Holdings Corporation, a Delaware corporation.
“Holdings Domestic Credit Agreement” means that certain Third Amended and
Restated Credit Agreement dated as of July 21, 2015, by and among Holdings,
certain Subsidiaries of Holdings party thereto, the lenders party thereto, the
issuing lenders party thereto, Bank of America, N.A., as administrative agent
and the other agents and financial institutions party thereto.
“Improvements” means, for any Property, “Improvements” as defined in the
applicable Mortgage for such Property.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial letters of
credit), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;
(c)    net obligations of such Person under any Swap Agreement;


11

--------------------------------------------------------------------------------









(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than any trade accounts payable in the ordinary
course of business and not past due for more than ninety (90) days);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Capital Lease Obligations of such Person;
(g)    all obligations of such Person in respect of any Disqualified Equity
Interest; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Insurance Maintenance Requirements” means maintaining (or causing to be
maintained under the Master Lease), compliance at all times with the
requirements set forth on Schedule 1.05.
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Effective Date entered into by and between the Administrative Agent and the
Mezzanine Agent.
“Interest Payment Date” means the 14th day of each calendar month, commencing on
April 14, 2018 and continuing on each such day through the Maturity Date.
“Interest Period” means the period commencing on the day immediately following
an Interest Payment Date and continuing until the next such Interest Payment
Date; provided, that the first Interest Period shall commence on the Effective
Date and end on the first Interest Payment Date occurring after the Effective
Date.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the rate as displayed on the applicable Reuters page
(or on any successor or substitute page or service providing quotations of
interest rates applicable to dollar deposits in the London interbank market
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time; in each case the “Screen Rate”) for the
longest period (for which that Screen Rate is available) that is shorter than
the Interest Period and (b) the Screen Rate for the shortest period (for which
that Screen Rate is available) that exceeds the Interest Period, in each case,
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.


12

--------------------------------------------------------------------------------









“Investment” has the meaning assigned to such term in Section 6.04.
“IRS” means the United States Internal Revenue Service.
“Kmart” means Kmart Corporation, a Michigan corporation.
“Lead Arranger” means UBS Securities LLC.
“Lease” means, with respect to each Property, any lease, sublease, subsublease,
letting, license, concession or other agreement (whether written or oral and
whether now or hereafter in effect) pursuant to which any Person is granted a
possessory interest in, or right to use or occupy all or any portion of any
space in such Property, and every modification, amendment or other agreement
relating to such lease, sublease, subsublease, letting, license, concession or
other agreement and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
“LIBOR Cap” has the meaning assigned to such term in Section 5.15.
“Licenses” has the meaning assigned to such term in Section 3.33.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.09(e), the Guaranty Agreement, the HazMat Indemnity, the Fee Letter,
the Property Information Agreement, the Collateral Documents, all Compliance
Certificates and each other agreement, instrument, certificate or document
executed and delivered to, or in favor of, the Administrative Agent or any
Lender by or on behalf of any Loan Party in connection with this Agreement or
the Transactions. Any reference in this Agreement or any other Loan Document to
a Loan Document shall include all appendices, exhibits or schedules thereto, and
all amendments, restatements, supplements or other modifications thereto, and
shall refer to this Agreement or such Loan Document as the same may be in effect
at any and all times such reference becomes operative.
“Loan Parties” means, collectively, the Borrowers and the Guarantor.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Master Lease” means that certain Master Lease dated as of the Effective Date by
and between the Borrowers, as co-lessors, and the Master Lessee, as lessee.
“Master Lease Guaranty” means that certain Guarantee of Lease dated as of the
Effective Date made by Holdings in favor of the Borrowers, as lessors under the
Master Lease.


13

--------------------------------------------------------------------------------









“Master Lessee” means each of Roebuck and Kmart, as lessees under the Master
Lease.
“Material Adverse Effect” means a material adverse effect on (a) the Properties,
taken as a whole, or the Master Lease or the Master Lease Guaranty, (b) the
rights and remedies of the Administrative Agent (with respect to itself and on
behalf of the Secured Parties) under the Loan Documents, (c) the enforceability
or validity of any Loan Document, the perfection or priority of any Lien created
under any Loan Document or the rights, interests and remedies of the
Administrative Agent or the other Secured Parties under any Loan Document, (d)
the ability of any Borrower, Holdings or the Guarantor to perform its
obligations under the Loan Documents, (e) the ability of the Master Lessee to
perform its obligations under the Master Lease or the ability of Holdings to
perform its obligations under the Master Lease Guaranty, or (f) the value, use
or operation of any Property.
“Material Agreement” means any agreement to which a Borrower is a party which is
material to the operation of any Property and for which the termination,
non-renewal or cancellation thereof, in each case without a replacement
reasonably acceptable to the Administrative Agent, could reasonably be expected
to result in a Material Adverse Effect. “Material Agreement” shall not include
any Lease (other than, for the avoidance of doubt, the Master Lease, which shall
be a Material Agreement), any REA or any Multi-Site Agreement.
“Maturity Date” means the earlier of (a) December 14, 2018 and (b) the date of
acceleration of the Obligations in accordance with Section 7.01.
“Maximum Legal Rate” means the maximum non-usurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness under the Loans and as provided for herein or in
the other Loan Documents, under the laws of such Governmental Authorities whose
laws are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loans.
“Mezzanine Agent” means JPP, LLC.
“Mezzanine Borrower” means SRC Sparrow 2 LLC, a Delaware limited liability
company.
“Mezzanine Debt” means the Indebtedness under the Effective Date Mezzanine Loan
Agreement.
“Mezzanine Lender” means any lender under the Effective Date Mezzanine Loan
Agreement from time to time as a holder of any portion of the Mezzanine Debt.
“Mezzanine Pledge Agreement” means that certain Pledge and Security Agreement
dated as of the Effective Date entered into by the Mezzanine Borrower in favor
of the Mezzanine Agent for and on behalf of the Mezzanine Lenders.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on any Property.
“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance


14

--------------------------------------------------------------------------------









(and, if applicable FEMA form acknowledgements of insurance), opinions of
counsel, ALTA surveys, appraisals, environmental assessments and reports,
mortgage tax affidavits and declarations and other similar information and
related certifications as are requested by, and in form and substance reasonably
acceptable to, the Administrative Agent.
“Multiemployer Plan” means an “employee pension benefit plan” (as defined in
Section 3(2) of ERISA that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Multi-Site Agreement” means a national, multi-site master lease, license or
concession or department agreement, in each case, (a) with tenants or licensees
that operate within and as part of the store operated at a Property, or that
operate kiosks, ATM or vending machines or drive-through facilities located on a
Property, (b) entered into in the ordinary course of business on arm’s length
terms, (c) does not result in the Master Lessee being released from its
obligations under the Master Lease and (d) to the extent entered into after the
Effective Date, (i) shall provide that such agreement is subordinate to the
Mortgage encumbering the applicable Property and (ii) does not result in a
violation, breach or default under the Master Lease, Ground Lease, any REA or
any other Material Agreement.
“Net Cash Proceeds” means, with respect to any Repayment Event, (a) the cash
proceeds received in respect of such event, including (i) any cash received in
respect of any non-cash proceeds, but only as and when received, and (ii) in the
case of a Casualty Event, the insurance proceeds or condemnation awards or
similar payments actually received net of (b) the sum of (i) all reasonable
out-of-pocket fees and expenses paid to third parties (other than Affiliates) in
connection with such event and (ii) the amount of all taxes paid (or reasonably
estimated to be payable in the next six months) with respect to such event.
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).
“Non-Consolidation Opinion” means that certain substantive non-consolidation
opinion delivered to the Administrative Agent for the benefit of the Lenders by
DLA Piper LLP, counsel to the Borrowers on the Effective Date, as updated
pursuant to Schedule 5.17 of the Property Information Agreement.
“November 2017 PPPFA Amendment” means that certain REMIC Amendment to PPPFA,
Craftsman Consent and other Transaction Documents, dated as of November 7, 2017,
by and among Holdings, certain Subsidiaries of Holdings party thereto and the
PBGC.
“NYFRB” means the Federal Reserve Bank of New York.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations, liabilities and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of any Loan Party to any of the Lenders, the
Administrative Agent, any other Secured Party or any indemnified party,
individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, in each case, to the extent arising
or incurred under this Agreement or any of the other Loan Documents or in
respect of any of the Loans.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


15

--------------------------------------------------------------------------------









“Option Holder” means the holder of any purchase option right described in the
definition of Purchase Option Exercise Event.
“Option Property Release Amount” means the purchase price paid by the Option
Holder in connection with the purchase of the applicable Option Release
Property.
“Option Release Property” has the meaning set forth in the definition of
Purchase Option Exercise Event.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, Pub. L. 107-56, as it may be amended or otherwise modified from
time to time.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Contribution” means the contribution or deposit made on the Effective
Date in an aggregate amount of at least $406,700,000 to the Sears Pension Plans
in accordance with the terms of the November 2017 PPPFA Amendment, a portion of
which may be deposited into the escrow account described in the November 2017
PPPFA Amendment in accordance with the November 2017 PPPFA Amendment.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards and minimum required contributions (including any installment
payment thereof) to Plans and Multiemployer Plans and set forth in, with respect
to plan years ending prior to the effective date of the Pension Act, Section 412
of the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Sections 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA.
“Permitted Change in Control” means a Change in Control directly arising from
the exercise of remedies by (a) the Mezzanine Agent under the Effective Date
Mezzanine Loan Agreement or (b) any agent under any Additional Mezzanine Loan
Agreement; provided, that any such exercise of remedies must


16

--------------------------------------------------------------------------------









be conducted strictly in accordance with the terms and conditions of the
Intercreditor Agreement or the applicable intercreditor agreement relating to
such Additional Permitted Mezzanine Debt, as the case may be, if the agent or
lender exercising such remedies is an Affiliate of any Borrower, a Permitted
Holder or an Affiliate of a Permitted Holder.
“Permitted Concept” means retail, office, gaming and family entertainment,
restaurants, convenience stores, fast-food establishments, car dealerships,
coffee shops, educational and such other uses which are commonly found in retail
shopping centers and in each case not in conflict with the REA (including,
without limitation, any obnoxious use restrictions in the REA) or such other use
as may be approved by the Administrative Agent in its discretion (such consent
not to be unreasonably withheld, conditioned or delayed).
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due and payable or are
being contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;
(c)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(d)    judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);
(e)    [reserved];
(f)    all Liens and other matters affecting any Property disclosed in the title
insurance policy for such Property (including any REA) together with such other
title and survey exceptions as the Administrative Agent has expressly approved
in its sole discretion prior to the Effective Date;
(g)    the Master Lease, Separate and Supplemental Agreements and all other
Leases entered into prior to or after the Effective Date;
(h)    easements, licenses, rights of way, covenants, conditions and
restrictions, declarations, and similar agreements undertaken in the ordinary
course of business with respect to the operation of the Property, including for
use, access, ingress, egress, parking, encroachments, or utilities, in each case
which could not reasonably be expected to materially detract from the value or
use of operation of any Property (after giving effect to any benefit derived
therefrom);
(i)    Multi-Site Agreements, and all rights of existing and future occupants
under Multi-Site Agreements;
(j)    Permitted Leases and Permitted Liens; and
(k)    such other title and survey exceptions as the Administrative Agent has
approved or may approved in writing in the sole discretion of the Administrative
Agent.


17

--------------------------------------------------------------------------------









provided that, notwithstanding the foregoing, the term “Permitted Encumbrances”
shall not include any Lien securing Indebtedness.
“Permitted Fund Manager” means any Person that on the date of determination is
not subject to a proceeding, is not a Sanctioned Person and is (a) a nationally
recognized manager of investment funds investing in debt or equity interests
relating to commercial real estate, or (b) a Person that is a Qualified Lender
pursuant to clause (a) of the definition thereof, in each case that is investing
through a fund or funds with aggregate committed capital under management of at
least $500,000,000.
“Permitted Holder” means (a) Edward S. Lampert, (b) ESL Partners, L.P., (c) ESL
Investments, Inc., (d) any spouse, descendant, heir, legatee, devisee or trust
or family limited partnership created for the benefit of any of the foregoing,
and (e) any Controlled Investment Affiliate(s) of any of the foregoing.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least P-2 from Moody’s or A-2 from S&P;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a‑7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
“Permitted Leases” means any existing or future Lease of all or any portion of
any Property provided that (a) such Lease is entered into in the ordinary course
of business and on arm’s length terms, (b) the Master Lessee is not released
from its obligations under the Master Lease, (c) to the extent entered into
after the Effective Date, shall provide that such agreement is subordinate to
the Mortgage encumbering the applicable Property, and (d) such Lease does not
result in a violation, breach or default under the Master Lease, Ground Lease,
any REA or any other Material Agreement.
“Permitted Liens” means Liens permitted under Section 6.02.
“Permitted Mezzanine Debt” means (a) the Mezzanine Debt incurred by the
Mezzanine Borrower on the Effective Date under the Effective Date Mezzanine Loan
Agreement, in an aggregate amount


18

--------------------------------------------------------------------------------









not to exceed $240,000,000 and (b) any Additional Permitted Mezzanine Debt
incurred by the Mezzanine Borrower or the Additional Mezzanine Borrower after
the Effective Date under either the Effective Date Mezzanine Loan Agreement (as
amended) or any Additional Mezzanine Loan Agreement, in an aggregate amount not
to exceed the lesser of (i) $200,000,000 (which, when aggregated with the
Indebtedness contemplated by clause (a) of this definition, does not exceed
$440,000,000) and (ii) the aggregate amount of repayments of the Loans on or
prior to the date of incurrence of such additional Indebtedness; provided, that
at all times, a Qualified ESL Lender must directly or indirectly control all
such Mezzanine Debt and Additional Permitted Mezzanine Debt and own, directly or
indirectly, at least 51% of all such mezzanine debt. In connection with any such
Additional Permitted Mezzanine Debt, the Borrowers shall (x) execute and deliver
such amendments to the Loan Documents and the Effective Date Mezzanine Loan
Agreement as are reasonably required by the Administrative Agent to incorporate
into the terms of such Loan Documents and the Effective Date Mezzanine Loan
Agreement the existence of the Additional Permitted Mezzanine Debt and (y) pay
or reimburse to the Administrative Agent all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent, including fees and expenses of
the Administrative Agent’s counsel, in connection with the review and
documentation concerning the Additional Permitted Mezzanine Debt regardless of
whether such Additional Permitted Mezzanine Debt is closed.
“Permitted Sales” means, subject to compliance with the terms and conditions of
this Agreement and the other Loan Documents, including, without limitation,
Section 2.10, any Sale of any Property (1) to an arms-length third party
purchaser or (2) with the prior written consent of the Administrative Agent, in
its sole discretion (or, if the consideration for such Sale is equal to the
greater of 100% of the Appraised Value of such Property and the fair market
value of such Property, as reasonably determined by the Administrative Agent
pursuant to a new appraisal for such Property provided to the Administrative
Agent as of a date recently prior to the proposed Sale date, in its reasonable
discretion) to an Affiliate of the Borrowers; provided, that in all such cases,
(a) such Sale is on fair market terms, (b) such Sale is for consideration of
100% in cash, (c) such Sale is for at least the Release Price for such Property
(or such other amount as the Administrative Agent may otherwise consent, which
consent is not to be unreasonably withheld, conditioned or delayed) and (d) such
Sale results in the removal of the applicable Property from the Master Lease.
“Permitted Subsidiaries” means Currently Owned Permitted Subsidiaries and
Previously Owned Permitted Subsidiaries, as applicable.
“Permitted Transfers” means each of (a) the pledge by the Mezzanine Borrower of
the Equity Interests in SRC OP as security for the obligations under the
Effective Date Mezzanine Loan Agreement pursuant to the Mezzanine Pledge
Agreement or the foreclosure of such Mezzanine Pledge Agreement to the extent
constituting a Permitted Change in Control, (b) the pledge by the Additional
Mezzanine Borrower of the Equity Interests in the Mezzanine Borrower or such
other Subsidiary of Roebuck as security for the obligations under the Additional
Mezzanine Loan Agreement pursuant to the pledge agreement related to such
Additional Mezzanine Loan Agreement or the foreclosure of such pledge agreement
to the extent constituting a Permitted Change in Control, (c) the pledge by
Holdings or Roebuck of any indirect Equity Interest of the Borrowers as security
for any Indebtedness of such Person owing to an unaffiliated third party (or
owing to an Affiliate, other than a Borrower, subject to receipt by the
Administrative Agent of an intercreditor agreement substantially similar to the
terms of the Intercreditor Agreement or otherwise satisfactory in form and
substance to the Administrative Agent in its sole discretion), provided that no
Change in Control occurs or results therefrom, (d) any transfer of the direct or
indirect Equity Interests of the Borrowers to another direct or indirect
Subsidiary of Holdings or a Permitted Holder subject to (i) no Change in Control
shall occur, (ii) the Administrative Agent shall have obtained satisfactory
results of KYC searches with respect to the new direct or indirect owners of
such Equity Interests and (iii) the Borrowers shall deliver all


19

--------------------------------------------------------------------------------









such documents, opinions and other deliverables described under Section 4.01 as
the Administrative Agent may request in connection with any such Transfer, (e)
subject to no Event of Default then existing or resulting therefrom, the making
of cash distributions by any Borrower to the owner of the Equity Interests of
such Borrower and (f) direct or indirect transfers and issuances of Equity
Interests of Holdings (including, without limitation, of the direct or indirect
transfer or issuance of debt or equity securities or other interests convertible
or exchangeable into Equity Interests of Holdings) to the extent no Change in
Control occurs or results therefrom.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Physical Condition Reports” means those certain physical condition reports with
respect to the Properties described on Schedule 1.09.
“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA, other than a Multiemployer Plan) that is maintained or is contributed to
by a Loan Party or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 or 430 of
the Code or Section 302 or 303 of ERISA.
“Platform” means any electronic system, including Intralinks®, ClearPar® and any
other internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Related Parties or
any other Person, providing for access to data protected by passcodes or other
security system.
“Policies” means those certain insurance policies required to be maintained from
time to time pursuant to the terms of Schedule 1.05.
“PPPFA” means that certain Pension Plan Protection and Forbearance Agreement
dated as of March 18, 2016, by and among Holdings, certain Subsidiaries of
Holdings party thereto and PBGC, as amended, supplemented or otherwise modified,
including, without limitation, by that certain Consent, Waiver and Amendment
dated as of March 8, 2017, that certain Amendment No. 1 to Consent, Waiver and
Amendment dated as of June 29, 2017, the November 2017 PPPFA Amendment and the
PPPFA Waiver.
“PPPFA Waiver” means that certain Conditional REMIC Entity Waiver dated as of
the Effective Date, entered into by and among Holdings, certain Subsidiaries of
Holdings party thereto and PBGC.
“Previously Owned Permitted Subsidiaries” means, with respect to the applicable
Borrower, the entity or entities listed as such on Table 1 of Schedule 1.07,
which were previously owned by the applicable Borrower but are no longer owned
and shall no longer be owned by any Borrower.
“Prime Rate” means the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for any day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
1/100th of one percent (0.01%). If The Wall Street Journal ceases to publish the
“Prime Rate,” the Administrative Agent shall select an equivalent publication
that publishes such “Prime Rate.”
“Prohibited Person” means any Person (a) listed in the Annex to, or is otherwise
subject to the prohibitions of, Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit,


20

--------------------------------------------------------------------------------









or Support Terrorism or any other similar prohibitions contained in the rules
and regulations of OFAC or in any enabling legislation or other Executive
Orders; (b) owned or Controlled by, or acting for or on behalf of, any Person
that is listed in the Annex to, or is otherwise subject to the prohibitions of,
Executive Order No. 13224; (c) with whom a Person is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or money laundering law,
including Executive Order No. 13224; (d) who commits, threatens, conspires to
commit or supports “terrorism” as defined in Executive Order No. 13224; (e)
named as a “specially designated national and blocked person” on the most
current list published by OFAC at its official website or at any replacement
website or other replacement official publication of such list; (f) that is
subject to trade restrictions under United States law, including, without
limitation, the Patriot Act, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder; (g) that
is a Sanctioned Person; or (h) who is an Affiliate of any Person that is
described by or that satisfies any of clauses (a) through (g) above.
“Property” means each real property listed on Schedule 1.01 (together with all
Improvements thereon).
“Property Information Agreement” means that certain property information
agreement entered into as of the Effective Date by and among the Borrowers and
the Administrative Agent.
“Purchase Option Exercise Event” means the exercise by any Option Holder of any
purchase right relating to a Property (each, an “Option Release Property”)
identified on Schedule 3.37 of the Property Information Agreement.
“Qualified ESL Lender” means (a) Eddie S. Lampert, (b) ESL Partners, L.P., (c)
ESL Investments, Inc. and (d) any Controlled Investment Affiliate(s) of any of
the foregoing.
“Qualified Lender” means a Qualified ESL Lender or any one or more of the
following: (a) any bank, investment bank, insurance company, real estate
investment trust, saving and loan association, trust company, commercial credit
corporation, pension plan, pension fund, pension advisory firm, mutual fund,
government entity or plan, investment company, money management firm, “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, or “institutional accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, and any institution
similar to any of the foregoing, provided in each case under this clause (a)
that such Person satisfies the Eligibility Requirements; (b) an investment fund,
limited liability company, limited partnership or general partnership where (i)
a Permitted Fund Manager acts (directly or indirectly) as general partner,
managing member or fund manager, and (ii) (x) at least 50% of the equity
interests in such investment vehicle are owned, directly or indirectly, by one
or more of the following: a Qualified Lender under clause (a) above or (c)
below, an institutional “accredited investor”, within the meaning of
Regulation D promulgated under the Securities Act of 1933, as amended, and/or a
“qualified institutional buyer” or both within the meaning of Rule 144A
promulgated under the Securities Exchange Act of 1934, as amended, provided such
institutional “accredited investors” or “qualified institutional buyers” that
are used to satisfy the 50% test set forth above in this clause (b) satisfy the
financial tests in clause (i) of the definition of Eligibility Requirements; (c)
any Person 100% owned by and Controlling, Controlled by, or under common Control
with any one or more of the Persons described in clauses (a) or (b) of this
definition; provided, further, that in no event shall any of the following be a
Qualified Lender (i) a Delaware statutory trust, (ii) a tenant in common, (iii)
a Crowd Funded Entity, (iv) Sanctioned Person or (v) a Person that is a
Prohibited Person.


21

--------------------------------------------------------------------------------









“REA” means any recorded “construction, operation and reciprocal easement
agreement” or similar agreement (including any “separate agreement” or other
agreement between any Borrower and one or more other parties to an REA with
respect to such REA) affecting any Property or portion thereof.
“Recipient” means the Administrative Agent or any Lender, as applicable.
“Recourse Liabilities” has the meaning assigned to such term in Section 9.14.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and controlling persons and its or their respective directors,
officers, employees, partners, agents, advisors and other representatives
thereof.
“Release” means “Release” as defined in the HazMat Indemnity as in effect on the
Effective Date.
“Release and Repayment” means, with respect to any Property, that such Property
has been released (or the Administrative Agent has acknowledged to the Borrowers
in writing that such Property is eligible to be released) from the Lien of the
Collateral Documents in accordance with the terms of this Agreement and the
Borrowers have made the mandatory repayment due with respect to such Property as
required under Section 2.10.
“Release Conditions” means (a) no Event of Default exists and (b) the payment by
the Borrowers of the amount required with respect to such Repayment Event in
accordance with the terms of Section 2.10.
“Release Price” means, for any Property, an amount equal to 80% of the Appraised
Value of such Property if such Property is a portion of the initial $200,000,000
of Appraised Value of Properties sold after the Effective Date and 70% of the
Appraised Value of all such other Properties. The Release Price for each
Property is set forth on Schedule 1.06 of the Property Information Agreement.
“Remediation” means “Remediation” as defined in the HazMat Indemnity as in
effect on the Effective Date.
“REMIC Asset Safe Harbor” means the safe harbor for the asset test of section
860D(a)(4) of the Code provided in United States Treasury Regulation section
1.860D-1(b)(3)(ii).
“Repayment Event” means:
(a)    any Sale;
(b)    any Casualty Event resulting in receipt by any Borrower of Net Cash
Proceeds in excess of $500,000 with respect to any individual Property or
$1,000,000 in the aggregate for all Properties in any Fiscal Year;
(c)    the incurrence by any Borrower of any Indebtedness, other than
Indebtedness permitted under Section 6.01; and
(d)    any Purchase Option Exercise Event.


22

--------------------------------------------------------------------------------









“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the aggregate amount of the Loans outstanding on such date.
“Responsible Officer” means the president, chief financial officer, chief
executive officer, any vice president, secretary or treasurer of any Borrower.
“Roebuck” means Sears, Roebuck and Co., a New York corporation.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.
“Sale” means any sale, transfer or other disposition of any Property by any
Borrower.
“Sanctioned Country” means, at any time, a country, region or territory that is,
or whose government is, itself the subject or target of Sanctions (including,
without limitation, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, any Person that is, or is owned or
controlled by Persons that are (a) listed in any Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority or are otherwise the target of any Sanctions or (b)
located, organized or resident in a Sanctioned Country.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by OFAC, the U.S. Department
of State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority.
“Sears Pension Plans” means each of Sears Holdings Pension Plan 1 and Sears
Holdings Pension Plan 2.
“Sears REMIC” means the designated portion of SRC Commercial Mortgage Trust
2003-1 for which an election was made for such portion to be treated as a “real
estate mortgage investment conduit” within the meaning of section 860D of the
Code.
“SEC” means the United States Securities and Exchange Commission.
“Secured Parties” means the holders of the Obligations from time to time and
shall include (a) each Lender in respect of its Loans, (b) the Administrative
Agent and the Lenders in respect of all other Obligations of the Loan Parties,
(c) each Indemnitee solely in respect of the Obligations of the Loan Parties to
such Indemnitee hereunder and under the other Loan Documents, and (d) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.
“Separate and Supplemental Agreements” means any agreements to which any
Borrower is a party which are off-record private agreements that supplement
REAs.
“Single Purpose Entity Requirements” means that, at all times, the Borrowers
shall comply with the requirements set forth on Schedule 1.07.
“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is
greater


23

--------------------------------------------------------------------------------









than the amount that is required to pay the probable liability of such Person on
its debts as they become absolute and matured in accordance with their terms,
(c) the capital of such Person is not unreasonably small in relation to its
business currently contemplated to be conducted as of such date of determination
and (d) such Person does not intend to incur, or believe that it will incur,
debts, including current obligations, beyond its ability to pay such debts as
they become absolute and matured. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Sparrow One” means SRC Sparrow 1 LLC, a Delaware limited liability company.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other Equity Interests having ordinary voting power for
the election of directors or other governing body (other than securities or
other Equity Interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise Controlled by such Person.
“Swap Agreement” means any agreement, contract or transaction, which is (a) an
interest rate swap, option, future, or forward agreement, including a rate
floor, rate cap, rate collar, cross-currency rate swap, and basis swap, (b) a
spot, same day-tomorrow, tomorrow-next, forward, or other foreign exchange,
precious metals, or other commodity agreement, (c) a currency swap, option,
future, or forward agreement, (d) an equity index or equity swap, option,
future, or forward agreement, (e) a debt index or debt swap, option, future, or
forward agreement, (f) a total return, credit spread or credit swap, option,
future, or forward agreement, (g) a commodity index or a commodity swap, option,
future, or forward agreement, (h) a weather swap, option, future, or forward
agreement, (i) an emissions swap, option, future, or forward agreement, (j) an
inflation swap, option, future, or forward agreement, (k) an energy swap,
option, future or forward agreement, (l) a metal swap, option, future or forward
agreement, (m) an agricultural swap, option, future or forward agreement, (n)
any agreement, contract or transaction that is similar to any other agreement or
transaction referred to in the foregoing clauses (a) - (m) and that (x) is of a
type that is the subject of recurrent dealings in the swap or other derivatives
markets (including terms and conditions incorporated by reference therein), and
(y) is a forward, swap, future, option, or spot transaction on one or more
rates, currencies, commodities, equity securities, or other equity instruments,
debt securities or other debt instruments, quantitative measures associated with
an occurrence, extent of an occurrence, or contingency associated with a
financial, commercial, or economic consequence, or economic or financial indices
or measures of economic or financial risk or value, (o) any combination of
agreements, contracts or transactions referred to in the foregoing clauses
(a)-(n) or (p) any option to enter into an agreement, contract or transaction
referred to in the foregoing clauses (a)-(o).
“Swap Obligations” means any and all obligations of any Borrower, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (a) any and all Swap Agreements permitted
hereunder with a Lender or an Affiliate of a Lender, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction.
“Taking” means a temporary or permanent taking by any Governmental Authority as
the result or in lieu or in anticipation of the exercise of the right of
condemnation or eminent domain, of all or any part of any Property, or any
interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting any Property.


24

--------------------------------------------------------------------------------









“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threatened Release” means a substantial likelihood of a Release which could
reasonably be expected to require Remediation.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and the
incurrence by the Mezzanine Borrower of the Indebtedness under the Effective
Date Mezzanine Loan Agreement and the use of the proceeds thereof, the execution
and delivery of the Master Lease by the parties thereto, the execution and
delivery of the PPPFA Waiver and the consummation of the transactions
contemplated by this Agreement and the other Loan Documents.
“Transfer” has the meaning assigned to such term in Section 6.03.
“True Lease Opinion” means that certain true lease opinion delivered to the
Administrative Agent for the benefit of the Lenders by DLA Piper LLP, counsel to
the Borrowers.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection or the effect of perfection
or of priority of any security interests.
“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are unasserted and contingent in nature or unliquidated at such
time.
“U.S. Person” means a “United States person” as defined in Section 7701(a)(30)
of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(g)(ii)(B)(3).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means each Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law), and all judgments, orders and decrees, of all
Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other


25

--------------------------------------------------------------------------------









document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.03.     Accounting Terms; GAAP; Pro Forma Calculations.
(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided, that if the Borrowers notify the Administrative
Agent that the Borrowers request an amendment to any provision hereof to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrowers that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities at “fair value”, as defined therein and
(ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.
(b)    Except as otherwise expressly provided herein, all pro forma computations
required to be made hereunder giving effect to any acquisition or disposition,
or issuance, incurrence or assumption of Indebtedness, or other transaction
shall in each case be calculated giving pro forma effect thereto (and, in the
case of any pro forma computation made hereunder to determine whether such
acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction is permitted to be consummated hereunder, to
any other such transaction consummated since the first day of the period covered
by any component of such pro forma computation and on or prior to the date of
such computation) as if such transaction had occurred on the first day of the
period of four consecutive fiscal quarters ending with the most recent fiscal
quarter for which Financials have been delivered. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).


26

--------------------------------------------------------------------------------










SECTION 1.04.     Rounding. Any financial ratios shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.05.     Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

ARTICLE II    
The Term Loan

SECTION 2.01.     Commitments. Subject to the terms and conditions set forth
herein, each Lender severally and not jointly agrees to make a single Loan to
the Borrowers in Dollars on the Effective Date in an amount equal to such
Lender’s Commitment by making immediately available funds available by wire
transfer to the account of the Borrowers or to such other account designated to
the Administrative Agent in writing by the Borrowers in the Escrow Letter, not
later than the time specified by the Administrative Agent. Amounts repaid or
prepaid in respect of the Loans may not be reborrowed.

SECTION 2.02.     Loans. The Loans shall be made by the Lenders on the Effective
Date in an amount equal to the amount of their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided, that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereunder. Subject to
Section 2.13 and Section 2.14, each Loan shall be comprised entirely of
Eurodollar Loans.

SECTION 2.03.     Request for Loans. There shall be a single request for Loans
hereunder, which shall be set forth in the Escrow Letter.

SECTION 2.04.     Reserved.

SECTION 2.05.     Reserved.

SECTION 2.06.     Reserved.

SECTION 2.07.     Joint and Several Liability. All Loans are jointly funded to
and received by all Borrowers. Each Borrower jointly and severally agrees to
pay, and shall be jointly and severally liable under this Agreement and the
other Loan Documents for, all Obligations, regardless of the manner or amount in
which proceeds of the Loans are used, allocated, shared, or disbursed by or
among the Borrowers themselves, or the manner in which the Administrative Agent
or any Lender accounts for such Loans on its books and records. Each Borrower
shall be liable for all amounts due to the Administrative Agent, the Lead
Arranger and each Lender under this Agreement and the other Loan Documents,
regardless of which Borrower actually receives proceeds of the Loans or the
amount of such Loans received or the manner in which the Administrative Agent or
any Lender accounts for such Loans on its books and records. Each Borrower’s
Obligations with respect to the Loans made to it, and such Borrower’s
Obligations arising as a result of the joint and several liability of such
Borrower hereunder, with respect to Loans made to the other Borrowers hereunder,
shall be separate and distinct obligations, but all such Obligations shall be
primary obligations of such Borrower. The Borrowers acknowledge and expressly
agree with the Administrative Agent and each Lender that the joint and several
liability of each Borrower is required solely as a condition to, and is given
solely as inducement for and in consideration of, credit or accommodations
extended or to


27

--------------------------------------------------------------------------------









be extended under the Loan Documents to any or all of the other Borrowers and is
not required or given as a condition of the Loans made to such Borrower. Each
Borrower’s obligations under this Agreement and the other Loan Documents shall,
to the fullest extent permitted by applicable law, be unconditional irrespective
of (i) the validity or enforceability of the Obligations of any other Borrower
or Loan Party or of any note or other document evidencing all or any part of the
Obligations of any other Loan Party, (ii) the absence of any attempt to collect
the Obligations from any other Loan Party, any guarantor or any other security
therefor, or the absence of any other action to enforce the same, (iii) the
waiver, consent, extension, forbearance, or granting of any indulgence by the
Administrative Agent or any Lender with respect to any provision of any
instrument evidencing the Obligations of any other Loan Party, or any part
thereof, or any other agreement now or hereafter executed by any other Loan
Party and delivered to the Administrative Agent or any Lender, (iv) the failure
by the Administrative Agent or any Lender to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any Collateral
for the Obligations of any other Loan Party, (v) the Administrative Agent’s or
any Lender’s election, in any proceeding instituted under the Bankruptcy Code,
of the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any
borrowing or grant of a security interest by any other Loan Party, as
debtor‑in‑possession, under Section 364 of the Bankruptcy Code, (vii) the
disallowance of all or any portion of the Administrative Agent’s or any Lender’s
claim(s) for the repayment of the Obligations of any other Loan Party under
Section 502 of the Bankruptcy Code, or (viii) any other circumstances which
might constitute a legal or equitable discharge or defense of a guarantor or of
any other Loan Party. With respect to any Borrower’s Obligations arising as a
result of the joint and several liability of the Borrowers hereunder with
respect to Loans made to or for the account of any other Borrower hereunder,
such Borrower waives, until the Obligations shall have been paid in full any
right to enforce any right of subrogation or any remedy which the Administrative
Agent or any Lender now has or may hereafter have against any other Borrower,
any endorser or any guarantor of all or any part of the Obligations, and any
benefit of, and any right to participate in, any security or Collateral given to
the Administrative Agent or any Lender to secure payment of the Obligations or
any other liability of any Borrower to the Administrative Agent or any Lender.
Upon any Event of Default, the Administrative Agent may proceed directly and at
once, without notice, against any Borrower to collect and recover the full
amount, or any portion of the Obligations, without first proceeding against any
other Borrower or any other Person, or against any Collateral or other security
for the Obligations. Each Borrower consents and agrees that the Administrative
Agent shall be under no obligation to marshal any assets in favor of any
Borrower or against or in payment of any or all of the Obligations. Each
Borrower further acknowledges that credit extended to each Borrower hereunder
will directly or indirectly benefit each other Borrower.

SECTION 2.08.     Termination of Commitments. The Commitments shall terminate
immediately upon funding the Loans on the Effective Date.

SECTION 2.09.     Repayment of Loans; Evidence of Debt.
(a)    The Borrowers hereby jointly and severally unconditionally promise to pay
to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Maturity Date. To the extent not previously
repaid, all unpaid Loans shall be paid in full in Dollars by the Borrowers on
the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


28

--------------------------------------------------------------------------------









(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of the Loans made hereunder and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to Section 2.09(b)
or Section 2.09(c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by one or more
promissory notes. In such event, the Borrowers shall prepare, execute and
deliver to such Lender a promissory note or notes payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in
substantially the form set forth on Exhibit C hereto (or such other form as may
be approved by the Administrative Agent and the Borrowers). Thereafter, the
Loans evidenced by such promissory note or notes and interest thereon shall at
all times (including after assignment pursuant to Section 9.04) be represented
by one or more promissory notes in such form payable to the payee named therein
(or to such payee and its registered assigns).
(f)    Any Lender may, at any time and from time to time, require the Borrowers
to execute and deliver new component notes (which may be senior and junior notes
but, for the avoidance of doubt, not mezzanine notes) (each, a “Component Note”)
to replace any existing promissory note or notes of such Lender (each, an
“Existing Note”), or modify any Existing Notes to reflect multiple components of
the Loan made by such Lender, which Component Notes may be paid in such order of
priority as may be designated by such Lender; provided, that (i) the aggregate
principal amount of such Component Notes shall, on the date of issuance, equal
the outstanding principal balance of the Loans owing to such Lender immediately
prior to the issuance of such Component Notes, (ii) the weighted average
interest rate of all such Component Notes shall, on the date created and at all
times until the Maturity Date, equal the interest rate which was applicable to
the Existing Notes immediately prior to the issuance of such Component Notes,
(iii) the scheduled debt service payments on all such Component Notes shall, on
the date of issuance, equal the scheduled debt service payments under the
Existing Notes immediately prior to the issuance of such Component Notes and
(iv) no such Component Note shall increase any Borrower’s obligations, diminish
its rights, or otherwise adversely affect any Borrower (in each case, by more
than a de minimis amount). The Borrowers shall cooperate with all reasonable
requests of any Lender in order to establish the Component Notes and shall
execute and deliver, and cause to be executed and delivered, such documents as
shall reasonably be requested by any Lender, all in form and substance
reasonably satisfactory to the Lender.

SECTION 2.10.     Repayment of Loans.
(a)    Voluntary Repayments. The Borrowers shall have the right to voluntarily
repay the Loans, subject to prior notice in accordance with the provisions of
this Section 2.10, at any time in whole, or from time to time, in part. The
Borrowers shall notify the Administrative Agent in writing of any repayment
under this Section 2.10(a) not later than 11:00 a.m. three Business Days before
the date of repayment (or such other time as the Administrative Agent may agree
in its sole discretion). Such notice shall be irrevocable and shall specify the
repayment date and a calculation of the aggregate amount of the Loans subject to
such repayment and all accrued and unpaid interest through such repayment date;
provided, that such repayment may be conditioned on the occurrence of any
subsequent event, in which case such notice may be (x) revoked


29

--------------------------------------------------------------------------------









by the Borrowers (by written notice to the Administrative Agent prior to the
specified repayment date) or (y) modified or postponed by the Borrowers as to
the Business Day on which such repayment is to be made, in each case, if such
event does not occur and subject to the reimbursement of any actual
out-of-pocket costs incurred by the Administrative Agent or any Lender as a
result of such revocation or modification, including, without limitation, any
amounts payable under Section 2.16. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each repayment of the Loans shall be applied in accordance with
Section 2.10(f). Repayments under this Section 2.10(a) (but not for any other
repayment under this Section 2.10) shall be accompanied by (x) accrued interest
to the extent required by Section 2.12 and (y) break funding payments pursuant
to Section 2.16. If applicable, the Administrative Agent shall execute and
deliver, in accordance with Article VIII or Section 9.20, such documents and
agreements as may be reasonably requested by the Borrowers to release or
evidence the release of the Lien under the Collateral Documents in connection
with any Release and Repayment or any repayment in whole of all Obligations.
(b)    Casualty Events.
(i)    In the event and on each occasion that any Net Cash Proceeds (other than
proceeds of business interruption or rental loss insurance) are received by or
on behalf of any Borrower in respect of any Casualty Event that constitutes a
Repayment Event, such Borrower shall, within three Business Days after receipt
of such Net Cash Proceeds, repay the Obligations in an aggregate amount equal to
100% of such Net Cash Proceeds; provided, that (y) if such Borrower delivers to
the Administrative Agent a certificate of a Responsible Officer to the effect
that such Borrower desires to apply the Net Cash Proceeds from such event to
replace or rebuild such Property and (z) the Administrative Agent consents to
such reinvestment (such consent not to be unreasonably withheld if (A) no
Default or Event of Default exists and (B) the amount of Net Cash Proceeds
subject to such requested reinvestment is less than $500,000), then no repayment
shall be required pursuant to this Section 2.10 in respect of the Net Cash
Proceeds specified in such certificate; provided, further, that any such
reinvestment shall be on terms and subject to conditions (including timing)
specified by the Administrative Agent in such consent. To the extent that any
such Net Cash Proceeds therefrom have not been so applied by the end of the
period to which the Administrative Agent may consent, a repayment shall be made
at such time in an amount equal to such Net Cash Proceeds that have not been so
applied. Any repayment under this Section 2.10(b) shall cause a dollar for
dollar reduction in the Release Price for the affected Property.
(ii)    If following any Casualty Event that constitutes a Repayment Event, the
Net Cash Proceeds resulting therefrom are not required to be made available to
the Borrowers for restoration or repair the affected Property pursuant to
Section 2.10(b)(i), the Borrowers shall have the right, to be exercised by the
Borrowers, if at all, by written notice (the “Borrower Repayment Notice”)
delivered within ten days (which notice shall express the Borrowers’ intention
to endeavor in good faith to repay a portion of the Loans as described below)
after the date on which Administrative Agent notifies the Borrowers in writing
that it is applying, or intends to apply, the Net Cash Proceeds to the
Obligations, to prepay a portion of the Loans in accordance with Section 2.10 to
cause the release of such Property and obtain the release of such Property from
the Lien of the Mortgage thereon and related Loan Documents; provided, that the
Borrowers shall have satisfied the release conditions set forth in Section 2.10,
Section 6.03(a) and the definition of Permitted Sales, except that (1) the
Borrowers shall not be required to convey the Property on fair market terms to
an


30

--------------------------------------------------------------------------------









arms-length third party purchaser, provided that such Property may not be
conveyed to any other Borrower, (2) any such release must be completed by the
Borrowers within ninety (90) days Administrative Agent receives the Borrower
Repayment Notice, and (3) the Borrowers shall pay the costs and expenses of the
Administrative Agent and Lenders in connection with such release (including
those under Section 9.20).
(c)    Sales. In the event and on each occasion that any Net Cash Proceeds are
received by or on behalf of any Borrower in respect of any Sale, such Borrower
shall, within three Business Days after receipt of such Net Cash Proceeds, repay
the Obligations in an aggregate amount equal to the greater of (i) 100% of such
Net Cash Proceeds and (ii) the applicable Release Price for each such Property
subject of or to such Sale.
(d)    Indebtedness. In the event and on each occasion that any Net Cash
Proceeds are received by or on behalf of any Borrower in respect of the
incurrence of Indebtedness other than Indebtedness permitted under Section 6.01,
such Borrower shall, immediately upon receipt of such Net Cash Proceeds, repay
the Obligations in an aggregate amount equal to 100% of such Net Cash Proceeds.
(e)    Purchase Option. In the event and on each occasion of any Purchase Option
Exercise Event, the Borrowers shall, within three Business Days after receipt of
such proceeds from such Purchase Option Exercise Event, repay the Obligations in
an aggregate amount equal to the Option Property Release Amount. The Borrowers
shall provide the Administrative Agent with thirty (30) days (or such shorter
period of time as the Administrative Agent may agree) prior written notice of
the proposed date of the transfer of the Option Release Property pursuant to the
Purchase Option Exercise Event and, in connection with any such Purchase Option
Exercise Event, pay (or cause to be paid) all such recording charges, filing
fees, taxes or other expenses payable in connection with the release of the
applicable Property from the Lien hereof.
(f)    All amounts subject to repayment pursuant to Section 2.10 shall be
applied to repay the Loans on a pro rata basis among the Lenders in accordance
with the outstanding principal amount of Loans held by such Lenders.

SECTION 2.11.     Fees.
(a)    The Borrowers jointly and severally agree to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrowers and the Administrative Agent under
the Fee Letter.
(b)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, to the applicable
Lenders. Fees paid shall not be refundable under any circumstances.

SECTION 2.12.     Interest.
(a)    The Loans shall bear interest at an interest rate equal to the Eurodollar
Rate plus the Applicable Margin.
(b)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, all Loans and other amounts outstanding hereunder and under
the other Loan Documents shall bear interest at 2.00% plus the rate otherwise
applicable to the Loans as provided in Section 2.12(a).


31

--------------------------------------------------------------------------------









(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.12(b) shall be payable on demand and (ii) in the event of any
repayment of any Loan, accrued interest on the principal amount repaid shall be
payable on the date of such repayment.
(d)    All interest hereunder shall be computed on the basis of a year of
360 days for the actual number of days elapsed (including the first day but
excluding the last day) or, for any Base Rate Loan, on the basis of a year of
365 or 366 days, as applicable, for the actual number of days elapsed. The
Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.13.     Illegality. If any Lender, acting reasonably, determines that
any applicable law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable lending office to
make, maintain or fund Eurodollar Loans, or to determine or charge interest
rates based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrowers through the Administrative Agent, any
obligation of such Lender to maintain Eurodollar Loans shall be suspended until
such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), convert all Eurodollar Loans of such Lender to Base
Rate Loans, either on the next Interest Payment Date, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans. Upon
any such conversion, the Borrowers shall also pay accrued interest on the amount
so converted.

SECTION 2.14.     Alternate Rate of Interest. If at any point:
(a)    the Administrative Agent determines in good faith (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate including because the Eurodollar
Rate is not available or published on a current basis and such circumstances are
unlikely to be temporary;
(b)    the administrator of the Eurodollar Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurodollar Rate shall no longer be
made available, or used for determining the interest rate of loans (such
specific date, the “Scheduled Unavailability Date”);
(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.14, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR; or
(d)    the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate will not adequately and fairly reflect the cost to such Lenders
(or Lender) of maintaining their Loans (or its Loan);
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, at the
election of the Administrative Agent, either (x) the Administrative Agent shall
give notice thereof to the Borrowers and the Lenders by electronic mail as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrowers and the Lenders that the circumstances giving rise to such notice
no longer exist, all Eurodollar Loans shall be automatically


32

--------------------------------------------------------------------------------









converted to Base Rate Loans on the next Interest Payment Date and, upon any
such conversion, the Borrowers shall also pay accrued interest on the amount so
converted, or (y) the Administrative Agent and the Borrowers may amend this
Agreement to replace the Eurodollar Rate with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) (any such proposed rate, a “Eurodollar Successor Rate”),
together with any proposed Eurodollar Successor Rate Conforming Changes (as
defined below) and any such amendment shall become effective at 5:00 p.m. (New
York time) on the fifth Business Day after the Administrative Agent shall have
posted such proposed amendment to all Lenders and the Borrowers unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment.
If no Eurodollar Successor Rate has been determined and the circumstances under
clause (y) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender. Upon receipt of such notice, (i) all Eurodollar Loans shall be
automatically converted to Base Rate Loans on the next Interest Payment Date and
(ii) the Eurodollar Rate component shall cease to be utilized in determining the
Base Rate. As used herein, “Eurodollar Successor Rate Conforming Changes” means,
with respect to any Eurodollar Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption of such Eurodollar Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such Eurodollar Successor Rate exists,
in such other manner of administration as the Administrative Agent determines in
consultation with the Borrowers).

SECTION 2.15.     Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit ,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Eurodollar Rate);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or to reduce
the amount of any sum received or receivable by such Lender or such other
Recipient hereunder, whether of principal, interest or otherwise, then the
Borrowers will pay, upon written request of such Lender or such other Recipient,
to such Lender or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.


33

--------------------------------------------------------------------------------









(b)    If any Lender, acting reasonably, determines in good faith that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement or
the Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrowers will pay, upon written request of such Lender, to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in Section 2.15(a) or Section 2.15(b) shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The Borrowers shall,
jointly and severally, pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.15 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrowers shall not be
required to compensate a Lender pursuant to this Section 2.15 for any increased
costs or reductions incurred more than nine months prior to the date that such
Lender notifies the Borrowers of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further, that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine month period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16.     Break Funding Payments. In the event of (a) the payment of any
principal of any Loan other than on an Interest Payment Date (including as a
result of an Event of Default or as a result of any repayment pursuant to
Section 2.10(a) (but no other subsection of Section 2.10)), (b) the failure to
repay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10 and is
revoked in accordance therewith) or (c) the assignment of any Loan other than on
an Interest Payment Date as a result of a request by the Borrowers pursuant to
Section 2.19, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event. Without
duplication of any amounts otherwise payable hereunder, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurodollar Rate that would have been applicable to such Loan, for the period
from the date of such event to the next Interest Payment Date, over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrowers and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.17.     Taxes.
(a)    Defined Terms. For purposes of this Section 2.17, the term “applicable
law” includes FATCA.


34

--------------------------------------------------------------------------------









(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.
(d)    Indemnification by the Borrowers. The Borrowers shall, jointly and
severally, indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.17) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrowers to a Governmental Authority pursuant to this Section 2.17, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


35

--------------------------------------------------------------------------------









(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(g)(ii)(A), Section 2.17(g)(ii)(B) and
Section 2.17(g)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W‑9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable;
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W‑8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a


36

--------------------------------------------------------------------------------









certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrowers within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W‑8BEN
or W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W‑9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(g)(ii)(D), “FATCA” shall include any
amendments made to FATCA after the Effective Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification, provide such successor form, or promptly notify the
Borrowers and the Administrative Agent in writing of its legal inability to do
so.


37

--------------------------------------------------------------------------------









(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.17(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 2.17(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 2.17(h) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

SECTION 2.18.     Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.
(a)    The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.15,
Section 2.16 or Section 2.17, or otherwise) prior to 2:00 p.m., on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices as the Administrative
Agent may specify in writing to the Borrowers, except that payments pursuant to
Section 2.15, Section 2.16, Section 2.17 and Section 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. Aggregate payments of
principal and interest shall be apportioned among all outstanding Loans to which
such payments relate, in each case proportionately to each Lender’s respective
pro rata shares. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)    Any proceeds of Collateral received by the Administrative Agent or any
other amounts recovered by the Administrative Agent or any other Secured Party
(i) not constituting (A) a specific payment of principal, interest, fees or
other sum payable under the Loan Documents (which shall be applied as specified
by the Borrowers) or (B) a mandatory repayment (which shall be applied


38

--------------------------------------------------------------------------------









in accordance with Section 2.10) or (ii) after an Event of Default has occurred
and is continuing and the Administrative Agent so elects or the Required Lenders
so direct, toward the payment of any principal and/or interest of the Loan
and/or any other amounts due under the Loan Documents in such order, proportion
and priority as the Administrative Agent in its sole and absolute discretion
shall determine. During the existence of an Event of Default, solely to the
extent that an error has occurred in the application thereof or to the extent
permitted under Section 9.16, the Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Obligations.
(c)    [Reserved]
(d)    If, except as expressly provided herein, any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and accrued interest thereon than the proportion received by any other similarly
situated Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by all such Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.18(d) shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant. The Borrowers consent to the foregoing and agree, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers’ rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the relevant Lenders hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the relevant Lenders the amount due. In such
event, if the Borrowers have not in fact made such payment, then each of the
relevant Lenders severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

SECTION 2.19.     Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if,


39

--------------------------------------------------------------------------------









in the judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or Section 2.17, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15 or (ii) the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then the Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or Section 2.17) and
obligations under the Loan Documents to an Eligible Assignee that shall assume
such obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

SECTION 2.20.     Collateral Reserves.
(a)    Commencing on the Interest Payment Date occurring on July 14, 2018 and
continuing thereafter on each Interest Payment Date until such time as the
amount of Additional Collateral Reserve Funds on deposit in the Additional
Collateral Reserve Account is equal to twelve and nine-tenths percent (12.9%)
(the “Capped Amount”) of the outstanding principal balance of the Loans, the
Borrowers shall deposit with the Administrative Agent an amount equal to two and
fifteen-hundredths percent (2.15%) of the principal balance of the Loans
outstanding on such Interest Payment Date (each, a “Monthly Deposit”), which
sums shall be held by the Administrative Agent for the benefit of the Lenders as
additional collateral security for the Obligations. Amounts so deposited shall
hereinafter be referred to as the “Additional Collateral Reserve Funds” and the
account in which such amounts are held by the Administrative Agent shall
hereinafter be referred to as the “Additional Collateral Reserve Account.”
Notwithstanding the foregoing, the Borrowers shall not be required to deposit or
maintain Additional Collateral Reserve Funds in excess of the Capped Amount.
Accordingly, (i) to the extent a Monthly Deposit would result in the aggregate
amount of Additional Collateral Reserve Funds in the Additional Collateral
Reserve Account to exceed the Capped Amount, such Monthly Deposit shall be
decreased by an amount equal to such excess and (ii) so long as no Default or
Event of Default then exists, if any repayment of principal amount of the Loans
on any date results in the aggregate amount of Additional Collateral Reserve
Funds in the Additional Collateral Reserve Account to exceed the Capped Amount
on such date, then the Administrative Agent shall return such excess amount to
the Borrowers promptly upon the request of the Borrowers (or, if such repayment
is made in connection with repayment of Net Cash Proceeds under Section 2.10, at
the election of the Borrowers, such excess may be credited against


40

--------------------------------------------------------------------------------









any such Net Cash Proceeds required to be delivered to the Administrative Agent
pursuant to Section 2.10 on such payment date). Upon payment in full of all
Obligations (other than Unliquidated Obligations), the Administrative Agent
shall promptly return (or simultaneously credit in connection with such payment)
to the Borrowers all Additional Collateral Reserve Funds then remaining in the
Additional Collateral Reserve Account.
(b)    Security Interest. The Borrowers hereby pledge to the Administrative
Agent, and grants a security interest in, any and all monies now or hereafter
deposited in the Additional Collateral Reserve Funds as additional security for
the performance of the Obligations. The Additional Collateral Reserve Funds
shall constitute additional security for the performance of the Obligations. The
Administrative Agent shall have no obligation to release any of the Additional
Collateral Reserve Funds while any Default or Event of Default has occurred and
remains outstanding. Notwithstanding anything to the contrary contained herein
or in any other Loan Document, upon the occurrence of an Event of Default, the
Administrative Agent may, in addition to any and all other rights and remedies
available to the Administrative Agent, apply any sums then present in the
Additional Collateral Reserve Account to the payment of the Loans in any order,
proportion and priority as the Administrative Agent may determine in its sole
and absolute discretion. The Borrowers shall not further pledge, assign or grant
any security interest in any Additional Collateral Reserve Funds or permit any
Lien or encumbrance to attach thereto, or any levy to be made thereon, or any
UCC-1 financing statements, except those naming the Administrative Agent as the
secured party, to be filed with respect thereto.
(c)    Investments; Income Taxes. The Additional Collateral Reserve Funds shall
be held in the name of the Administrative Agent and may be commingled with the
Administrative Agent’s own funds at financial institutions selected by the
Administrative Agent in its sole discretion. The Additional Collateral Reserve
Funds shall be held in an account and may be invested in Permitted Investments
as directed by the Administrative Agent. The Administrative Agent shall not be
liable for any loss sustained on the investment of any funds constituting the
Additional Collateral Reserve Funds. The Borrowers shall deposit with the
Administrative Agent an amount equal to the actual losses sustained on the
investment of any funds constituting the Additional Collateral Reserve Funds in
Permitted Investments within one Business Day of the Administrative Agent’s
notice. All interest on the Additional Collateral Reserve Funds shall not be
added to or become a part thereof and shall be the sole property of and shall be
paid to the Administrative Agent.
(d)    Indemnity. The Borrowers shall, jointly and severally, indemnify the
Administrative Agent and hold the Administrative Agent harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including reasonable attorneys’ fees and
expenses) arising from or in any way connected with the Additional Collateral
Reserve Funds or the performance of the obligations for which the Additional
Collateral Reserve Funds were established.

ARTICLE III    
Representations and Warranties
The Borrowers jointly and severally represent and warrant as of the Effective
Date to the Administrative Agent and the Lenders that:

SECTION 3.01.     Organization; Powers; Single Purpose Entity; Subsidiaries.
Each Borrower (a) is duly organized, validly existing and in good standing as a
limited liability company under


41

--------------------------------------------------------------------------------









the laws of the State of Delaware, (b) has all requisite limited liability
company power and authority to (i) carry on its business as now conducted and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and to consummate the transactions contemplated hereby and
thereby and (c) except where the failure could not reasonably be expected to
have a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where (i) a Property is located and (ii) such
qualification is required. There are no outstanding commitments or other
obligations of any Borrower to issue, and no options, warrants or other rights
of any Person to acquire, any Equity Interests of any Borrower other than
pursuant to the Effective Date Mezzanine Loan Agreement. Each Borrower is in
compliance with all Single Purpose Entity Requirements. The Borrowers do not
have any Subsidiaries which are not Borrowers. The organizational chart attached
as Schedule 3.01 of the Property Information Agreement, relating to the
Borrowers and certain Affiliates and other Persons, is true, correct and
complete on and as of the Effective Date.

SECTION 3.02.     Authorization; Enforceability.
(a)    The Transactions are within each Borrower’s powers and have been duly
authorized by all necessary limited liability company actions.
(b)    The Loan Documents to which each Borrower is a party have been duly
executed and delivered by such Borrower and constitute legal, valid and binding
obligations of such Borrower, enforceable in accordance with their respective
terms, subject to applicable Debtor Relief Laws and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03.     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) for filings necessary to
perfect Liens created pursuant to the Loan Documents and (iii) where the failure
to obtain and maintain could not reasonably be expected to have a Material
Adverse Effect, (b) will not violate any applicable law or regulation applicable
to any Borrower except where the failure could not reasonably be expected to
have a Material Adverse Effect, (c) will not violate or conflict with the
charter or other organizational documents of any Borrower or any order of any
Governmental Authority, (d) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon any Borrower or
its assets, or give rise to a right thereunder to require any payment to be made
by any Borrower, (e) will not violate or result in a breach or default under any
registration, license, permit, approval or certificate necessary to conduct any
business issued by any Governmental Authority and (f) will not result in the
creation or imposition of any Lien on any asset of any Borrower, other than
Liens created under the Loan Documents or Liens of the type described in clause
(f) of the definition of “Permitted Encumbrances”.

SECTION 3.04.     Financial Condition; No Material Adverse Change.
(a)    All financial data, statements and other information that have been
delivered to the Administrative Agent or any Lender in respect of the
Properties, the Borrowers and the other Loan Parties (i) are true and correct in
all material respects and (ii) fairly represent in all material respects the
financial position of the Borrowers, the other Loan Parties, or the Properties,
as applicable, as of the date thereof. None of the Borrowers have any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments that are
reasonably likely to have a Material Adverse Effect.


42

--------------------------------------------------------------------------------









(b)    Since December 31, 2017, no circumstance or event, or series of
circumstances or events, has occurred resulting in a Material Adverse Effect.

SECTION 3.05.     Properties; Title. Each Borrower has good title to, or valid
leasehold interests in, all of its respective Properties and all personal
property material to its respective business, in each case, except for Permitted
Encumbrances and Liens created pursuant to any Loan Document.

SECTION 3.06.     Litigation, Environmental and Labor Matters.
(a)    Except as set forth on Schedule 3.06 of the Property Information
Agreement, there are no actions, suits, proceedings or investigations by or
before any arbitrator or Governmental Authority pending against or threatened in
writing against or affecting any Borrower, any Property or any other properties
or assets of any Borrower (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement, any other Loan Document or the
Transactions.
(b)    Except as set forth on Schedule 3.06 of the Property Information
Agreement or with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, the Borrowers (i) have not failed to comply with any Environmental Law
or to obtain, maintain or comply with any Environmental Permit, (ii) have not
become subject to any Environmental Liability, (iii) have not received notice of
any claim with respect to any Environmental Liability and (iv) do not know of
any basis for any Environmental Liability.
(c)    Except as set forth on Schedule 3.06 of the Property Information
Agreement or with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) no Loan Party is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
Release or Threatened Release, discharge or disposal of Hazardous Materials at
any Property or any other site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law and (ii) all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any Property have been managed
and disposed of in a manner not reasonably expected to result in material
liability to any Loan Party.
(d)    To the knowledge of the Borrowers, there are no underground storage tanks
at any Property except as set forth on Schedule 3.06 of the Property Information
Agreement.
(e)    The Borrowers have no employees.

SECTION 3.07.     Compliance with Laws and Agreements. The Borrowers are in
compliance with all laws, regulations and orders of any Governmental Authority
(including, without limitation, the Americans with Disabilities Act of 1990)
applicable to or binding upon it, any Property or any other properties or assets
of the Borrowers and all agreements and other instruments, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08.     Investment Company Status. No Borrower is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.


43

--------------------------------------------------------------------------------










SECTION 3.09.     Taxes. The Borrowers have timely filed or caused to be filed
all federal, state and other material Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes evidenced as due on such
returns and all other material Taxes required to have been paid by them, except
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrowers have set aside on their books adequate reserves. No tax
Liens have been filed and no claims are being asserted with respect to any such
Taxes.

SECTION 3.10.     ERISA.
(a)    Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other applicable law.
(b)    There are no pending or, to the knowledge of any Loan Party, threatened
or contemplated claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that, either individually or in the aggregate,
has had or could reasonably be expected to have a Material Adverse Effect.
(c)    No ERISA Event has occurred that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect as of
the Effective Date. No Loan Party or any ERISA Affiliate is aware of any fact,
event or circumstance that, either individually or in the aggregate, could
reasonably be expected to continue or result in an ERISA Event with respect to
any Plan which ERISA Event could reasonably be expected to have a Material
Adverse Effect.

SECTION 3.11.     Disclosure. The Borrowers and their Affiliates have disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which any of them are subject, and all other
matters known to any of them, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any Borrower or any Affiliate to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement, any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading in any
material respect; provided, that with respect to projected financial
information, each Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date, it being understood that such
projections are not to be viewed as facts and that actual results may differ
from projected results and that such differences may be material.

SECTION 3.12.     Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrowers are not engaged and will not
engage, principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U), or
extending credit for the purpose of purchasing or carrying margin stock The
Borrowers do not own any margin stock.

SECTION 3.13.     Liens. There are no Liens on any of the Properties or any
personal property of the Borrowers except for Permitted Liens. None of the
Permitted Liens, individually or in the


44

--------------------------------------------------------------------------------









aggregate, (a) materially interfere with the benefits of the security intended
to be provided by the Collateral Documents and the other Loan Documents, (b)
materially and adversely affect the value of any Property, (c) materially and
adversely impair the use or operation of any Property or (d) impair any
Borrower’s ability to perform its Obligations in a timely manner.

SECTION 3.14.     Condemnation. To each Borrower’s knowledge, no Taking is
pending or is contemplated with respect to all or any material portion of any
Property or for the relocation of roadways providing access to any Property,
except as set forth on Schedule 3.14 of the Property Information Agreement.

SECTION 3.15.     Utilities and Public Access; Zoning. Each Property has rights
of access to one or more public ways, either directly or through a recorded
easement or REA. Each Property is served by water, sewer, sanitary sewer and
storm drain facilities adequate to service such Property for its intended uses
other than to the extent such failure could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All utilities
necessary to the existing use of each Property are located either in the public
right-of-way abutting such Property or in recorded easements or REAs serving
such Property, other than to the extent such failure could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Except as disclosed in the zoning reports delivered to the Administrative Agent
on or prior to the Effective Date, each Property and the present use and
occupancy thereof are in compliance in all material respects with all applicable
zoning ordinances, building codes, land use laws and other similar legal
requirements.

SECTION 3.16.     Solvency. Each Borrower is, and the Borrowers taken as a
whole, are Solvent as of the Effective Date immediately after the consummation
of the Transactions to occur on the Effective Date.

SECTION 3.17.     Insurance. The Borrowers maintain (or are causing the Master
Lessee pursuant to the Master Lease to maintain) insurance in compliance with
the Insurance Maintenance Requirements.

SECTION 3.18.     Security Interest in Collateral. The provisions of the
Collateral Documents create legal, valid and enforceable Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, as security for the Obligations, and upon the filing, recording,
registering or taking such other actions as may be necessary with the
appropriate Governmental Authorities (including payment of applicable filing and
recording taxes), such Liens shall be perfected Liens in and to all of the
Collateral having priority over all other Liens on the Collateral and subject to
no Liens, in each case, other than Permitted Liens.

SECTION 3.19.     Master Lease; Agreements; Management Agreements. No Borrower
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in (a) the Master Lease or (b) to
the knowledge of any Borrower, any Material Agreement to which it is a party
which default under such Material Agreement could reasonably be expected to
result in a Material Adverse Effect. No Borrower is a party to any management or
similar agreement relating to a third party providing management or other
services with respect to any of the Properties.

SECTION 3.20.     OFAC. The Borrowers, their Subsidiaries, the other Loan
Parties and their respective directors, officers, and employees are in
compliance with all applicable Sanctions and all applicable Anti-Money
Laundering Laws and counter-terrorism financing provisions of the Bank Secrecy
Act and all regulations issued pursuant to it. None of the Borrowers, any other
Loan Party, any of their


45

--------------------------------------------------------------------------------









respective Subsidiaries, or any director, officer, employee, agent, or Affiliate
of the Borrowers is a Sanctioned Person.

SECTION 3.21.     Patriot Act. The Borrowers and each Person directly or
indirectly Controlling any Borrower are in compliance with (a) the Trading with
the Enemy Act, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, (b) the Patriot
Act and (c) other federal or state laws relating to “know your customer” and
Anti-Money Laundering Laws.

SECTION 3.22.     Foreign Corrupt Practices Act; Anti-Corruption Laws. The
Borrowers, their Subsidiaries, the other Loan Parties and their respective
directors, officers and employees and, to the knowledge of the Borrowers, the
agents of the Borrowers and their Subsidiaries, are in compliance with all
applicable Sanctions and with the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”) the UK Bribery
Act 2010 and any other applicable anti-corruption laws in all material respects.
The Borrowers, their Subsidiaries, the other Loan Parties have instituted and
maintain policies and procedures designed to ensure continued compliance with
applicable Sanctions, the FCPA the UK Bribery Act 2010 and any other applicable
anti-corruption laws.

SECTION 3.23.     Tax Shelter Regulations. The Borrowers do not intend to treat
the Loans or the related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event any
Borrower determines to take any action inconsistent with such intention, the
Borrowers will promptly notify the Administrative Agent thereof. If the
Borrowers so notify the Administrative Agent, the Borrowers acknowledge that one
or more of the Lenders may treat its Loans as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Lender or Lenders,
as applicable, will maintain the lists and other records required by such
Treasury Regulation.

SECTION 3.24.     PPPFA. The execution and delivery of the Loan Documents and
the consummation of the transactions under this Agreement and the other Loan
Documents do not violate, constitute a default under, or constitute a
Forbearance Termination Event or Springing Lien Event under (and, in each case,
as defined in) the PPPFA. The PPPFA is in full force and effect and the
Borrowers have delivered to the Administrative Agent prior to the Effective Date
true, correct and complete copies of the PPPFA and all amendments,
modifications, supplements and waivers thereto, including the PPPFA Waiver.
Pursuant to, and subject to the terms and conditions of, PPPFA Waiver, the PBGC
agreed to waive any and all claims past, present or future with respect to the
Sears Pension Plans under any of Title IV of ERISA, Sections 302 and 303 of
ERISA and Sections 412 and 430 of the Code (including, without limitation, any
PBGC UBL Claims and any liens that might arise under 29 U.S.C. § 1368, Section
303(k) of ERISA or Section 430(k) of the Code).

SECTION 3.25.     Broker’s Fees. Except for fees payable to the Lead Arranger,
the Administrative Agent and the Lenders under the Loan Documents, neither the
Borrowers nor any Affiliate has any obligation to any Person in respect of any
finder’s, broker’s or investment banker’s fee in connection with the
Transactions.

SECTION 3.26.     Federal Income Tax Classification. Each Borrower is a
“disregarded entity” for federal income tax purposes.

SECTION 3.27.     Flood Zone. Except as may be shown on the surveys delivered to
the Administrative Agent on or prior to the Effective Date, none of the
Improvements on any Property is located in an area identified by the Federal
Emergency Management Agency as an area having special flood


46

--------------------------------------------------------------------------------









hazards, or if so located, flood insurance required pursuant to Section 5.05 is
in full force and effect with respect to such Property.

SECTION 3.28.     Physical Condition. To the Borrower’s knowledge and except for
matters described in the Environmental Reports and the Physical Condition
Reports obtained by the Administrative Agent prior to the Effective Date,
(a) each Property, taken as a whole, is in good condition, order and repair in
all material respects and (b) there exists no material structural or other
material defects or damages in or to any Property, whether latent or otherwise,
that could reasonably be expected to adversely affect the operation of any
Property.

SECTION 3.29.     Master Lease; Ground Leases; Leases.
(a)    Except as set forth on Schedule 3.29 of the Property Information
Agreement, no Property is subject to any lease other than the Master Lease and
no Person has any possessory interest in any Property or right to occupy the
same except under and pursuant to the provisions of the Master Lease or any
Permitted Encumbrances. There has been no prior sale, transfer or assignment,
hypothecation or pledge by the Borrowers or the Master Lessee of the Master
Lease or any sublease or of the rents received thereunder. No Person other than
the Administrative Agent has any interest in or assignment of the Master Lease
or any portion of the rents due and payable or to become due and payable
thereunder. Neither the Master Lessee nor other Person (other than pursuant to
the options described on Schedule 3.37 of the Property Information Agreement)
has an option, right of first refusal or offer or any other preferential right
to purchase all or any portion of, or interest in, any Property.
(b)    Except as set forth on Schedule 3.29 of the Property Information
Agreement, a memorandum of each Ground Lease has been duly recorded. Each Ground
Lease, other than the Excluded Ground Leases, permits the interest of the
applicable Borrower to be encumbered by a mortgage. There have not been
amendments or modifications to the terms of any Ground Lease since the
recordation of such Ground Lease or a memorandum thereof, with the exception of
written instruments which have been recorded. Set forth on Schedule 3.29 of the
Property Information Agreement is a complete list of each Ground Lease in effect
on the Effective Date.
(c)    Except for Permitted Encumbrances, no Borrower’s interest in any Ground
Lease is subject to any Liens superior to, or of equal priority with, the
related Collateral Document other than the applicable Ground Lessor’s related
fee interest.
(d)    Except as set forth on Schedule 3.29 of the Property Information
Agreement, each Borrower’s interest in each Ground Lease, other than the
Excluded Ground Leases, is assignable without the consent of any Ground Lessor
to the Administrative Agent, the purchaser at any foreclosure sale or the
transferee under a deed or assignment in lieu of foreclosure in connection with
the foreclosure of the Lien of the related Collateral Document or transfer of
such Borrower’s leasehold estate by deed or assignment in lieu of foreclosure
(or, if any such consent is required, it has been obtained prior to the
Effective Date). Thereafter, except as set forth on Schedule 3.29 of the
Property Information Agreement, such Ground Lease is further assignable by such
transferee and its successors and assigns without the consent of such Ground
Lessor.
(e)    Except as set forth on Schedule 3.29 of the Property Information
Agreement, as of the Effective Date, each Ground Lease is in full force and
effect and no default has occurred under such Ground Lease and there is no
existing condition which, but for the passage of time or the giving of notice,
could result in a default under the terms of such Ground Lease.  All rents,
additional rents


47

--------------------------------------------------------------------------------









and other sums due and payable under each Ground Lease have been paid in full. 
Neither any Borrower nor any Ground Lessor has commenced any action or given or
received any notice for the purpose of terminating any Ground Lease.
(f)    Except as set forth on Schedule 3.29 of the Property Information
Agreement, each Ground Lease requires the applicable Ground Lessor to give
notice of any default by a Borrower to the Administrative Agent prior to
exercising its remedies thereunder.  Except as set forth on Schedule 3.29 of the
Property Information Agreement, each Ground Lease or estoppel letter received by
the Administrative Agent from a Ground Lessor further provides that notice of
termination given under such Ground Lease is not effective against the
Administrative Agent unless a copy of such notice has been delivered to the
Administrative Agent in the manner described in such Ground Lease or such
estoppel letter.
(g)    Except as set forth on Schedule 3.29 of the Property Information
Agreement, the Administrative Agent is permitted the opportunity (including,
where necessary, sufficient time to gain possession of each Borrower’s interest
under each Ground Lease) to cure any default under each Ground Lease which is
curable after the receipt of notice of any default before any Ground Lessor may
terminate a Ground Lease.
(h)    Except as set forth on Schedule 3.29, each Ground Lease has a term which,
including unexercised renewal option terms, extends not less than two years
beyond the Maturity Date.
(i)    Each Ground Lease, other than the Excluded Ground Leases, requires the
applicable Ground Lessor to enter into a new lease with the Administrative Agent
upon termination of such Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.
(j)    Under the terms of each Ground Lease (other than the Excluded Ground
Leases) and the related Collateral Document, taken together, any related
insurance and condemnation proceeds that are paid or awarded with respect to the
leasehold estate under such Ground Lease will be applied either to the repair or
restoration of all or part of the Property, with the Administrative Agent having
the right to hold and disburse such proceeds as the repair or restoration
progresses, or to the payment of the Obligations, together with any accrued
interest thereon.
(k)    Except as set forth on Schedule 3.29 of the Property Information
Agreement, no Ground Lease imposes any restrictions on subleasing.
(l)    Neither the fee owner under any Ground Lease, as debtor in possession,
nor a trustee for any such fee owner, has given any notice of, and no Borrower
has consented to, any attempt to transfer the fee estate subject of any Ground
Lease free and clear of the Ground Lease under Section 363(f) of the Bankruptcy
Code.

SECTION 3.30.     Boundaries; Separate Lots.
(a)    To the knowledge of the Borrowers, except as may be shown on the surveys
delivered to the Administrative Agent on or prior to the Effective Date and
other than de minimis matters that could not reasonably be expected to adversely
affect the operation of such Property, (i) all of the Improvements on each
Property lie wholly within the boundaries and building restriction lines of such
Property, (ii) no improvements on adjoining properties encroach upon any
Property and (iii) no easements or other encumbrances upon any Property encroach
upon any of the Improvements


48

--------------------------------------------------------------------------------









on any Property, so as to affect the value or marketability of the applicable
Property except those which are insured against by the applicable title
insurance policy.
(b)    Each Property is comprised of one or more parcels which constitute a
separate tax lot or lots and does not constitute a portion of any other tax lot
not a part of such Property.

SECTION 3.31.     Opinion Assumptions.
(a)    All of the assumptions relating to the Borrowers made in the
Non-Consolidation Opinion, including, but not limited to, any exhibits attached
thereto, are true and correct in all material respects. The Borrowers have
complied in all material respects with all of the assumptions made with respect
to it in the Non-Consolidation Opinion.
(b)    All of the assumptions made in the True Lease Opinion, including, but not
limited to, any exhibits attached thereto, are true and correct in all material
respects.

SECTION 3.32.     Business Purpose. The Loans are solely for the business
purpose of the Borrower, and are not for personal, family, household, or
agricultural purposes.

SECTION 3.33.     Certificate of Occupancy; Licenses. All material
certifications, permits, licenses and approvals required for the legal use,
occupancy and operation of each Property for its current use (collectively, the
“Licenses”), have been obtained and are in full force and effect, except to the
extent any such failure could not reasonably be expected to result in a Material
Adverse Effect. The use being made of each Property is in conformity with the
certificate of occupancy issued for such Property, except to the extent any such
failure could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.34.     Assessments. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting in any material
respect any Property, nor are there any contemplated improvements to any
Property that may result in such special or other assessments in each case which
could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.35.     Filing, Recording and Other Taxes. All transfer taxes, deed
stamps, intangible taxes or other amounts in the nature of transfer taxes
required to be paid under the applicable legal requirements in connection with
the transfer of the Properties to the Borrowers have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar taxes required to be paid
under the applicable legal requirements in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement of any of
the Loan Documents, including, without limitation, the Collateral Documents,
have been paid or are being paid simultaneously herewith. All taxes and
governmental assessments due and owing in respect of the Properties have been
paid, or an escrow of funds in an amount sufficient to cover such payments has
been established under the Loan Documents.

SECTION 3.36.     Casualty. Except as set forth on Schedule 3.36 of the Property
Information Agreement, no Property has suffered any material Casualty Event
which has not been fully repaired and the cost thereof fully paid.

SECTION 3.37.     Purchase Options. Except as set forth on Schedule 3.37 of the
Property Information Agreement, no Property or any part thereof or any interest
therein is subject to any purchase options, rights of first refusal to purchase,
rights of first offer to purchase or other similar rights in favor of any
Person.


49

--------------------------------------------------------------------------------










SECTION 3.38.     Underwriting Representations. Except as set forth on Schedule
3.38 of the Property Information Agreement, no Borrower (a) has any judgments or
Liens of any nature against it except for tax Liens not yet due and other
Permitted Liens, (b) is involved in any dispute with any taxing authority other
than ordinary course property tax appeals, (c) is now, or has ever been, a party
to any lawsuit, arbitration, summons, or legal proceeding that is still pending
or that resulted in a judgment against it or its assets or properties that has
not been paid in full or otherwise completely and finally settled and (d) has
accomplished each amendment and restatement of its organizational documents in
accordance with, and was permitted by, the relevant provisions of said documents
prior to such amendment or restatement from time to time.

SECTION 3.39.     Sears REMIC.
(a)    At all times since its formation, the aggregate adjusted tax bases of all
assets of the Sears REMIC that are not qualified mortgages or permitted
investments has not exceeded the REMIC Asset Safe Harbor.
(b)    Other than with respect to any asset falling within the REMIC Asset Safe
Harbor, each loan held by the Sears REMIC has at all times been a “qualified
mortgage” within the meaning of section 860G(a)(3) of the Code, and no
substitution or release in respect of any loan held by the Sears REMIC resulted
in a loan not being principally secured by an interest in real property within
the meaning of Treasury regulations section 1.860G-2(b)(7).
(c)    Other than any asset or transaction falling within the REMIC Asset Safe
Harbor, the Sears REMIC has operated in conformity with its operative documents.
(d)    The Sears REMIC has filed all U.S. federal and state tax returns it has
been required to file, and all taxes due and payable by the Sears REMIC have
been paid.

ARTICLE IV    
Conditions

SECTION 4.01.     Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent shall have received (i) from each party hereto
either (A) a counterpart of this Agreement signed on behalf of such party or
(B) written evidence satisfactory to the Administrative Agent (which may include
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) the Escrow Letter and
(iii) duly executed copies of the other Loan Documents and such other
certificates (including customary secretary’s certificates and evidences of
incumbency), documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent.
(b)    The Administrative Agent shall have received each of the following,
addressed to the Administrative Agent and the Lenders and dated the Effective
Date, (i) a favorable written opinion of DLA Piper LLP, counsel for the Loan
Parties, as to such matters concerning the Loan Parties and the Loan Documents
as the Administrative Agent may reasonably request, (ii) favorable written
opinions of local counsel for the Borrower, as to such matters concerning the
Borrowers and the


50

--------------------------------------------------------------------------------









Loan Documents as the Administrative Agent may reasonably request, (iii) the
Non-Consolidation Opinion, (iv) the True Lease Opinion and (v) a favorable
written opinion of Wachtell, Lipton, Rosen and Katz, counsel for the Loan
Parties, as to such matters concerning the Loan Parties and the Loan Documents
as the Administrative Agent may reasonably request.
(c)    The Administrative Agent shall have received such customary documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of the Loan Parties, the authorization
of the Transactions and any other legal matters relating to such Loan Parties,
the Loan Documents or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
(d)    The Administrative Agent shall have received evidence satisfactory to it
that steps to commence the liquidation of the Sears REMIC have been, or
concurrently with the Effective Date, will be, taken, and the Administrative
Agent shall have received true, correct and complete copies of all documents and
agreements relating thereto.
(e)    The representations and warranties of the Borrowers set forth in this
Agreement and the other Loan Documents shall be true and correct on and as of
the Effective Date and no Default or Event of Default shall have occurred and
the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrowers certifying as to the same.
(f)    The Administrative Agent shall be satisfied that the loan to value ratio
based on the aggregate Appraised Value of the Properties of the Borrowers does
not exceed 45% based on “lit values” of the Properties as set forth in the
Appraisals.
(g)    The Master Lease, together with a subordination, non-disturbance and
attornment agreement and estoppel relating thereto, and the Master Lease
Guaranty, shall have been duly executed and delivered, and each Property has
been added and made subject to the Master Lease, and true, correct and complete
copies of such documents have been provided to the Administrative Agent.
(h)    Since December 31, 2017, there has not been a Material Adverse Effect.
(i)    The Lead Arranger and the Administrative Agent shall each have received
(i) all fees required to be paid on the Effective Date pursuant to the Fee
Letter and (ii) all other amounts due and payable on or prior to the Effective
Date, including reimbursement or payment of all reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of outside
counsel to the Lead Arranger, the Administrative Agent and each Lender) required
to be reimbursed or paid by the Borrowers hereunder or under any Fee Letter.
(j)    The Administrative Agent shall be satisfied that all filings to be made
concurrently with the making of the Loans on the Effective Date under the
Uniform Commercial Code in all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Collateral Documents shall be in form ready for filing.
(k)    The Administrative Agent shall have received at least three Business Days
prior to the Effective Date all documentation and other information about the
Borrowers and the Guarantor required under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.


51

--------------------------------------------------------------------------------









(l)    The Administrative Agent shall have received each of the Mortgage
Instruments set forth on Schedule 4.01, in each case in form and substance
reasonably satisfactory to it and its counsel.
(m)    The Administrative Agent shall have received a solvency certificate from
a Responsible Officer (immediately after giving effect to the Transactions to
occur on the Effective Date) substantially in the form attached hereto as
Exhibit E.
(n)    The Administrative Agent shall have received a true, correct and complete
copy of (i) the PPPFA Waiver (pursuant to which, and subject to the terms and
conditions of which, the PBGC agreed to waive any and all claims past, present
or future with respect to the Sears Pension Plans under any of Title IV of
ERISA, Sections 302 and 303 of ERISA and Sections 412 and 430 of the Code
(including, without limitation, any PBGC UBL Claims and any liens that might
arise under 29 U.S.C. § 1368, Section 303(k) of ERISA or Section 430(k) of the
Code) and (ii) evidence satisfactory to it that the Pension Contribution will be
made concurrently with the funding of the Loans on the Effective Date.
(o)    The Administrative Agent shall have received the Environmental Liability
Policy together with evidence satisfactory to it that the policy premium is paid
in full with a 100% minimum earned premium applicable.
(p)    The Borrowers shall be in compliance with the Single Purpose Entity
Requirements.
(q)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that all effective financing statements in effect or of
record immediately prior to the Effective Date shall be terminated and released
or arrangements have been made for such financing statements to be terminated
and released concurrently with the funding of the Loans on the Effective Date.
(r)    The Administrative Agent shall have received evidence reasonably
satisfactory to it of the closing and effectiveness of the Effective Date
Mezzanine Loan Agreement and the receipt by the Mezzanine Borrower of at least
$240,000,000 of gross proceeds from the Indebtedness incurred thereunder.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Without
limiting the generality of the provisions of Article VIII, for purposes of
determining satisfaction of the conditions precedent specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Effective Date specifying
its objection thereto.

ARTICLE V    
Affirmative Covenants
Until all Obligations (other than Unliquidated Obligations) have been paid in
full, the Borrowers covenant and agree with the Administrative Agent and the
Lenders that:


52

--------------------------------------------------------------------------------










SECTION 5.01.     Financial Statements and Other Information. The Borrowers will
furnish to the Administrative Agent (for delivery to the Lenders):
(a)    within ninety-five (95) days after the end of each Fiscal Year of the
Borrowers, the audited consolidated balance sheet and related statements of
income and cash flows for Holdings and its consolidated Subsidiaries, as of the
end of and for such Fiscal Year, all reported on by Deloitte or another
Board-appointed auditor of national standing or other independent public
accountants reasonably acceptable to the Administrative Agent (without a “going
concern” or like qualification or exception (except relating to the pending
maturity of any Indebtedness (other than the Obligations)) and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial position and results of operations of Holdings and its
consolidated Subsidiaries in accordance with GAAP consistently applied;
(b)    within fifty (50) days after the end of each fiscal quarter of each
Fiscal Year of the Borrowers, the consolidated balance sheet and related
statements of income and cash flows for Holdings and its consolidated
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the Fiscal Year, all certified by a Responsible Officer of the
Borrowers as presenting fairly in all material respects the financial position
and results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements under Section
5.01(a) or Section 5.01(b), a Compliance Certificate certifying as to whether,
to the knowledge of the Borrowers, a Default or Event of Default has occurred
and, if a Default or Event of Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto;
(d)    prior to the last day of each calendar month, commencing on the last day
of March, 2018, a report of all sales activity relating to the Properties,
including status of signed contracts, broken contracts and unsigned contracts
actively under negotiation, in substantially the form agreed between the
Borrowers and the Administrative Agent prior to the Effective Date or such other
form as may be agreed; provided, however, that the failure to timely deliver the
same shall not constitute an Event of Default unless the Administrative Agent
notifies the Borrowers of such failure such failure continues for 7 Business
Days after the date of such notice; and
(e)    promptly following any request therefor, such other information regarding
the operations, business, affairs or financial position or condition of the
Borrowers, or compliance with the terms of this Agreement or the other Loan
Documents, as the Administrative Agent or any Lender may reasonably request
except to the extent disclosure (i) cannot be made in order to preserve attorney
client privilege or (ii) is prohibited by confidentiality obligations owing to
third parties.

SECTION 5.02.     Notices of Material Events. The Borrowers will furnish to the
Administrative Agent (for delivery to the Lenders):
(a)    prompt, and in any event within five Business Days, written notice of any
Borrower or any Responsible Officer obtaining knowledge, after reasonable due
inquiry, of the occurrence of any Default or Event of Default or any default or
event of default under the Effective Date Mezzanine Loan Agreement or any
Additional Mezzanine Loan Agreement;


53

--------------------------------------------------------------------------------









(b)    prompt, and in any event within five Business Days, written notice of any
Borrower or any Responsible Officer obtaining knowledge, after reasonable due
inquiry, of the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any
Borrower or any Property that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)    prompt, and in any event within three Business Days, written notice of
any Borrower or any Responsible Officer obtaining knowledge, after reasonable
due inquiry, of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;
(d)    prompt, and in any event within three Business Days, written notice of
(i) receipt by the Borrowers of any notice or communication from the PBGC which
could reasonably be expected to be adverse to the interests of the Borrowers,
the Administrative Agent or the Lenders, or (ii) any supplement or modification
to or waiver of the PPPFA;
(e)    prompt, and in any event within five Business Days, written notice of
receipt by any Borrower of any default or other material notices and any
amendments, waivers and other modifications, received under or pursuant to the
Master Lease;
(f)    prompt, and in any event within five Business Days, written notice of any
Borrower or any Responsible Officer obtaining knowledge, after reasonable due
inquiry, of any Casualty Event to any Property, or other insured damage to any
Property or the commencement of any action or proceeding for the Taking with
respect to any Property or interest therein;
(g)    prompt, and in any event within five Business Days, written notice (i) of
the discovery of any Hazardous Materials in violation of Environmental Laws on,
under or about any Property not previously disclosed to the Administrative
Agent, (ii) of any Borrower or any Responsible Officer obtaining knowledge,
after due inquiry, that any Property does not materially comply with any
Hazardous Materials Laws, (iii) of any Hazardous Materials Claims, (iv) of any
Borrower or any Responsible Officer obtaining knowledge, after due inquiry, of
the existence of an environmental Lien on any Property, (v) of any Borrower or
any Responsible Officer obtaining knowledge, after due inquiry, of any action or
proceeding against or of any noncompliance by any Group Member with any
Environmental Law or Environmental Permit that could reasonably be expected to
(A) have a Material Adverse Effect, (B) result in material Remediation costs,
(C) result in an environmental Lien on any Property or (D) cause any Property to
be subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law or (vi) of any Borrower or any Responsible Officer
obtaining knowledge, after due inquiry, of the existence of a violation by a
Property of Hazardous Materials Laws (a “HazMat Violation”) or that a Release
has occurred;
(h)    prompt, and in any event within five Business Days, written notice of the
receipt of any complaints related to the violation of any Access Laws and of the
commencement of any proceedings or investigations which relate to compliance
with any Access Laws;
(i)    prompt, and in any event within five Business Days, written notice if
Holdings, any of its Subsidiaries or the Sears REMIC receives any written
correspondence from the IRS requesting any material information regarding the
Sears REMIC, its tax status or its federal income tax treatment and, with such
notice, deliver a copy of such written correspondence from the IRS and, in
connection with any such correspondence, further provide prompt written notice
from time to time of all related correspondence and further communication with
the IRS;


54

--------------------------------------------------------------------------------









(j)    prompt, and in any event within three Business Days, written notice of
any notice received from a Ground Lessor under a Ground Lease;
(k)    prompt, and in any event within five Business Days, written notice of the
occurrence of each Purchase Option Exercise Event; and
(l)    prompt, and in any event within five Business Days, written notice of any
Borrower or any Responsible Officer obtaining knowledge, after reasonable due
inquiry, of any other development that results in, or that could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03.     Existence; Conduct of Business. The Borrowers will do or cause
to be done all things necessary to (a) preserve, renew and keep in full force
and effect its legal existence, (b) preserve, renew and keep in full force and
effect the rights, qualifications, licenses, permits, privileges, franchises,
governmental authorizations and intellectual property rights material to the
conduct of its business and for the operation of each Property, except as could
not reasonably be expected to have a Material Adverse Effect and (c) maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted, except as could not reasonably be expected to have a
Material Adverse Effect. The Borrowers will (i) solely operate in its current
lines of business, which is limited to the ownership, management and operation
of the Properties, (ii) maintain the scope and nature of its business
objectives, purposes or operations and (iii) undertake or participate in
activities solely related to the continuance of its present business, in each
case in compliance with the Single Purpose Entity Requirements.

SECTION 5.04.     Payment of Obligations. The Borrowers will pay (or cause to be
paid) its obligations, including Tax liabilities and mortgage taxes, before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrowers have set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) the Borrowers will furnish such cash or
other security as may be required in the proceeding or, if such proceeding does
not require security, as may be reasonably requested by the Administrative
Agent, to ensure the payment of any such Taxes or other amount, together with
all interest and penalties thereon and (d) such contest is not in violation of
the Master Lease.

SECTION 5.05.     Maintenance of Properties; Defense of Title; Insurance;
Further Assurances.
(a)    General. The Borrowers will, or will cause the Master Lessee pursuant to
the Master Lease to, (i) comply with the Insurance Maintenance Requirements and
(ii) keep and maintain all Properties and all other property material to the
conduct of their businesses in good working order and condition, ordinary wear
and tear and condemnation and casualty excepted, and in keeping with the
condition and repair of properties of similar use, value, age, nature and
construction, all in accordance with the ordinary course of business of the
Borrowers. It is acknowledged and agreed that that nothing contained herein
shall require the Master Lessee to continue operations of any Property and may
discontinue such operations at any time, subject to its continued compliance
with all of its obligations under the Master Lease, each Ground Lease and each
REA; provided, the same does not (x) result in a default, termination or option
to purchase under the Master Lease, any Ground Lease, any REA or other Material
Agreement or (y) gives rise to a purchase right in favor of any


55

--------------------------------------------------------------------------------









Option Holder (without the prior written consent of the Administrative Agent).
The Borrowers will furnish to the Lenders, upon request of the Administrative
Agent, information in reasonable detail as to the insurance so maintained. In
the event the Borrowers at any time or times hereafter shall fail to timely
obtain or maintain (or to cause the Master Lessee to obtain or maintain) any of
the policies or insurance required herein or to pay (or to cause the Master
Lessee to pay) any premium in whole or in part relating thereto, then the
Administrative Agent, without waiving or releasing any obligations or resulting
Default or Event of Default hereunder, may at any time or times thereafter (but
shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement.
(b)    Title to Property. The Borrowers will warrant and defend (a) its title to
the each Property, subject only to Permitted Encumbrances and (b) the validity
and priority of the Liens of the Collateral Documents on the Properties, subject
only to Permitted Encumbrances, in each case against the claims of all Persons
whomsoever. The Borrowers will reimburse the Administrative Agent upon demand
for any losses, costs, damages or expenses (including reasonable attorneys’ fees
and court costs) incurred by the Administrative Agent if an interest in any
Property or any part thereof is claimed by any other Person except as expressly
permitted hereunder.
(c)    Further Assurances. Without limiting the foregoing, each Borrower will
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions, which may be required by law or which
the Administrative Agent may, from time to time, reasonably request to carry out
the terms and conditions of this Section 5.05, all at the expense of the
Borrowers.

SECTION 5.06.     Books and Records; Inspection Rights. The Borrowers will keep
proper books of record and account (a) in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities, (b) in conformity in all material respects with GAAP consistently
applied and (c) in material conformity with all applicable requirements of law
or any Governmental Authority having jurisdiction over the Borrowers. The
Borrowers will permit any representatives designated by the Administrative Agent
or any Lender (including employees of the Administrative Agent, any Lender or
any consultants, accountant, lawyers, agents and appraisers retained by the
Administrative Agent), upon reasonable prior notice, to visit and inspect the
Properties and its properties (provided, that the Borrowers will take all such
actions as may be reasonably required to cause the Master Lessee to permit any
such visitation or inspection), to examine and make extracts from its books and
records, including environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested at the expense of the Borrowers with respect to all
reasonable out-of-pocket expenses of the Administrative Agent; provided, that
the Borrowers shall not be responsible for the costs of more than one such visit
or inspection in any Fiscal Year absent the existence of an Event of Default;
provided, further, that if an Event of Default then exists, the Administrative
Agent and any Lender (or any employees of the Administrative Agent, any Lender
or any consultants, accountant, lawyers, agents and appraisers retained by the
Administrative Agent or any such Lender) may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and without
advance notice. The Borrowers acknowledge that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to the properties of the Borrowers for internal use
by the Administrative Agent and the Lenders.


56

--------------------------------------------------------------------------------










SECTION 5.07.     Compliance with Laws and Obligations. The Borrowers will (and
will cause the Master Lessee pursuant to the Master Lease to) (a) comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property (including without limitation Environmental Laws),
(b) obtain and renew all Environmental Permits necessary for its operations and
properties, (c) perform all of its obligations under the Master Lease, in the
case of clauses (a) through (c) except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, (d) ensure that no Person who owns a Controlling interest in or
otherwise Controls any Borrower is (i) listed on list of the Specially
Designated Nationals and Blocked Persons maintained by OFAC and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, executive
order, or regulation or (ii) a Person designated under Section 1(b), (c), or (d)
of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation, or any other similar executive orders and (e) comply with all
applicable Bank Secrecy Act laws and regulations and Anti-Money Laundering Laws.

SECTION 5.08.     Use of Proceeds. The Borrowers will use the proceeds of the
Loans only (a) to consummate, on the Effective Date, the Pension Contribution,
(b) to pay a portion of the costs and expenses relating to the Transactions and
(c) for working capital and general corporate purposes. The Borrowers will not
use any part of the proceeds of any Loan, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrowers will not, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA, the UK Bribery Act 2010 or any other
applicable anti-corruption law, (ii) to fund any activities or business of or
with any Sanctioned Person, or in any country or territory, that, at the time of
such funding, is, or whose government is, the subject of Sanctions, except to
the extent permissible for a Person required to comply with Sanctions, or
(iii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as the
Administrative Agent, a Lender, advisor, investor, or otherwise).

SECTION 5.09.     Alterations. The Administrative Agent’s prior approval (not to
be unreasonably withheld, conditioned or delayed (other than in the case of an
alteration that is reasonably likely to have a Material Adverse Effect)) shall
be required in connection with any alteration to any Property or any Improvement
thereon (a) that is reasonably likely to have a Material Adverse Effect, (b) the
cost of which (including any related alteration, improvement or replacement) is
reasonably anticipated to exceed an amount equal to 10% of the Allocated Loan
Amount for such Property (the “Alteration Threshold”) or (c) that is structural
in nature (other than, with respect to this clause (c), ordinary course
replacements for which such replacement is not reasonably likely to have a
Material Adverse Effect, and the Borrowers have adequate funds on hand for such
replacement); provided, however, that in no event shall any consent be required
in connection with (x) any alterations performed in connection with the
restoration of any Property after the occurrence of a Casualty Event or
condemnation subject to the terms of Section 2.10, (y) repairs necessary to
correct any life safety or emergency conditions (including those described on
Schedule 5.17 of the Property Information Agreement) or (z) the alterations
described on Schedule 5.09 of the Property Information Agreement. If the total
unpaid amounts incurred and to be incurred with respect to such alterations to
the Properties in the aggregate shall at any time exceed the Alteration
Threshold, the Borrowers shall promptly deliver to the Administrative Agent as
security for the payment of such amounts and as additional security for the
Obligations any of the following:  (A) cash, (B) letters of credit, (C) U.S.
obligations or (D) other securities acceptable to the Administrative Agent. 
Such security shall be in an amount equal to the excess of the total unpaid
amounts incurred and to be incurred with respect to such alterations to the
Improvements (other than such amounts to be paid or reimbursed by tenants under
the Leases; provided that the applicable Leases shall be in full force and
effect) over the Alteration Threshold, and, at the option of


57

--------------------------------------------------------------------------------









the Administrative Agent, the Administrative Agent shall have the right to apply
such security from time to time to pay for such alterations.  Upon substantial
completion of any alteration to any Property in excess of the lesser of (x)
$1,000,000 and (y) the Alteration Threshold, the Borrowers shall provide
evidence satisfactory to Administrative Agent that (1) such alteration was
constructed in accordance with all applicable legal requirements, (2) all
contractors, subcontractors, materialmen and professionals who provided work,
materials or services in connection with such alteration have been paid in full
and have delivered unconditional releases of liens, and (3) all licenses and
permits necessary for the use, operation and occupancy of the Improvements have
been issued, provided that, if any such license or permit is temporary in
nature, the Borrowers shall diligently pursue procuring a permanent license or
permit from the applicable Governmental Authority.

SECTION 5.10.     Handicapped Access.
(a)    Subject to the timely completion of the required repairs identified on
Schedule 5.17 of the Property Information Agreement, the Borrowers will, or will
cause the Master Lessee pursuant to the Master Lease, cause the Properties to at
all times strictly comply to the extent applicable with the requirements of the
Americans with Disabilities Act of 1990, the Fair Housing Amendments Act of
1988, all federal, state and local laws and ordinances related to handicapped
access and all rules, regulations, and orders issued pursuant thereto including,
without limitation, the Americans with Disabilities Act Accessibility Guidelines
for Buildings and Facilities (collectively, the “Access Laws”).
(b)    Notwithstanding anything to the contrary set forth herein or in any other
Loan Document, the Borrowers will not alter or cause or permit to be altered any
Property in any manner which would increase the responsibilities of the
Borrowers for compliance with any Access Laws. The foregoing shall apply to
tenant improvements constructed by any Borrower or by any tenant.

SECTION 5.11.     Additional Collateral; Environmental Matters; Further
Assurances; Estoppels.
(a)    Each Borrower will cause all of its Property and all of its right, title
and interest in and to all other property and assets (whether real, personal,
tangible, intangible, or mixed) to be subject at all times to first priority,
perfected Liens in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Obligations, to the extent required by and in
accordance with, and subject to the terms and conditions and limitations of the
Collateral Documents, subject in any case to Permitted Liens.
(b)    The Borrowers will (or will cause the Master Lessee pursuant to the
Master Lease to) (i) effect any Remediation reasonably requested by the
Administrative Agent from time to time in order to comply with all Environmental
Laws and (ii) undertake and complete any and all investigations, studies,
sampling, testing, abatement, cleanup, removal, remediation or other response
actions reasonably necessary to remove, remediate, clean up or abate any Release
of Hazardous Materials or HazMat Violation, in each case as and to the extent
required under Hazardous Materials Laws.
(c)    The Borrowers will promptly, and in any event within sixty (60) days
after request by the Administrative Agent (which notice will be delivered only
if (i) a Default or Event of Default has occurred and is then continuing or (ii)
the Administrative Agent has a reasonable basis to believe that there is a risk
that Hazardous Materials are located on a Property in violation of any
Environmental Law that could reasonably be expected to result in a Material
Adverse Effect), at the


58

--------------------------------------------------------------------------------









expense of the Borrowers, deliver or cause to be delivered to the Administrative
Agent an environmental site assessment report for any of its properties
described in such request, prepared by an environmental consulting firm
reasonably acceptable to the Administrative Agent, indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance, removal
or remedial action in connection with any Hazardous Materials on such
properties; without limiting the generality of the foregoing, if the
Administrative Agent reasonably determines at any time that a risk exists that
any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrowers, and the Borrowers hereby grant the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment;
provided, that in no event shall the Administrative Agent commence, or require
the Borrowers to commence, a Phase II environmental site assessment for any
Property unless recommended by a Phase I environmental site assessment for such
Property.
(d)    Without limiting the foregoing, the Borrowers will execute and deliver,
or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements,
fixture filings, Mortgages and other documents), which may be required by law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Borrowers.
(e)    Estoppel Statements. The Borrowers will deliver to the Administrative
Agent:
(i)    within ten Business Days after request by the Administrative Agent, a
statement, duly acknowledged and certified, setting forth (A) the original
principal amount of the Loans, (B) the unpaid principal amount of the Loans,
(C) the interest rate of the Loans, (D) the date payments of principal and/or
interest were last paid, (E) any offsets or defenses to the payment and
performance of the Obligations, if any, and (F) that this Agreement and the
other Loan Documents are valid, legal and binding obligations of the Borrowers
and the other Loan Parties and have not been modified (or, if modified, giving
particulars of such modification);
(ii)    within thirty days after request by the Administrative Agent, an
estoppel certificate from each tenant under the Master Lease in form and
substance reasonably satisfactory to the Administrative Agent; provided that
such estoppel certificate may be in the form required under the Master Lease;
and
(iii)    within thirty days after request by the Administrative Agent, an
estoppel certificate from each party under any REA in form and substance
reasonably satisfactory to the Administrative Agent; provided that no Default or
Event of Default shall result from any failure of the Borrowers to deliver any
such estoppel certificate under this Section 5.11(e)(iii) if the Borrowers are
exercising commercially reasonable efforts to obtain such estoppel certificate
from each party under the applicable REA.
(f)    The Borrowers will promptly notify the Administrative Agent if it opens
or maintains any deposit account other than the deposit account in existence as
of the Effective Date and, within


59

--------------------------------------------------------------------------------









thirty days (or such longer period of time as the Administrative Agent may
agree) cause such deposit account to be subject to a deposit account control
agreement in form and substance reasonably satisfactory to the Administrative
Agent.
(g)    Each Borrower hereby authorizes the Administrative Agent to file, and if
requested will execute and deliver to the Administrative Agent, all financing
statements describing the Collateral owned by the Borrower and other documents
and take such other actions as may from time to time reasonably be requested by
the Administrative Agent in order to maintain a first priority, perfected
security interest in the Collateral owned by such Borrower, subject to Permitted
Liens; provided, that nothing herein shall be deemed to constitute an agreement
to subordinate any of the Liens of the Administrative Agent under the Loan
Documents to any Permitted Liens.  Such financing statements may describe the
Collateral in the same manner as described in any Loan Document or may contain
an indication or description of collateral that describes such property in any
other manner as the Administrative Agent may determine, in its sole discretion,
is necessary, advisable or prudent to ensure that the perfection of the security
interest in the Collateral granted to the Administrative Agent herein,
including, without limitation, describing such property as “all assets of the
debtor wherever located, in which the debtor now has or hereafter acquires any
right or interest” or “all personal property of the debtor wherever located, in
which the debtor now has or hereafter acquires any right or interest” or may use
a similar description.  Each Borrower will take any and all actions necessary to
defend title to the Collateral owned by such Borrower against all persons and to
defend the security interest of the Administrative Agent in such Collateral and
the priority thereof against any Lien other than Permitted Liens.

SECTION 5.12.     Cooperation in Legal Proceedings. The Borrowers will cooperate
fully with the Administrative Agent with respect to any proceedings before any
Governmental Authority which may in any way adversely affect the rights of the
Administrative Agent or any Lender, or any rights obtained by the Administrative
Agent or any Lender, under any of other Loan Document and, in connection
therewith, permit the Administrative Agent, at its election, to participate in
any such proceedings (subject to the rights of the Master Lessee under the
Master Lease to proceed without such participation, as provided in the Master
Lease).

SECTION 5.13.     Master Lease. The Borrowers will cause the Master Lease and
the Master Lease Guaranty to remain in full force and effect at all times,
without modification to, or waiver of, the terms thereof.

SECTION 5.14.     Taxes on Security. The Borrowers will pay all taxes, charges,
filing, registration and recording fees, excises and levies payable with respect
to the Loans or the Liens created or secured by the Loan Documents, other than
income, franchise and doing business taxes imposed on the Administrative Agent
or any Lender. If there shall be enacted any law (a) deducting the Loan from the
value of any Property for the purpose of taxation, (b) affecting any Lien on any
Property, or (c) changing existing laws of taxation of mortgages, deeds of
trust, security deeds, or debts secured by real property, or changing the manner
of collecting any such taxes, the Borrowers will promptly pay to the
Administrative Agent, on demand, all taxes, costs and charges for which the
Administrative Agent or any Lender is or may be liable as a result thereof;
provided, however, that if such payment would be prohibited by law or would
render the Loans usurious, then instead of collecting such payment, the
Administrative Agent may declare all amounts owing under the Loan Documents to
be immediately due and payable.

SECTION 5.15.     Interest Rate Protection. The Borrowers will, no later than
September 14, 2018 (or such later date as the Administrative Agent may otherwise
agree in its sole discretion),


60

--------------------------------------------------------------------------------









obtain a LIBOR cap (the “LIBOR Cap”) for a period from such date through the
Maturity Date at a strike rate of 5.00%, (the “Strike Rate”) in the amount equal
to the aggregate outstanding amount of the Loans as of the date of execution and
delivery of such LIBOR Cap, from an Acceptable Counterparty, together with the
Collateral Assignment, in form and substance reasonably acceptable to the
Administrative Agent. The Borrowers will, at all times thereafter, replace and
extend such LIBOR Cap until all Obligations (other than Unliquidated
Obligations) have been paid in full. The LIBOR Cap (i) shall at all times be in
form and substance reasonably acceptable to the Administrative Agent, (ii) shall
at all times be with an Acceptable Counterparty, (iii) shall direct such
Acceptable Counterparty to deposit directly into such account as directed by the
Administrative Agent any amounts due to the Borrowers under such LIBOR Cap so
long as any portion of the Obligations exists, provided that the Obligations
shall be deemed to exist if the Properties are transferred by judicial or
non-judicial foreclosure or deed-in-lieu thereof, (iv) shall be for a period
through and including the end of the Interest Period in which the Maturity Date
occurs, and (v) shall at all times have a notional amount equal to or greater
than the principal balance of the Loans and shall at all times provide for the
applicable Strike Rate. The Borrowers shall collaterally assign to Lender,
pursuant to the Collateral Assignment, in form and substance reasonably
acceptable to the Administrative Agent, all of its right, title and interest to
receive any and all payments under the LIBOR Cap, and shall deliver to
Administrative Agent an executed counterpart of such LIBOR Cap (which shall, by
its terms, authorize the assignment to the Administrative Agent for the benefit
of the Lenders and require that payments be deposited directly where required by
the Administrative Agent) and shall notify the Acceptable Counterparty of such
assignment. In the event of any downgrade, withdrawal or qualification of the
rating of the Acceptable Counterparty, the Borrowers shall replace the LIBOR Cap
with a replacement LIBOR Cap acceptable to the Administrative Agent not later
than ten Business Days following receipt of notice from the Administrative Agent
of such downgrade, withdrawal or qualification. In the event that the Borrowers
fail to purchase and deliver to the Administrative Agent the LIBOR Cap or fail
to maintain the LIBOR Cap in accordance with the terms and provisions of this
Agreement, the Administrative Agent may purchase the LIBOR Cap and the cost
incurred by the Administrative Agent in purchasing such LIBOR Cap shall be paid
by the Borrowers to the Administrative Agent with Default Interest from the date
such cost was incurred by the Administrative Agent until such cost is reimbursed
by the Borrowers to the Administrative Agent. In connection with the LIBOR Cap,
the Borrowers shall obtain and deliver to the Administrative Agent (a) a
resolution/consent, as applicable, of the Acceptable Counterparty authorizing
the delivery of the LIBOR Cap acceptable to Administrative Agent, and (b) an
opinion from counsel (which counsel may be in house counsel for the Acceptable
Counterparty) for the Acceptable Counterparty (upon which the Administrative
Agent and its successors and assigns may rely) in form and substance reasonably
acceptable to the Administrative Agent.

SECTION 5.16.     Single Purpose Entity. The Borrowers will comply at all times
with the Single Purpose Entity Requirements.

SECTION 5.17.     Post-Closing Matters. The Borrowers will, within the time
periods specified in Schedule 5.17 of the Property Information Agreement
complete such undertakings as are set forth therein.

SECTION 5.18.     Ground Lease.
(a)    The Borrowers will, at their sole cost and expense, promptly and timely
perform and observe all terms, covenants and conditions required to be performed
and observed by any Borrower as lessee under any Ground Lease (including,
without limitation, the payment of all Ground Rent).


61

--------------------------------------------------------------------------------









(b)    The Borrowers will, at their sole cost and expense, enforce, in a
commercially reasonable manner, the terms, covenants and conditions to be
performed and observed by each Ground Lessor under each Ground Lease.
(c)    The Borrowers shall promptly notify the Administrative Agent of the
receipt by any Borrower of any notice (written or otherwise) from any Ground
Lessor claiming the occurrence of any default by any Borrower under a Ground
Lease or the occurrence of any event that, with the giving of notice or passage
of time, or both, would constitute a default by a Borrower under a Ground Lease.
Promptly upon its receipt thereof, the Borrowers shall deliver to the
Administrative Agent a copy of any such written notice from any Ground Lessor.
(d)    The Borrowers shall promptly notify the Administrative Agent of the
occurrence of any default by any Ground Lessor under a Ground Lease or the
occurrence of any event that, with the giving of notice or passage of time, or
both, would constitute a default by a Ground Lessor under any Ground Lease.
Concurrently with the giving of any notice to a Ground Lessor claiming the
occurrence of such default or event, the Borrowers shall deliver a copy thereof
to the Administrative Agent.
(e)    If any Borrower is in default under any Ground Lease (other than any
Excluded Ground Lease), then, subject to the terms of such Ground Lease, the
applicable Borrower shall grant the Administrative Agent the right (but not the
obligation) to cause the applicable default under such Ground Lease to be
remedied and otherwise exercise any and all rights of such Borrower under such
Ground Lease as may be reasonably necessary or desirable to prevent or cure such
default; provided that such actions are, in the Administrative Agent’s good
faith judgment, reasonably necessary to protect the Administrative Agent’s
interest under the Loan Documents. The Administrative Agent shall have the right
to enter all or any portion of the Property, at such times and in such manner as
the Administrative Agent deems necessary, to prevent or to cure any such
default. If a Ground Lessor delivers to the Administrative Agent a copy of any
notice of default sent by such Ground Lessor to any Borrower, such notice shall
constitute full protection to the Administrative Agent for any action taken or
not taken by the Administrative Agent, in good faith, in reliance thereon.
(f)    The Borrowers shall promptly execute, acknowledge and deliver to the
Administrative Agent such instruments as may reasonably be necessary to permit
the Administrative Agent to cure any default under any Ground Lease or permit
the Administrative Agent to take such other action required to enable the
Administrative Agent to cure or remedy the matter in default and preserve the
Administrative Agent’s rights under the Loan Documents with respect to the
Property (including, without limitation, the Lien of the applicable Collateral
Documents and the other Loan Documents).
(g)    The actions or payments of the Administrative Agent to cure any default
by any Borrower under a Ground Lease shall not cure or waive, as between the
Borrowers and the Administrative Agent, the default that occurred under this
Agreement by virtue of such Borrower’s default under a Ground Lease. All costs
and expenses incurred by the Administrative Agent to cure or attempt to cure any
such default shall be paid, jointly and severally, by the Borrowers to the
Administrative Agent, upon demand, with Default Interest from the date such
costs and expenses were incurred to and including the date the reimbursement
payment is received by the Administrative Agent. All such indebtedness shall be
secured by the applicable Collateral Document.


62

--------------------------------------------------------------------------------









(h)    The Borrowers shall not, without prior consent of the Administrative
Agent, subordinate or consent to the subordination of any Ground Lease to any
mortgage, security deed, Lease or other interest on or in any Ground Lessor’s
interest in all or any part of any Property.
(i)    The Borrowers shall exercise each option, if any, to extend or renew the
term of each Ground Lease upon demand by the Administrative Agent made at any
time within three months prior to the last day upon which any such option may be
exercised.
(j)    Within ten days after receipt of the Administrative Agent’s request, the
Borrowers shall use reasonable efforts to obtain from any Ground Lessor and
furnish to the Administrative Agent an estoppel certificate of such Ground
Lessor stating the date through which Ground Rent has been paid under such
Ground Lease (other than any Excluded Ground Lease), whether or not there are
any defaults under such Ground Lease and specifying the nature of such claimed
defaults, if any, and such other matters as the Administrative Agent may
reasonably request.
(k)    Notwithstanding anything to the contrary contained in this Agreement with
respect to any Ground Lease, other than any Excluded Ground Lease:
(i)    The Lien of the applicable Collateral Document attaches to all of such
Borrower’s rights and remedies at any time arising under or pursuant to
Section 365(h) of the Bankruptcy Code or any other Debtor Relief Law, including,
without limitation, all of such Borrower’s rights, as debtor, to remain in
possession of the Property subject to such Ground Lease.
(ii)    The Borrowers shall not, without the Administrative Agent’s consent,
elect to treat any Ground Lease as terminated under Section 365(h)(l) of the
Bankruptcy Code or any other Debtor Relief Law. Any such election made without
the Administrative Agent’s prior consent shall be null and void.
(iii)    As security for the Obligations, the Borrowers unconditionally assign,
transfer and set over to the Administrative Agent all of the rights and claims
of the Borrowers to the payment of damages arising from any rejection by such
Ground Lessor under any Debtor Relief Law. The Borrowers and the Administrative
Agent shall proceed jointly or in the name of the applicable Borrower in respect
of any claim, suit, action or proceeding relating to the rejection of such
Ground Lease, including, without limitation, the right to file and prosecute any
proofs of claim, complaints, motions, applications, notices and other documents
in any case in respect of the Ground Lessor under any Debtor Relief Law. This
assignment constitutes a present, irrevocable and unconditional assignment of
the foregoing rights, claims, and remedies, and shall continue in effect until
all of the Obligations shall have been satisfied and discharged in full. Any
amounts received by any Borrower or the Administrative Agent as damages arising
out of the rejection of such Ground Lease as aforesaid shall be applied to all
costs and expenses of the Administrative Agent (including, without limitation,
reasonable attorneys’ fees and expenses) incurred in connection with the
exercise of any of its rights or remedies in accordance with the applicable
provisions of this Agreement.
(iv)    If, pursuant to Section 365(h) of the Bankruptcy Code or any other
Debtor Relief Law, any Borrower seeks to offset against the Ground Rent the
amount of any damages caused by the non-performance by any Ground Lessor of any
of its obligations under such Ground Lease after the rejection by such Ground
Lessor under any Debtor Relief Law, then


63

--------------------------------------------------------------------------------









the Borrowers shall not effect any offset of the amounts objected to by the
Administrative Agent. If the Administrative Agent has failed to object as
aforesaid within ten days after notice from the Borrowers in accordance with the
first sentence of this clause (iv), the Borrowers may proceed to offset the
amounts set forth in such Borrower’s notice to the Ground Lessor and the
Administrative Agent.
(v)    If any action, proceeding, motion or notice shall be commenced or filed
in respect of Ground Lessor in connection with any case under any Debtor Relief
Law, the Borrowers and the Administrative Agent shall cooperatively conduct and
control any such action, proceeding, motion or notice with counsel agreed upon
between the Borrowers and the Administrative Agent in connection with such
action, proceeding, motion or notice. The Borrowers shall, upon demand, pay to
the Administrative Agent all costs and expenses (including reasonable attorneys’
fees and expenses) incurred by the Administrative Agent in connection with the
cooperative prosecution or conduct of any such action, proceeding, motion or
notice. All such costs and expenses shall be secured by the Lien of the
Collateral Documents.
(vi)    The Borrowers shall promptly, after obtaining knowledge of such filing,
notify the Administrative Agent orally of any filing by or against such Ground
Lessor of a petition under any Debtor Relief Law. The Borrowers shall thereafter
promptly give written notice of such filing to the Administrative Agent, setting
forth any information available to the Borrowers as to the date of such filing,
the court in which such petition was filed, and the relief sought in such
filing. The Borrowers shall promptly deliver to the Administrative Agent any and
all notices, summonses, pleadings, applications and other documents received by
any Borrower in connection with any such petition and any proceedings relating
to such petition.
(vii)    Such Ground Lease may not be canceled, terminated, surrendered or
amended without the prior consent of the Administrative Agent, which consent may
be withheld in the Administrative Agent’s sole and absolute discretion;
provided, that such Ground Lease may be extended on the terms of such Ground
Lease without the consent or approval of the Administrative Agent.

SECTION 5.19.     REA. With respect to each REA, the Borrowers will:
(a)    Pay all charges and other sums to be paid by the Borrowers pursuant to
the terms of such REA as the same shall become due and payable and prior to the
expiration of any applicable grace period therein provided. After prior notice
to the Administrative Agent, any Borrower, at its own cost and expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any charges required to be paid by such Borrower pursuant to
any REA; provided that (i) no Default or Event of Default has occurred and
remains outstanding; (ii) such Borrower is permitted to do so under the
provisions of any mortgage or deed of trust superior in lien to the applicable
Collateral Document; (iii) such proceeding shall be permitted under and be
conducted in accordance with the provisions of such REA and any other instrument
to which such Borrower is subject or by which the Property is bound and shall
not constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable legal requirements; (iv) neither the Property nor
any part thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (v) such REA will not be in danger of being
terminated; (vi) such Borrower shall promptly


64

--------------------------------------------------------------------------------









upon final determination thereof pay the amount of any such charges, together
with all interest and penalties which may be payable in connection therewith;
(vii) such proceeding shall suspend the collection of such charges from the
Borrowers and the Property; (viii) the Borrowers shall furnish such cash or
other security as may be required in the proceeding or as may be reasonably
required by the Administrative Agent to ensure the payment of any such charges,
together with all interest and penalties thereon; and (ix) such contest by is
not in violation of the Master Lease. The Administrative Agent may pay over,
assign or transfer any such security or part thereof to the claimant entitled
thereto at any time when, in the reasonable judgment of the Administrative
Agent, the entitlement of such claimant is established or the Property (or any
part thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, canceled or lost or there shall be any danger of the Lien of any
Collateral Document being primed by any related Lien.
(b)    Perform and observe in all material respects all of the terms, covenants
and conditions required to be performed and observed by the applicable Borrower
pursuant to terms of such REA.
(c)    Take all actions as may be necessary from time to time to preserve and
maintain such REA in accordance with all applicable legal requirements.
(d)    Enforce, in a commercially reasonably manner, the terms, covenants and
conditions to be performed and observed by the parties to such REA (other than
the applicable Borrower).
(e)    Promptly furnish to the Administrative Agent any notice of default or
other material communication delivered in connection with such REA by any party
to such REA or any third party (other than routine correspondences and
invoices).
(f)    If the Administrative Agent or its nominee, designee, successor, or
assignee acquires title and/or rights of any Borrower under an REA by reason of
foreclosure of the related Collateral Document, deed‑in‑lieu of foreclosure or
otherwise, the Administrative Agent or such other party shall (i) succeed to all
of the rights of and benefits accruing to such Borrower under the REA and
(ii) be entitled to exercise all of the rights and benefits accruing to such
Borrower under the REA. At such time as the Administrative Agent shall request,
each Borrower agrees to execute and deliver to the Administrative Agent such
documents as the Administrative Agent and its counsel may require in order to
ensure that the provisions of this Section 5.19(f) will be validly and legally
enforceable and effective against each Borrower and all parties claiming by,
through, under or against any Borrower.

ARTICLE VI    
Negative Covenants
Until all Obligations (other than Unliquidated Obligations) have been paid in
full, each Borrower covenants and agrees with the Administrative Agent and the
Lenders that:

SECTION 6.01.     Indebtedness; Swap Agreements.
(a)    The Borrowers will not create, incur, assume or permit to exist any
Indebtedness owing by any Borrower, except:
(i)    the Obligations;


65

--------------------------------------------------------------------------------









(ii)    unsecured trade payables incurred in the ordinary course of business in
an aggregate amount outstanding at any time not to exceed $100,000;
(iii)    Indebtedness incurred by the Borrowers in the ordinary course of
business in an aggregate amount outstanding at any time not to exceed $1,000,000
in connection with the construction, repair or maintenance of the Properties;
and
(iv)    Indebtedness under Capital Lease Obligations incurred in the ordinary
course of business in an aggregate amount outstanding at any time not to exceed
$100,000, and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof.
(b)    The Borrowers will not enter into any Swap Agreement other than the LIBOR
Cap.

SECTION 6.02.     Liens. The Borrowers will not create, incur, assume or permit
to exist any Lien on any property or asset now owned or hereafter acquired by
any Borrower, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:
(a)    Liens created pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    Liens securing Indebtedness permitted under Section 6.01(a)(iii) provided
that such Liens (i) shall not apply to any other property or assets of the
Borrowers other than the property or assets subject to such construction, repair
or maintenance and (ii) shall not exist for more than thirty days unless fully
bonded over on terms reasonably satisfactory to the Administrative Agent; and
(d)    Liens securing Indebtedness permitted under Section 6.01(a)(iv), provided
that such Liens shall not apply to any other property or assets of the Borrowers
other than the property or assets subject to such Capital Lease Obligations.

SECTION 6.03.     Transfers. The Borrowers will not merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or directly or indirectly sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) any of their respective
assets, or any part thereof or any interest therein (including, without
limitation, (w) any interest in the Master Lease or any rents, issues, deposits
or profits from any Property, (x) any right of first offer, right of first
refusal, purchase option right, and any similar right to acquire fee or
leasehold title to any Property, (y) all amounts payable and all rights and
benefits accruing under the Master Lease and (z) any legal, beneficial or
economic interest in any Borrower), in each case, whether now owned or hereafter
acquired (each, a “Transfer”), or liquidate or dissolve, except that the
following Transfers shall be permitted:
(a)    if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result therefrom
and subject to compliance with the provisions of Section 2.10, Permitted Sales;
(b)    Permitted Transfers;
(c)    Permitted Leases;
(d)    Permitted Encumbrances;


66

--------------------------------------------------------------------------------









(e)    sales, trade-ins or dispositions of used equipment for value in the
ordinary course of business consistent with past practice; and
(f)    subject to no Event of Default then existing or resulting therefrom, the
making of cash distributions by any Borrower to the owner of the Equity
Interests of such Borrower.
The Administrative Agent shall not be required to demonstrate any actual
impairment of its security or any increased risk of default hereunder or under
the other Loan Documents in order to declare the Obligations immediately due and
payable upon the occurrence of a Transfer (other than a Permitted Transfer or
other Transfer expressly permitted under this Section 6.03) without the prior
written consent of the Administrative Agent. This provision shall apply to every
Transfer regardless of whether voluntary or not, and whether or not the
Administrative Agent has consented to any previous Transfer. The Administrative
Agent’s consent to one Transfer shall not be deemed to be a waiver of the
Administrative Agent’s right to require such consent to any future occurrence of
same. Any Transfer made in contravention of this Section 6.03 shall be null and
void and of no force and effect.

SECTION 6.04.     Investments. The Borrowers will not purchase, hold or acquire
(including pursuant to any merger or consolidation with any Person) any Equity
Interests, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any Person
or any assets of any other Person constituting a business unit (each of the
foregoing, an “Investment”), except (a) Permitted Investments and (b) subject to
compliance with Schedule 5.17 of the Property Information Agreement, Investments
in the form of Equity Interests of Currently Owned Permitted Subsidiaries.

SECTION 6.05.     Reserved.

SECTION 6.06.     Transactions with Affiliates. The Borrowers will not Transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) under the Master Lease, (b) under any Loan Document, (c)
subject to no Event of Default then existing or resulting therefrom, the making
of cash distributions by any Borrower to the owner of the Equity Interests of
such Borrower, (d) contributions to a Borrower by the owner of the Equity
Interests of such Borrower or (e) subject to any consent of the Administrative
Agent that might be required in connection with a Permitted Sale, at prices and
on terms and conditions not less favorable to the Borrowers than could be
obtained on an arm’s-length basis from unrelated third parties.

SECTION 6.07.     REA. Except for the matters set forth on Schedule 6.07 of the
Property Information Agreement, the Borrowers shall not (a) modify, amend or
supplement, or consent to or suffer any modification, amendment, or
supplementation of any REA (other than, so long as no Event of Default exists,
any modification, amendment or supplement which could not reasonably be
materially adverse to the interests of the Administrative Agent or the Lenders),
(b) waive or release any of its rights and remedies under any REA (other than,
so long as no Event of Default exists, any waiver or release which could not
reasonably be materially adverse to the interests of the Administrative Agent or
the Lenders), (c) take any action to surrender, terminate, cancel, or accept any
surrender, termination or cancellation of any REA (it being acknowledged that
certain REAs may expire by their terms), or (d) assign (other than to the
Administrative Agent) or encumber (other than in favor of the Administrative
Agent as security for the Obligations) any of its rights under any REA.


67

--------------------------------------------------------------------------------










SECTION 6.08.     Management Agreements. The Borrowers will not, directly or
indirectly, enter into, any management or similar agreement relating to a third
party providing management or other services with respect to any of the
Properties.

SECTION 6.09.     Material Agreements; Master Lease; Organizational Documents.
The Borrowers will not (a) agree to any amendment, restatement, supplement or
other modification to, or waiver of, any of its organizational documents in a
manner adverse to the Administrative Agent or any Lender in any respect (other
than in a de minimis manner), (b) enter into, surrender or terminate (without
replacement reasonably satisfactory to the Administrative Agent) any Material
Agreement to which it is a party or to which any Borrower or any Property is
subject (unless the other party thereto is in material default and the
termination of such agreement would be commercially reasonable), (c) increase or
consent to the increase of the amount of any charges under any Material
Agreement to which it is a party or to which any Borrower or any Property is
subject, except as provided therein or on an arm’s-length basis and commercially
reasonable terms, (d) modify, change, supplement, alter or amend, or waive or
release any of its rights and remedies under the Master Lease, (e) modify,
change, supplement, alter or amend, or suffer any such modification, change,
supplement, alternation or amendment of, the Master Lease Guaranty or
(f) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under any Material Agreement or any Ground Lease
to which it is a party or to which any Borrower or any Property is subject in
any material respect, except on an arm’s-length basis and commercially
reasonable terms.

SECTION 6.10.     No Joint Assessment. The Borrowers will not suffer, permit or
initiate the joint assessment of any Property (a) with any other real property
constituting a tax lot separate from such Property, and (b) with any portion of
such Property which may be deemed to constitute personal property, or any other
action or procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such Property
or any portion thereof.

SECTION 6.11.     No Plan Assets. The Borrowers will not permit any Property or
any other property or asset of the Borrowers to constitute “plan assets” under
29 C.F.R. Section 2510.3-101.

SECTION 6.12.     Zoning. The Borrowers shall not initiate or consent to any
zoning reclassification of all or any portion of any Property or seek any
variance under any existing zoning ordinance or use or permit the use of all or
any portion of any Property in any manner that could result in such use becoming
a non‑conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation.

SECTION 6.13.     Use of Properties. The Borrowers will not change or modify in
any manner the use of any Property from its current use on the Effective Date;
provided, that, subject to compliance with the terms of Section 6.12, the
Borrowers may change the current use of any Property after the Effective Date
subject to (a) such use must be a Permitted Concept and (b) such change cannot
(i) result in a breach of or default under or violation of a Ground Lease or
REA, (ii) adversely impact in any material respect or prohibit in any way such
Property’s future retail use, or (iii) materially impair the value of such
Property.

SECTION 6.14.     Accounting Changes; Fiscal Year. The Borrowers will not
(a) make any change in any accounting policies or reporting practices, except as
required by GAAP or (b) change its Fiscal Year from the basis in effect on the
Effective Date.

SECTION 6.15.     Ground Lease. The Borrowers will not (a) surrender the
leasehold estate created by any Ground Lease or terminate or cancel any Ground
Lease or modify, change, supplement, alter or amend any Ground Lease, either
orally or in writing or (b) consent to, acquiesce in, or fail to object


68

--------------------------------------------------------------------------------









to, any attempt by the fee owner of the Property subject of such Ground Lease,
as debtor in possession or by a trustee for such fee owner, to sell or transfer
the fee estate free and clear of the Ground Lease under Section 363(f) of the
Bankruptcy Code or otherwise. The Borrowers will object to any such attempt by
any such fee owner, as debtor in possession or by a trustee for such fee owner,
to sell or transfer such fee estate free and clear of the Ground Lease under
Section 363(f) of the Bankruptcy Code or otherwise, and in such event shall
affirmatively assert and pursue its right to adequate protection under Section
363(e) of the Bankruptcy Code.  The Borrowers hereby assign to the
Administrative Agent, for the benefit of the Lenders, all of its rights under
Section 363 of the Bankruptcy Code to consent or object to any sale or transfer
of such fee estate free and clear of the Ground Lease, and grants to the
Administrative Agent, for the benefit of the Lenders, the right to object to any
such sale or transfer on behalf of the Borrowers, and the Borrowers shall not
contest any pleadings, motions documents or other actions filed or taken on the
Administrative Agent’s, any Lender’s or any Borrower’s behalf by the
Administrative Agent in the event that the owner, as debtor in possession or by
a trustee for the fee owner, attempts to sell or transfer the fee estate free
and clear of the Ground Lease under Section 363(f) of the Bankruptcy Code or
otherwise.

SECTION 6.16.     PPPFA. The Borrowers will not cause, or suffer or permit, any
amendment, modification, waiver or supplement to the PPPFA which could
reasonably be expected to be adverse in any respect to the Administrative Agent,
any Lender or any other Secured Party.

ARTICLE VII    
Events of Default

SECTION 7.01.     Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
(a)    the Borrowers shall fail to pay (i) any principal on any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for repayment thereof or otherwise or (ii) interest on any Loan when
and as the same shall become due and payable, and such failure continues for
three (3) days;
(b)    the Borrowers shall fail to pay any fee or any other amount (other than
an amount referred to in Section 7.01(a)) payable under this Agreement or any
other Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five (5) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
prepared or furnished by or on behalf of any Loan Party pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect or
misleading in any material respect when made or deemed made;
(d)    (i) any Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, Section 5.05(a), Section 5.08, Section
5.11(a), Section 5.11(b), Section 5.11(c), Section 5.11(e), Section 5.11(f),
Section 5.13, Section 5.15, Section 5.16, Section 5.17, Section 5.18, Section
5.19 or any covenant contained in Article VI (subject to clause (iv) below),
(ii) any Borrower shall fail to observe or perform any other covenant, condition
or agreement contained in Section 5.01 and such failure shall continue
unremedied for a period of ten (10) Business


69

--------------------------------------------------------------------------------









Days after the earlier of (A) notice thereof from the Administrative Agent to
the Borrowers (which notice will be given at the request of any Lender) and
(B) any Borrower has obtained knowledge thereof, (iii) any Borrower shall fail
to observe or perform any other covenant, condition or agreement contained in
Section 5.03 (other than clause (a) thereof) and such failure shall continue
unremedied for a period of thirty (30) days after the earlier of (A) notice
thereof from the Administrative Agent to the Borrowers (which notice will be
given at the request of any Lender) and (B) any Borrower has obtained knowledge
thereof or (iv) any Borrower shall fail to observe or perform any other
covenant, condition or agreement contained in Section 6.01 or Section 6.02 and
such failure is immaterial, inadvertent and non-recurring and shall continue
unremedied for a period of fifteen (15) Business Days after the earlier of
(A) notice thereof from the Administrative Agent to the Borrowers (which notice
will be given at the request of any Lender) and (B) any Borrower has obtained
knowledge thereof;
(e)    (i) any Borrower shall fail to observe or perform any other covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 7.01(a), Section 7.01(b) or Section 7.01(d)) or (ii) any Loan Party
shall fail to observe or perform any covenant, condition or agreement contained
in any other Loan Document, and, in the case of each of clauses (i) and (ii),
such failure shall continue unremedied for a period of thirty (30) days after
the earlier of (A) notice thereof from the Administrative Agent to the Borrowers
(which notice will be given at the request of any Lender) and (B) any Borrower
has obtained knowledge thereof; provided, that if such default described in this
clause (ii) is capable of cure but cannot reasonably be cured within such thirty
(30) day period and provided further that such Borrower (or the Guarantor, if
applicable) shall have commenced to cure such default within such thirty (30)
day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30) day period shall be extended for an additional sixty (60)
day period;
(f)    any of the factual assumptions contained in the Non-Consolidation Opinion
or in the True Lease Opinion (including, without limitation, in any schedules
thereto and/or certificates delivered in connection therewith) are untrue in any
material respect; provided, however, that such breach shall not constitute an
Event of Default if (A) such breach was inadvertent, immaterial and
non-recurring, (B) such breach is curable and the Borrowers shall promptly cure
such breach within ten (10) Business Days of any Borrower obtaining knowledge of
such breach and (C) within ten (10) Business Days of the written request by the
Administrative Agent, the Borrowers cause legal counsel to deliver an additional
Non-Consolidation Opinion to the effect that such breach shall not impair,
negate or amend the opinions rendered in the Non-Consolidation Opinion delivered
in connection with the closing of the Loan;
(g)    the seizure or sequestration of any material portion of the Collateral by
any Governmental Authority which is not dismissed by such Governmental Authority
within forty-five (45) days after the date of such seizure or sequestration (for
the avoidance of doubt, an ordinary condemnation, eminent domain or taking is
not intended to constitute a seizure or sequestration in the context of the
foregoing);
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under any Debtor Relief Law or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;


70

--------------------------------------------------------------------------------









(i)    (i) any Loan Party shall voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Debtor
Relief Law, (ii) any Loan Party shall consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in Section 7.01(h), (iii) any Loan Party shall apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or for a substantial part of its assets,
(iv) any Loan Party shall file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) any Loan Party shall make
a general assignment for the benefit of creditors or (vi) any Borrower shall
take any action in furtherance of the foregoing;
(j)    any Loan Party shall become unable, shall admit in writing its inability
(unless such admission was required to be made in a legal proceeding in order to
not violate any applicable laws), or shall fail generally, to pay its debts as
they become due;
(k)    one or more non-appealable judgments for the payment of money in an
aggregate amount in excess of $500,000 (net of insurance proceeds) shall be
rendered against any Borrower and the same shall remain undischarged for a
period of sixty (60) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Borrower to enforce any such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    a Change in Control which is not a Permitted Change in Control shall
occur;
(n)    the occurrence of an uninsured Casualty Event with respect to a material
portion of the Collateral, unless the Borrowers deliver sufficient funds to
complete the restoration of such Collateral to the Administrative Agent within
forty-five (45) days after the occurrence of such Casualty Event;
(o)    (i) the occurrence of any breach or default which continues for a period
of thirty (30) days under the Master Lease, (ii) the occurrence of a breach or
default under the Master Lease caused by or resulting from a breach of the
Guarantor’s obligation to pay rent with respect to any Property, (iii) the
termination, surrender, cancellation or rejection in bankruptcy of the Master
Lease or (iv) the termination, expiration or cancellation of the Master Lease
Guaranty;
(p)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or
(q)    the Mezzanine Borrower or the Additional Mezzanine Borrower creates,
incurs, assumes or permits to exist any Indebtedness other than Permitted
Mezzanine Debt;
(r)    (i) any Borrower shall fail to pay any Ground Rent as and when such
Ground Rent is due under any Ground Lease (unless such breach is cured within
any applicable cure period provided in such Ground Lease or unconditionally
waived in writing by the landlord under such Ground Lease), (ii) there shall
occur any breach or default by any Borrower, as tenant under any Ground Lease,
in the observance or performance of any term, covenant or condition of any
Ground


71

--------------------------------------------------------------------------------









Lease on the part of any Borrower to be observed or performed (unless such
breach or default is cured within any applicable cure period provided in any
Ground Lease or unconditionally waived in writing by the landlord under such
Ground Lease), (iii) if any event, circumstance or condition shall occur which
would cause such Ground Lease to terminate without notice or action by the
landlord under such Ground Lease or which would entitle the landlord under such
Ground Lease to terminate such Ground Lease by giving notice to the Borrowers,
as tenant thereunder (unless such event, circumstance, condition or right to
terminate is unconditionally waived in writing by the landlord under any Ground
Lease), (iv) if the Borrowers shall fail to exercise any renewal options under
any Ground Lease, (v) if the leasehold estate created by any Ground Lease shall
be surrendered or any Ground Lease shall be terminated or canceled for any
reason or under any circumstances whatsoever, or (vi) if any of the terms,
covenants or conditions of any Ground Lease shall in any manner be modified,
changed, supplemented, altered, or amended in any material respect which is
adverse to the interest of the Administrative Agent or any other Secured Party
without the prior written consent of the Administrative Agent;
(s)    any Loan Party shall (i) default in any payment of principal of or
interest on any Indebtedness under the Holdings Domestic Credit Agreement or any
other Indebtedness (other than, in the case of the Borrowers, the Loans or in
the case of the Guarantor, its Guarantee under the Loan Documents) beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created, if the aggregate amount of the Indebtedness of
any Loan Party in respect of which such default or defaults shall have occurred
is $50,000,000 or more; (ii) default in the observance or performance of any
other agreement or condition relating to any such Indebtedness (in each case
involving the amounts specified in clause (i) above) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or permit the holder or holders of such Indebtedness
or, in the case of any such Indebtedness in the form of a Guarantee, the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries), to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity (other than with respect to Indebtedness that is, by its terms,
callable upon demand) or, in the case of Guarantees, to become payable; or (iii)
default in the observance or performance of any obligation (payment or
otherwise) under a Swap Agreement that would allow the counterparty thereof to
exercise a right to terminate its position under such Swap Agreement, if the
aggregate net exposure with regard to all such positions is in excess of
$50,000,000; or
(t)    any Collateral Document shall for any reason, other than due to
affirmative acts of the Administrative Agent or any Lender, fail to create a
valid and perfected first priority Lien on any portion of the Collateral
purported to be covered thereby, except as permitted by the terms of any Loan
Document;
then, and in every such event (other than an event with respect to any Loan
Party described in Section 7.01(h) or Section 7.01(i)), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrowers,
take either or both of the following actions, at the same or different times
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Loan Parties accrued hereunder and under the
other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties; and in case


72

--------------------------------------------------------------------------------









of any event with respect to the Loan Parties described in Section 7.01(h) or
Section 7.01(i), the principal of the Loans then outstanding, together with
accrued interest thereon and all fees and other Obligations accrued hereunder
and under the other Loan Documents, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

SECTION 7.02.     Limited Right to Cure. Each Property serves as Collateral for
the Loans. If and to the extent a non-monetary Default or Event of Default with
respect to any individual Property (but, for the avoidance of doubt, no more
than one Property) for which the cure period set forth herein has expired or the
Borrowers have determined in the exercise of reasonable, good-faith judgment
that it would not be commercially reasonable to cure a non-monetary Default with
respect to any Property, in each case due to events or conditions beyond the
reasonable control of the Borrowers, then, provided that no other Event of
Default then exists, the Borrowers shall have the right to elect (by giving
written notice thereof to the Administrative Agent) to request a release of such
Property from the Lien of the Mortgage thereon, subject to and in accordance
with satisfaction of the other release conditions set forth in Section 2.10,
Section 6.03(a) and the definition of Permitted Sales, provided (1) the
Borrowers shall not be required to satisfy the requirement that no Event of
Default is then occurring and is continuing at the time of the release of the
Property if the only Event of Default that exists relates to such Property, (2)
unless the Property is being sold and conveyed on fair market terms to an
arm’s-length third party purchaser (in which case the amount required to be paid
by the Borrowers hereunder shall be the Release Price) the amount required to be
paid by the Borrowers towards the Obligations under Section 2.10(c) shall be an
amount equal to 100% of the Appraised Value of the applicable Property, (3) the
Borrowers shall not be required to convey the Property on fair market terms to
an arms-length third party purchaser, provided that such Property may not be
conveyed to any other Borrower, (4) any such release must be completed by the
Borrowers within ninety (90) days of any Borrower’s knowledge of such Default or
Event of Default, as applicable, and (5) in addition to payment of the costs and
expenses of the Administrative Agent and the Lenders in connection with such
release (including those under Section 9.20), the Borrowers shall pay to the
Administrative Agent all costs and expenses incurred by the Administrative Agent
and the Lenders in connection with such Default or Event of Default. If the
Borrowers exercise their right under this Section 7.02, following the release of
the applicable Property, such Default or Event of Default shall be deemed to
have been cured thereby for all purposes of this Agreement. For the avoidance of
doubt, the foregoing shall not constitute any agreement by the Administrative
Agent or any Lender to forbear or standstill in the exercise of any rights and
remedies it may have while such Default or Event of Default (or any other
Default or Event of Default) continues to exist.

ARTICLE VIII    
The Administrative Agent

SECTION 8.01.     Appointment of Agency. Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article VIII (other
than Section 8.03) are solely for the benefit of the Administrative Agent and
the Lenders, and the Loan Parties shall not have rights as a third party
beneficiary of any of such provisions.


73

--------------------------------------------------------------------------------










SECTION 8.02.     Rights and Powers of Administrative Agent.
(a)    The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
(b)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (i) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing and (ii) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02); provided, that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any applicable law. The Administrative
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agent by the Borrowers or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
(c)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
(d)    The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent in good faith. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory


74

--------------------------------------------------------------------------------









provisions of this Article VIII shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.

SECTION 8.03.     Resignation and Replacement. The Administrative Agent may
resign at any time by providing at least ten days prior written notice to the
Lenders and the Borrowers. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrowers, to appoint a successor,
which shall, unless an Event of Default has occurred and be continuing, be
reasonably acceptable to the Borrowers. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a Person with
an office in New York, New York, or an Affiliate of any such Person. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided, that the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder immediately upon the effectiveness of its resignation. The
fees payable by the Borrowers to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article VIII and Section 9.03 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and such
retiring Administrative Agent, its sub-agents and their respective Related
Parties shall continue to be subject to the terms and conditions of Section
9.12.

SECTION 8.04.     No Joint Venture, Etc.
(a)    Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and not investments in a business enterprise or
securities. Each Lender further represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business and
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrowers and their Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
(b)    The Lenders are not partners or co‑venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.


75

--------------------------------------------------------------------------------










SECTION 8.05.     Agent as Representative, Etc.
(a)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Obligations, the Administrative Agent is hereby authorized, and hereby granted a
power of attorney, to execute and deliver on behalf of the Secured Parties any
Loan Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(c);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. The Administrative
Agent shall not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty.
(b)    In case of the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding or any other judicial proceeding relative to any
Borrower or any other Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower or any other
Loan Party) shall be entitled and empowered (but not obligated) by intervention
in such proceeding or otherwise (i) to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.11 and Section 9.03) allowed in
such judicial proceeding and (ii) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same,
and, in the case of each of clauses (i) and (ii) of this Section 8.05(b), any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Section 2.11 and Section 9.03.
(c)    The Administrative Agent, on behalf of itself and the Secured Parties,
shall have the right to credit bid and purchase for the benefit of the
Administrative Agent and the other Secured


76

--------------------------------------------------------------------------------









Parties all or any portion of the Collateral at any sale thereof conducted by
the Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the Bankruptcy Code, including Section 363 thereof, or a sale
under a plan of reorganization, or at any other sale or foreclosure conducted by
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law. Each Lender hereby agrees that, except as otherwise
provided in any Loan Documents or with the written consent of the Administrative
Agent and the Required Lenders, it will not take any enforcement action,
accelerate obligations under any Loan Documents, or exercise any right that it
might otherwise have under applicable law to credit bid at foreclosure sales,
UCC sales or other similar dispositions of the Collateral.
(d)    No Secured Party that is party to a Swap Agreement that obtains the
benefits of Section 2.18(b) or any Collateral with respect to the related Swap
Obligations, by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Swap Agreements unless the Administrative Agent has received
written notice of such Swap Agreements together with such supporting
documentation as the Administrative Agent may request, from the applicable
Secured Party.

ARTICLE IX    
Miscellaneous

SECTION 9.01.     Notices; Effectiveness; Electronic Communication.
(a)    Subject to Section 9.01(b), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, or electronic mail, as follows:
(i)    if to the Borrowers, to:
c/o Sears Holdings Corporation
3333 Beverly Road
Hoffman Estates, Illinois 60179
Attention: General Counsel
email: counsel@searshc.com
Fax: (847) 286-2471

with a copy to:

Sears Holdings Corporation
3333 Beverly Road, Dept. 824RE
Hoffman Estates, Illinois 60179
Attention: Vice President Real Estate




77

--------------------------------------------------------------------------------









and a copy to:

Sears Holdings Corporation
3333 Beverly Road, Dept. 824RE
Hoffman Estates, Illinois 60179
Attention: Associate General Counsel, Real Estate

and a copy to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Scott Charles
email: SKCharles@wlrk.com

and a copy to:

DLA Piper LLP
550 South Hope Street, Suite 2300
Los Angeles, California 90071
Fax: (213) 330-7536
email: michael.hamilton@dlapiper.com
(ii)    if to the Administrative Agent, to:
UBS AG, Stamford Branch
600 Washington Boulevard
Stamford, Connecticut 06901
Attention: Agency Group
email: Agency-UBSAmericas@ubs.com
Fax: (203) 719-3888

with a copy to:

Hunton & Williams LLP
200 Park Avenue
New York, New York 10166
Attention: Brett L. Gross
email: bgross@hunton.com
Fax: (212) 954-5103
and
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to


78

--------------------------------------------------------------------------------









notices to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in its or their discretion, agree to accept notices and other
communications to it or them hereunder by electronic communications pursuant to
procedures approved by it or them; provided, that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
ANY MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWERS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM ANY MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF THE
BORROWERS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH ANY MATERIALS OR INFORMATION PROVIDED BY OR
ON BEHALF OF THE BORROWERS OR THE PLATFORM. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of any materials or information provided by or on behalf of any
Borrower through the internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
(d)    Any party hereto may change its address or other information for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02.     Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise


79

--------------------------------------------------------------------------------









of any other right or power. The rights and remedies of the Administrative Agent
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be
permitted by Section 9.02(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent or any Lender may have had notice or knowledge of such Default at the
time.
(b)    Neither this Agreement, any other Loan Document, nor any provision hereof
or thereof, may be waived, amended or modified except pursuant to an agreement
or agreements in writing entered into by the Borrowers and the Required Lenders
or by the Borrowers and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall:
(i)    reduce the principal amount of any Loan or reduce the rate of interest
thereon (excluding any waiver of Default Interest), or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby;
(ii)    postpone the scheduled date of payment of the principal amount of any
Loan (other than any reduction of the amount of, or any extension of the payment
date for, the mandatory repayments required under Section 2.10, in each case
which shall only require the approval of the Required Lenders), or any interest
or any fees payable hereunder (excluding any waiver of Default Interest), or
reduce the amount of, waive or excuse any such payment, without the written
consent of each Lender directly affected thereby;
(iii)    change any provision of Section 2.18(a) or any other provision of any
Loan Document in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender;
(iv)    change any of the provisions of this Section 9.02 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(v)    release any Borrower or any other Loan Party from its obligations under
the Loan Documents without the written consent of each Lender; or
(vi)    except as provided in Section 9.02(c) or in any Collateral Document,
release all or substantially all of the Collateral, without the written consent
of each Lender;
provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent and (y) only the consent of
the parties to the Fee Letter shall be required to amend, modify or supplement
the terms thereof.
(c)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon payment and
satisfaction in full in cash of all Obligations (other than Unliquidated
Obligations), (ii) subject to the terms and conditions of Section 9.20 if the
Borrowers


80

--------------------------------------------------------------------------------









certify to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry) or (iii) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrowers may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement; provided, that concurrently with such
replacement, (i) another Person reasonably satisfactory to the Borrowers and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of
Section 9.04(b), and (ii) the Borrowers shall pay to such Non-Consenting Lender
in same day funds on the day of such replacement (A) all interest, fees and
other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrowers hereunder to and including the date of termination (or, if such date
of termination is not an Interest Payment Date, through and including the next
such Interest Payment Date), including without limitation payments due to such
Non-Consenting Lender under Section 2.15 and Section 2.17, and (B) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 2.16 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any obvious error or error
or omission of a technical and immaterial nature.

SECTION 9.03.     Expenses; Indemnity; Damage Waiver.
(a)    The Borrowers shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent (including all reasonable and
documented out-of-pocket fees, costs and expenses (including, without
limitation, due diligence expenses, third party real property diligence, and
travel expenses)), in connection with the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out‑of‑pocket expenses
incurred by the Administrative Agent or any Lender (including the reasonable and
documented out-of-pocket fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and any other
Loan Document, including its rights under this Section 9.03 or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.


81

--------------------------------------------------------------------------------









(b)    Subject to the terms of Section 9.14, the Borrowers shall jointly and
severally indemnify the Administrative Agent (or any sub-agent thereof) and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages and liabilities and the reasonable and
documented out-of-pocket expenses (including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by any Borrower,
or any Environmental Liability related in any way to any Borrower or any
Property, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Loan Party or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (y) the gross negligence or
willful misconduct of such Indemnitee or (z) any dispute solely among
Indemnitees which does not arise out of any act or omission of the Borrowers or
any of their Affiliates (other than any proceeding against the Administrative
Agent solely in its capacity as such). This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.
(c)    To the extent that the Borrowers fail to pay any amount required to be
paid by it to the Administrative Agent under Section 9.03(a) or Section 9.03(b),
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the failure of the Borrowers to pay any such amount shall
not relieve the Borrowers of any default in the payment thereof or the
obligation of the Borrowers to reimburse each Lender for all amounts paid by
such Lender in connection with such failure); provided, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.
(d)    To the extent permitted by applicable law, the Borrowers and their
Related Parties shall not assert, and hereby waive, any claim against any
Indemnitee (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the internet), or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or the use
of the proceeds thereof. No Indemnitee shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with the Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.


82

--------------------------------------------------------------------------------









(e)    To the extent not paid on the Effective Date, all amounts due under this
Section 9.03 shall be payable not later than ten days after written demand
therefor.

SECTION 9.04.     Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 9.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Required Consents.
(i)    Subject to the conditions set forth in Section 9.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it) with the prior written consent of:
(A)    the Borrowers (provided that the Borrowers shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof), such consent not to be unreasonably withheld or
conditioned; provided, further, that no consent of the Borrowers shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and
(B)    the Administrative Agent.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    no assignments shall be made to any Borrower or any Affiliate or
Subsidiary thereof;
(B)    no assignments shall be made to a natural person;
(C)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrowers and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrowers shall be required if an Event of Default has occurred and is
continuing; provided, further, that in the case of contemporaneous assignments
to any Lender


83

--------------------------------------------------------------------------------









and its Affiliates or Approved Funds, such amounts shall be aggregated for
purposes of this Section 9.04(b)(ii)(C);
(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(E)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee may be waived or reduced by the
Administrative Agent in its sole discretion), such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders; and
(F)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including federal and
state securities laws.
(iii)    [Reserved]
(iv)    Subject to acceptance and recording thereof pursuant to
Section 9.04(b)(v), from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03); provided, that any
such assigning Lenders shall continue to be subject to the terms and conditions
of Section 9.12. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c).
(v)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement and the other Loan Documents. The Register shall be available for
inspection by the Borrowers, the Administrative Agent and its Affiliates, and
any Lender (as to its own holdings only), at any reasonable time and from time
to time upon reasonable prior notice.


84

--------------------------------------------------------------------------------









(vi)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Eligible Assignee, the Eligible Assignee’s
completed Administrative Questionnaire (unless the Eligible Assignee shall
already be a Lender hereunder), delivery of any tax deliverables required under
Section 2.17, the processing and recordation fee referred to in Section 9.04(b)
and any written consent to such assignment required by Section 9.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided, that if either the
assigning Lender or the Eligible Assignee shall have failed to make any payment
required to be made by it pursuant to Section 2.18(e) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this Section 9.04(b)(vi).
(c)    Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a natural person or a Loan Party) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Section 2.15, Section 2.16 and
Section 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.04(b); provided that such Participant
(A) agrees to be subject to the provisions of Section 2.18 and Section 2.19 as
if it were an assignee under Section 9.04(b); and (B) shall not be entitled to
receive any greater payment under Section 2.15 or Section 2.17, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(d) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in the Loans or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries


85

--------------------------------------------------------------------------------









in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided, that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05.     Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid. The provisions of Section 2.15, Section 2.16, Section 2.17 and Section
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

SECTION 9.06.     Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, e-mailed .pdf or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07.     Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of


86

--------------------------------------------------------------------------------









the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrowers or any other Loan Party against
any of and all of the Obligations held by such Lender, irrespective of whether
or not such Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender agrees to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application by such Lender; provided, that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 9.09.     Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the State of New York, except that at
all times the provisions for the creation, perfection, and enforcement of the
lien and security interest created pursuant to any Mortgage shall be governed by
and construed according to the law of the State in which the Property subject to
such Mortgage is located, it being understood that, to the fullest extent
permitted by the law of such State, the law of the State of New York shall
govern the construction, validity and enforceability of all Loan Documents and
all of the obligations arising hereunder or thereunder.
(b)    Each Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender or any Related Party of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or its respective properties its properties in the
courts of any jurisdiction.
(c)    Each party hereto hereby irrevocably waives personal service of any and
all legal process, summons, notices and other documents and other service of
process of any kind and consents to such service in any suit, action or
proceeding brought in the United States with respect to or otherwise arising out
of or in connection with this Agreement or any other Loan Document by any


87

--------------------------------------------------------------------------------









means permitted by applicable law, including by the mailing thereof (by
registered or certified mail, postage prepaid) to the address of such party, and
in the manner provided for notices, in Section 9.01 (and shall be effective when
such mailing shall be effective, as provided therein). Each party hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
(d)    Nothing contained in this Section 9.09 shall affect the right of the
Administrative Agent or any other Secured Party to serve process in any other
manner permitted by applicable law or commence legal proceedings or otherwise
proceed against any Borrower or any other Loan Party in any other jurisdiction.
(e)    Whenever pursuant to this Agreement, the Administrative Agent exercises
any right given to it to approve or disapprove, or any arrangement or term is to
be satisfactory to the Administrative Agent, the decision of the Administrative
Agent to approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of the Administrative Agent and shall
be final and conclusive.

SECTION 9.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.     Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Related Parties on a
need to know basis (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential in accordance with this Section
9.12), (b) to the extent requested by any regulatory authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process in which case the Administrative Agent
or such Lender, as applicable, shall, to the extent practicable and permitted by
applicable law, inform the Borrowers promptly in advance thereof, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any


88

--------------------------------------------------------------------------------









actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrowers and their obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating any
Borrower or the credit facilities evidenced by this Agreement or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities evidenced by
this Agreement, (h) with the consent of the Borrowers or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 9.12 or (ii) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than any Borrower. For the purposes of this Section 9.12,
“Information” means all information received from any Loan Party or any
Affiliate thereof relating to the Loan Parties or their business, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by any Loan Party or any Affiliate
thereof. Any Person required to maintain the confidentiality of Information as
provided in this Section 9.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding anything to the contrary
herein or in any other agreement, (i) the Borrowers agree that the Information
provided regarding the Borrowers and their Affiliates and the Transactions may
be disseminated by or on behalf of the Administrative Agent or any Lender to
prospective Lenders and other Persons who have agreed to be bound by customary
confidentiality undertakings similar to this Section 9.12 (including,
“click-through” agreements), all in accordance with the Administrative Agent’s
or such Lender’s standard loan syndication practices (whether transmitted
electronically by means of a website, e-mail or otherwise, or made available
orally or in writing, including at potential lender or other meetings) and (ii)
the Borrowers agree that the Administrative Agent and each Lender may share with
its respective Affiliates on a confidential basis any information relating to
the credit facility under this Agreement, the Transactions or the Borrowers or
their Affiliates and, subject to the prior written consent of the Borrowers,
after any public announcement of the Transactions, may disclose information
relating to the credit facility under this Agreement to publications or for its
marketing materials, with such information to consist of deal terms and other
information customarily found in such publications or marketing materials and
that, after the Effective Date, the Administrative Agent and each Lender may
otherwise use the corporate name and logo of the Borrowers and its Affiliates in
“tombstones” or other advertisements, marketing materials or public statements.

SECTION 9.13.     USA Patriot Act. The Administrative Agent and each Lender that
is subject to the requirements of the Patriot Act hereby notifies each Loan
Party that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow the Administrative Agent and such Lender to identify
such Loan Party in accordance with the Patriot Act.

SECTION 9.14.     Exculpation. Subject to the qualifications below, neither the
Administrative Agent nor any Secured Party shall enforce the liability and
obligation of any Borrower to perform and observe the obligations contained in
this Agreement or any other Loan Documents by any action or proceeding wherein a
money judgment shall be sought against a Borrower, except that the
Administrative Agent and the other Secured Parties may bring a foreclosure
action, an action for specific performance or any other appropriate action or
proceeding to enable the Administrative Agent or such Secured Party to enforce
and realize upon its interest under this Agreement and the other Loan Documents,
or in the Properties or any other collateral given to the Administrative Agent
and the other Secured Parties pursuant to the Loan Documents; provided, however,
that, except as specifically provided herein, any judgment in any such action or
proceeding shall be enforceable against the Borrowers only to the extent of such
Borrower’s interest in the Properties and in any other collateral given to the
Secured Parties, and the Administrative Agent and


89

--------------------------------------------------------------------------------









each other Secured Party, by accepting this Agreement and the other Loan
Documents, agrees that it shall not sue for, seek or demand any deficiency
judgment against the Borrowers in any such action or proceeding under or by
reason of or under or in connection with this Agreement or the other Loan
Documents. The provisions of this Section 9.14 shall not, however,
(a) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of the Administrative
Agent or any other Secured Party to name any Borrower as a party defendant in
any action or suit for foreclosure and sale under any of the Collateral
Documents; (c) affect the validity or enforceability of any guaranty or
indemnity made in connection with the Loans or any of the rights and remedies of
the Administrative Agent or any other Secured Party thereunder; (d) impair the
right of the Administrative Agent or any other Secured Party to obtain the
appointment of a receiver; (e) impair the enforcement of any assignments of
leases; (f) constitute a prohibition against the Administrative Agent or any
other Secured Party to seek a deficiency judgment against the Borrowers in order
to fully realize the security granted by each of the Collateral Documents or to
commence any other appropriate action or proceeding in order for the
Administrative Agent or any other Secured Party to exercise its rights and
remedies against the Properties or any other collateral given to the
Administrative Agent or any other Secured Party pursuant to the Loan Documents;
or (g) constitute a waiver of the right of the Administrative Agent or any other
Secured Party to enforce the liability and obligation of the Borrowers, by money
judgment or otherwise, to the extent of any actual out-of-pocket loss, damage,
cost, expense, liability, claim or other obligation incurred by the
Administrative Agent or any other Secured Party (including attorneys’ fees and
costs reasonably incurred but excluding consequential or punitive damages except
to the extent Lender is required to make payment therefor to a third party)
arising out of or in connection with, and the Borrowers shall be personally
liable for, the following (all such liability and obligation of the Borrowers
for any or all of the following being referred to herein as the “Recourse
Liabilities”):
(A)    fraud or intentional or material misrepresentation by any Borrower, any
other Loan Party or any Affiliate thereof in connection with the Loans and the
other Transactions;
(B)    the gross negligence or willful misconduct by or on behalf of any
Borrower, any other Loan Party or any Affiliate thereof or any of their
respective agents or representatives in connection with the Loans and the other
Transactions;
(C)    the breach of any representation, warranty, covenant or indemnification
provision in the HazMat Indemnity or in any Collateral Document concerning
Environmental Laws and Hazardous Materials and any indemnification of the
Administrative Agent and the other Secured Parties and other Persons with
respect thereto in either document;
(D)    the removal or disposal of any portion of any Property after an Event of
Default (except to the extent such removal or disposition results from the
enforcement by a creditor (with respect to Indebtedness that constitutes
permitted Indebtedness under Section 6.01 when it was initially incurred) where
the claims of such creditor are attributable to insufficient cash flow from the
operations of the Properties to pay amounts owing, or the Borrowers do not
otherwise have access to the cash flow from the Properties, in each case to the
extent such lack of access was caused by such creditor’s exercise of remedies);
(E)    the misappropriation, misapplication or conversion by any Borrower of
(1) any insurance proceeds paid by reason of any Casualty Event, (2) any awards
or other amounts received in connection with a condemnation of all or a portion
of any Property,


90

--------------------------------------------------------------------------------









(3) any rents under the Master Lease, (4) any rents under any other Lease during
the existence of an Event of Default or (5) any sales proceeds paid to or for
the account of any Borrower in connection with any Purchase Option Exercise
Event;
(F)    any security deposits, advance deposits or any other deposits collected
with respect to any Property which are not delivered to the Administrative Agent
upon a foreclosure of such Property or action in lieu thereof, except to the
extent any such security deposits were applied in accordance with the terms and
conditions of the applicable leases prior to the occurrence of the Event of
Default that gave rise to such foreclosure or action in lieu thereof;
(G)    the failure of any Borrower to obtain and maintain in full force and
effect fully paid for Policies as required by this Agreement or to pay any Taxes
or assessments affecting any Property (except to the extent there is
insufficient cash flow from the operation of the Properties to pay such amounts
or the Borrowers do not otherwise have access to the cash flow from the
Properties, in each case to the extent such lack of access was caused by the
exercise of remedies by the Administrative Agent or any Lender);
(H)    failure to pay charges for labor or materials or other charges that can
create Liens on any portion of any Property (except to the extent there is
insufficient cash flow from the operation of the Properties to pay such amounts
or the Borrowers do not otherwise have access to the cash flow from the
Properties so long as such charges were permitted under Section 6.02, in each
case to the extent such lack of access was caused by the exercise of remedies by
the Administrative Agent or any Lender);
(I)    any material physical waste at any Property caused by the intentional
acts or omissions of any Borrower, any other Loan Party or any Affiliate thereof
or any of their principals, officers, agents, employees or contractors (it being
agreed that intentional acts do not include waste arising from insufficient cash
flow from the operations of the Properties, or the Borrowers’ lack of access to
the cash flow from the Properties, in each case to the extent such lack of
access was caused by the exercise of remedies by the Administrative Agent or any
Lender);
(J)    [reserved];
(K)    the payment of fees or other amounts by any Borrower to any of its
Affiliates in violation of the Loan Documents;
(L)    any commission of a criminal act by a Borrower, any other Loan Party or
any Affiliate thereof resulting in the seizure, forfeiture or loss of any
Property or any portion thereof;
(M)    the breach of any representation, warranty or covenant set forth in
Section 3.10 or Section 6.11;
(N)    except for the Springing Recourse Event described in (1)(B) below, if any
Borrower fails to maintain its status as a single purpose entity as required by,
and in accordance with, the terms and provisions of this Agreement (except to
the extent the same arises from insufficient cash flow from the operation of the
Properties to pay such amounts, or the Borrowers’ lack of access to the cash
flow from the Properties, in each case to the


91

--------------------------------------------------------------------------------









extent such lack of access was caused by the exercise of remedies by the
Administrative Agent or any Lender);
(O)    the breach of any backward looking representations set forth in
Section 3.38;
(P)    except for the Springing Recourse Event described in (3) below, if any
Borrower fails to obtain the prior written consent of the Administrative Agent
or the Required Lenders to any voluntary Transfer of any Property, except to the
extent expressly permitted under Section 6.03 (it being agreed that transfers
are not voluntary if they arise from insufficient cash flow from the operations
of the Properties, or the Borrowers’ lack of access to the cash flow from the
Properties as a result of the exercise of remedies by the Administrative Agent
or any Lender);
(Q)    failure of the Borrowers to obtain and maintain the LIBOR Cap as required
pursuant to Section 5.15; or
(R)    if any Borrower, any other Loan Party or any Affiliate thereof contests,
impedes, delays or opposes the exercise by the Administrative Agent or any other
Secured Party of any enforcement actions, remedies or other rights it has under
or in connection with this Agreement or the other Loan Documents or objects to
any notice of strict foreclosure or similar notice; provided, that neither the
Borrowers nor any other Loan Party shall be liable to the extent of any
applicable loss, damage, cost, expense, liability, claim or other obligation
arising solely from a defense of the Borrowers, or any other Loan Party or any
Affiliate thereof raised in good faith.
Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) neither the Administrative Agent nor any other Secured Party
shall be deemed to have waived any right which such Person may have under
Section 506(a), 506(b) or 1111(b) or any other provisions of the Bankruptcy Code
or any other Debtor Relief Law to file a claim for the full amount of the
Obligations or to require that all Collateral shall continue to secure all of
the Obligations in accordance with the Loan Documents, and (B) the Obligations
shall be fully recourse to each Borrower in the event that any of the following
occurs (each, a “Springing Recourse Event”): (1) any Borrower (A) fails to
permit on-site inspections of any Property after five (5) Business Days prior
written notice to the Borrowers where the Administrative Agent has a reasonable
basis to believe that there is a risk that Hazardous Materials are located on a
Property in violation of any Environmental Law as required by, and in accordance
with the terms and provisions of, this Agreement and the other Loan Documents or
(B) fails to maintain its status as a single purpose entity as required by, and
in accordance with, the terms and provisions of this Agreement, which failure is
cited as a factor in a substantive consolidation of the assets and liabilities
of such Borrower with any other Person in connection with a proceeding under any
Debtor Relief Law; (2) any Borrower fails to obtain the prior written consent of
the Administrative Agent or the Required Lenders, as the case may be, to any
voluntary Indebtedness for borrowed money or voluntary Lien securing borrowed
money and encumbering any Property or any part thereof or interest therein
except to the extent expressly permitted by this Agreement (it being agreed that
Liens or Indebtedness are not voluntary if they arise from insufficient cash
flow from the operation of the Properties, or the Borrowers’ lack of access to
the cash flow from the Property caused by the Administrative Agent’s exercise of
remedies); (3) any Borrower fails to obtain the prior written consent of the
Administrative Agent or the Required Lenders to any voluntary Transfer with
respect to all, substantially all, or a material portion (it being agreed that
material portion shall mean any portion material to and necessary for the
operation of such Property) of the real estate comprising any Property,


92

--------------------------------------------------------------------------------









except to the extent expressly permitted under Section 6.03 (it being agreed
that transfers are not voluntary if they arise from insufficient cash flow from
the operations of the Properties, or the Borrowers’ lack of access to the cash
flow from the Properties as a result of the exercise of remedies by the
Administrative Agent or any Lender); (4) any Borrower files a voluntary petition
under any Debtor Relief Law; (5) an Affiliate, officer, director, or
representative which controls, directly or indirectly, any Borrower files, or
joins in the filing of, an involuntary petition against any Borrower under any
Debtor Relief Law, or solicits or causes to be solicited petitioning creditors
for any involuntary petition against any Borrower from any Person; (6) any
Borrower files an answer consenting to or otherwise acquiescing (i.e., failing
to object to such filing to the extent any Loan Party or any Affiliate, officer,
director, or representative of the Borrowers has a good faith basis to object)
in or joining in any involuntary petition filed against it by any other Person
under the any Debtor Relief Law, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against any Borrower from any
Person; (7) any Affiliate, officer, director, or representative which controls,
directly or indirectly, any Borrower consents to or acquiesces (i.e., fails to
object to such filing to the extent any Loan Party, or any Affiliate, officer,
director, or representative of the Borrowers has a good faith basis to object)
in or joins in an application for the appointment of a custodian, receiver,
trustee, or examiner for any Borrower or any portion of the Property; (8) any
Borrower makes an assignment for the benefit of creditors, or admits, in writing
or in any action or proceeding, its insolvency or inability to pay its debts as
they become due (unless such admission was made to the Administrative Agent or
the Lenders or was required to be made in such legal proceeding in order to not
violate any applicable law); (9) the first full monthly payment of interest
under this Agreement is not paid when due; (10) the Master Lease or Master Lease
Guaranty is amended, modified or terminated without the prior written consent of
the Administrative Agent or the Required Lenders, as the case may be, other than
as expressly permitted by this Agreement; or (11) any Ground Lease is amended,
modified or terminated without the prior written consent of the Administrative
Agent or the Required Lenders, as the case may be, other than as expressly
permitted by this Agreement.
In addition, notwithstanding anything contained in this Agreement, no direct or
indirect principal, director, officer, employee, beneficiary, shareholder,
partner, member, trustee, agent, representative or Affiliate of any Loan Party
(but specifically excluding Guarantor’s obligations under the Guaranty Agreement
and the HazMat Indemnity) or any legal representatives, successors or assigns of
any of the foregoing (collectively, the “Exculpated Parties”) (other than
pursuant to this Agreement, the Guaranty Agreement or the HazMat Indemnity)
shall have any personal liability for, nor be joined as a party to any action
with respect to (i) the payment of any sum of money which is or may be payable
hereunder or under any other Loan Document (including, but not limited to, the
repayment of the Obligations) or (ii) the performance or discharge of any
covenants, obligations or undertakings of the Borrowers with respect thereto.

SECTION 9.15.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


93

--------------------------------------------------------------------------------









(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.16.     Interest Rate Limitation. This Agreement and the other Loan
Documents are subject to the express condition that at no time shall the
Borrowers be required or obligated to pay interest on the principal balance of
the Loans at a rate which could subject any Lender to either civil or criminal
liability as a result of being in excess of the Maximum Legal Rate. If, by the
terms of this Agreement or the other Loan Documents, the Borrowers are at any
time required or obligated to pay interest on the principal balance due
hereunder at a rate in excess of the Maximum Legal Rate, the rate of interest
charged hereunder, including Default Interest, shall be deemed to be immediately
reduced to the Maximum Legal Rate and all previous payments in excess of the
Maximum Legal Rate shall be deemed to have been payments in reduction of
principal and not on account of the interest due hereunder. All sums paid or
agreed to be paid to the Lenders for the use, forbearance, or detention of the
sums due under the Loans shall, to the extent permitted by the applicable law,
be amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loans does not exceed the Maximum Legal Rate from time to time in effect
and applicable to the Loans for so long as any Loans are outstanding.

SECTION 9.17.     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrowers, on the one hand, and the Lenders
and their Affiliates, on the other hand, (B) each Borrowers has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders and their
Affiliates is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrowers or any of their
Affiliates, or any other Person and (B) no Lender or any of its Affiliates has
any obligation to any Borrower or any Affiliate thereof with respect to the
transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers and their Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to any Borrower or any Affiliates
thereof. To the fullest extent permitted by law, each Borrower hereby waives and
releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

SECTION 9.18.     Independent Effect of Covenants. Each Borrower expressly
acknowledges and agrees that each covenant contained in this Agreement and the
other Loan Documents shall be given independent effect. Accordingly, the
Borrowers shall not engage in any transaction or other act otherwise permitted
under any covenant contained in this Agreement or any other Loan Document, if


94

--------------------------------------------------------------------------------









before or after giving effect to such transaction or act, the Borrowers shall or
would be in breach of any other covenant contained in this Agreement or any
other Loan Document.

SECTION 9.19.     Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided, that any provision of any
Collateral Document which imposes additional burdens on any Borrower or further
restricts the rights of any Borrower or gives the Administrative Agent or
Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect.

SECTION 9.20.     Partial Release. Subject to the satisfaction of the Release
Conditions, the Administrative Agent shall release the Liens granted to the
Administrative Agent by the Borrowers on any Property in connection with a
Permitted Sale thereof, a Casualty Event with respect thereto or a Purchase
Option Exercise Event. In connection with any such release, the Lenders hereby
irrevocably authorize the Administrative Agent to enter into any agreement,
document or certificate to release or evidence the release of any such Liens
granted to the Administrative Agent by the Borrowers on any such Property
subject to a release. Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Borrowers in respect of) all interests
retained by the Borrowers, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral. The Borrowers shall pay all
expenses incurred by the Administrative Agent, including fees and expenses of
the Administrative Agent’s counsel, in connection with each such release.

SECTION 9.21.     Publicity. All news releases, publicity or advertising by any
Borrower or its Affiliates through any media which refers to the Loan, the Loan
Documents, the Administrative Agent, any Lender or any of their respective
Affiliates shall be subject to the prior approval of the Administrative Agent or
such Lender, as the case may be (such approval not to be unreasonably withheld,
conditioned or delayed). The Borrowers authorize the Administrative Agent and
each Lender to issue press releases, advertisements and other promotional
materials in connection with the Administrative Agent’s or such Lender’s own
promotional and marketing activities, and such materials may describe the Loans
in general terms or in detail and the Administrative Agent’s or such Lender’s
participation therein in the Loans; provided, that absent an Event of Default,
the prior written consent of the Borrowers shall be required with respect
thereto.

SECTION 9.22.     Additional Titles. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document,
the Lead Arranger shall not have any duties or responsibilities, nor shall the
Lead Arranger have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Lead Arranger.
[remainder of page intentionally blank]




95

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWERS:
SRC O.P. LLC, a Delaware limited liability company
By:    /s/ Robert A. Riecker    
Name:    Robert A. Riecker
Title:    Authorized Signatory
SRC FACILITIES LLC, a Delaware limited liability company
By:    /s/ Robert A. Riecker    
Name:    Robert A. Riecker
Title:    Authorized Signatory
SRC REAL ESTATE (TX), LLC, a Delaware limited liability company
By:    /s/ Robert A. Riecker    
Name:    Robert A. Riecker
Title:    Authorized Signatory











--------------------------------------------------------------------------------










ADMINISTRATIVE AGENT:
UBS AG, STAMFORD BRANCH


By:    /s/ Craig Pearson    
Name: Craig Pearson    
Title:    Associate Director    


By:    /s/ Houssem Daly    
Name: Houssem Daly    
Title:    Associate Director    







--------------------------------------------------------------------------------










LENDERS:
UBS AG, STAMFORD BRANCH
By:    /s/ Craig Pearson    
Name:     Craig Pearson    
Title:    Associate Director    
By:    /s/ Houssem Daly    
Name:     Houssem Daly    
Title:    Associate Director    
    













--------------------------------------------------------------------------------




Schedule 1.01
Properties


Each property listed below is a “Property” for all purposes of the Credit
Agreement and the other Loan Documents. Three Properties designated with a **
will not be subject to a Mortgage at closing.
 
Store Number
Address
City
County
State
1
2819
3115 Airport Way
Fairbanks
Fairbanks North Star Borough
AK
2
1228
1601 Arden Way
Arden
Sacramento
CA
3
4371
2875 Santa Maria Way
Santa Maria
Santa Barbara
CA
4
1141
14200 E. Alameda Avenue
Aurora
Arapahoe
CO
5
1221
1650 Briargate Blvd
Colorado Springs
El Paso
CO
6
1281
3201 Dillon Dr
Pueblo
Pueblo
CO
7
1831
16395 Washington Street
Thornton
Adams
CO
8
1043
470 Lewis Ave
Meriden
New Haven
CT
9
1263
425 Union St
Waterbury
New Haven
CT
10
7979
3555 St. Johns Bluff Road South
Jacksonville
Duval
FL
11
8065
3301 NW 107th Ave
Doral
Miami-Dade
FL
12
1035
3450 Wrightsboro Road
Augusta
Richmond
GA
13
1095
6580 Douglas Blvd
Douglasville
Douglas
GA
14
1155
400 Ernest W Barrett Pkwy Nw
Kennesaw
Cobb
GA
15
1565
1300 Southlake Mall
Morrow(Southlake)
Clayton
GA
16
1685
2100 Pleasant Hill Road
Duluth
Gwinnett
GA
17
2845
3700 Atlanta Highway
Athens
Clarke
GA
18
8745
4650, 4616 & 4740 Hugh Howell Road; 2301 Mountain Industrial Boulevard
Tucker
DeKalb
GA
19
1012
4000 Merle Hay Road**
Des Moines
Polk
IA
20
2422
4480 Sergeant Road
Sioux City
Woodbury
IA
21
2760
320 W Kimberly Road
Davenport
Scott
IA
22
1172
5 Stratford Square
Bloomingdale
Dupage
IL
23
1321
2200 W War Memorial Dr Ste 998
Peoria
Peoria
IL
24
1570
2 Woodfield Mall
Schaumburg
Cook
IL
25
1780
104 White Oaks Mall
Springfield
Sangamon
IL
26
1820
5000 Spring Hill Mall
West Dundee
Kane
IL
27
1840
6501 95Th Street
Chicago Ridge
Cook
IL
28
2121
1607 36Th Street
Peru
La Salle
IL
29
2360
3400 Quincy Mall
Quincy
Adams
IL
30
1600
6020 E 82Nd St
Indianapolis
Marion
IN
31
1650
2300 Southlake Mall
Merrillville
Lake
IN
32
1680
10202 E Washington Street
Indianapolis
Marion
IN
33
1800
6501 Grape Road
Mishawaka
St. Joseph
IN
34
2290
3901 Franklin Street
Michigan City
Laporte
IN
35
1642
1781 SW Wanamaker Road
Topeka
Shawnee
KS
36
1730
3000 Mall Road
Florence
Boone
KY
37
1077
3601 Southern Ave
Shreveport
Caddo Parish
LA
38
1086
9001 Cortana Place
Baton Rouge
East Baton Rouge Parish
LA
39
1116
4800 Millhaven Road
Monroe
Ouachita Parish
LA
40
1147
6501 Blubonnet Boulevard
Baton Rouge
East Baton Rouge Parish
LA
41
1226
4400 Veterans Memorial Boulevard
Metairie
Jefferson Parish
LA






--------------------------------------------------------------------------------









 
Store Number
Address
City
County
State
42
2087
3401 Masonic Dr
Alexandria
Rapides Parish
LA
43
2677
2950 E. Texas Street
Bossier City
Bossier Parish
LA
44
1033
1009 South Washington Street
North Attleboro
Bristol
MA
45
1104
521 Donald Lynch Blvd
Marlborough
Middlesex and Worcester
MA
46
1223
200 Westgate Dr
Brockton-Westgate
Plymouth
MA
47
2934
8 Galleria Mall Drive
Taunton
Bristol
MA
48
1074
11170 Mall Circle
Waldorf
Charles
MD
49
1634
6901 Security Blvd
Baltimore
Baltimore
MD
50
1754
701 Russell Ave
Gaithersburg
Montgomery
MD
51
1854
8200 Perry Hall
Nottingham
Baltimore
MD
52
1011
3622 Rivertown Pkwy Sw
Grandville
Kent
MI
53
1092
35000 Warren Road **
Westland
Wayne
MI
54
1110
6780 S Westnedge Ave
Portage
Kalamazoo
MI
55
1192
5500 Harvey St
Muskegon
Muskegon
MI
56
1700
18900 Michigan Ave
Dearborn
Wayne
MI
57
1720
14100 Lakeside Circle
Sterling Hts
Macomb
MI
58
1760
27600 Novi Road
Novi
Oakland
MI
59
2040
5575 B Drive N
Battle Creek
Calhoun
MI
60
2180
1212 S Airport Road W
Traverse City
Grand Traverse
MI
61
9693
Shortcut Road
Marine City
St Clair
MI
62
8702
2700 Winter St Ne
Minneapolis
Hennepin
MN
63
1042
101 N Rangeline Road
Joplin
Jasper
MO
64
1171
2825 S Glenstone Ave, Suite 500
Springfield
Greene
MO
65
1182
3 Mid Rivers Mall Dr
St. Peters
St. Charles
MO
66
1222
250 S County Center Way
St. Louis
St. Louis County
MO
67
1690
1 Chesterfield Mall
Chesterfield
St. Louis
MO
68
1822
330 Siemers Drive
Cape Girardeau
Cape Girardeau County
MO
69
1166
1740 Bonita Lakes Circle
Meridian
Lauderdale
MS
70
1306
1000 Turtle Creek Dr
Hattiesburg
Lamar
MS
71
1165
1480 Concord Parkway
Concord
Cabarrus
NC
72
1375
3320 Silas Creek Pkwy
Winston Salem
Forsyth
NC
73
1605
7330 Old Wake Forest Road
Raleigh
Wake
NC
74
1805
4601 Glenwood Ave Unit 1
Raleigh
Wake
NC
75
2175
3600 S. Memorial Drive
Greenville
Pitt
NC
76
2515
1940 US Highway 70 SE
Hickory
Catawba
NC
77
7385
819 E Six Forks Road
Raleigh
Wake
NC
78
1712
2800 S Columbia Road
Grand Forks
Grand Forks
ND
79
1022
3420 Oak View Drive
Oakview
Douglas
NE
80
1314
51 Us Hwy #1
New Brunswick
Middlesex
NJ
81
1554
4409 Black Horse Pike
Mays Landing
Atlantic
NJ
82
1614
112 Eisenhower Pkwy Ste 2A
Livingston
Essex
NJ
83
1734
300 Quaker Bridge Mall
Lawrenceville
Mercer
NJ
84
1764
Route 80 & Mt. Hope Avenue
Rockaway
Morris
NJ
85
1874
2501 Mt Holly Road
Burlington
Burlington
NJ
86
1717
10000 Coors Bypass Nw
Albuquerque
Bernalillo
NM
87
2207
1000 S Main St
Roswell
Chaves
NM






--------------------------------------------------------------------------------









 
Store Number
Address
City
County
State
88
1504
4475 Transit Road
Clarence
Erie
NY
89
4928
308 Dix Avenue
Queensberry
Warren
NY
90
1051
17271 Southpark Ctr
Strongsville
Cuyahoga
OH
91
1120
5053 Tuttle Crossing Blvd
Columbus
Franklin
OH
92
1210
1400 Polaris Parkway
Columbus
Delaware
OH
93
1710
5000 Great Northern Mall
North Olmsted
Cuyahoga
OH
94
2010
600 Richland Mall
Mansfield
Richland
OH
95
2390
1475 Upper Valley Pike
Springfield
Clark
OH
96
4937
1470 North Bridge Street
Chillicothe
Ross
OH
97
1545
205 W. Blackstock Road
Spartanburg
Spartanburg
SC
98
1595
700 Haywood Road
Greenville
Greenville
SC
99
2305
3101 N. Main Street
Anderson
Anderson
SC
100
2855
2068 Sam Rittenberg Boulevard
Charleston
Charleston
SC
101
1315
401 Northgate Mall
Chattanooga
Hamilton
TN
102
8206
640 Thompson Lane
Nashville
Davidson
TN
103
447
3, 1501 & 1602 Kings Road; 2850 & 3150 Marquis Drive
Garland
Dallas
TX
104
1027
750 Sunland Park Drive
El Paso
El Paso
TX
105
1076
2401 S Stemmons Fwy
Lewisville
Denton
TX
106
1176
999 Pasadena Blvd
Pasadena
Harris
TX
107
1187
3000 Town East Mall
Mesquite
Dallas
TX
108
1217
1305 Airline Road
Corpus Christi
Nueces
TX
109
1267
1800 Green Oaks Road
Fort Worth
Tarrant
TX
110
1297
1101 Melbourne Road
Hurst
Tarrant
TX
111
1307
4310 Buffalo Gap Road
Abilene
Taylor
TX
112
1317
8401 Gateway Blvd W
El Paso
El Paso
TX
113
1327
1000 San Jacinto Mall
Baytown
Harris
TX
114
1337
851 N Central Expwy
Plano
Collin
TX
115
1367
6001 W Waco Dr
Waco
Mclennan
TX
116
1377
7925 Fm 1960 Road W
Houston
Harris
TX
117
1387
7701 Interstate Highway 40 W
Amarillo
Potter
TX
118
1407
6461 Eastex Fwy
Beaumont
Jefferson
TX
119
1417
20131 Highway 59 N
Humble
Harris
TX
120
1427
6909 N Loop 1604 E
San Antonio
Bexar
TX
121
1447
4900 S. Hulen Street
Hulen
Tarrant
TX
122
1487
12701 Ridgeline Boulevard
Austin
Williamson
TX
123
2197
10000 Emmett F Lowry Expy
Texas City
Galveston
TX
124
2247
5300 San Dario Avenue
Laredo
Webb
TX
125
2497
2320 N Expressway
Brownsville
Cameron
TX
126
2547
1502 Harvey Road
College Station
Brazos
TX
127
2557
3510 McCann Road
Longview
Gregg
TX
128
2587
2201 S. Interstate 35 E
Denton
Denton
TX
129
8147
7353 NW Loop 410
San Antonio
Bexar
TX
130
8217
5001 N. Beach Street
Fort Worth
Tarrant
TX
131
8717
5901 Griggs Road
Houston
Harris
TX
132
1029
4700 N Division St
Spokane
Spokane
WA
133
1038
14720 E Indiana Ave
Spokane Valley
Spokane
WA
134
1139
301 Southcenter Mall
Tukwila
King
WA






--------------------------------------------------------------------------------









 
Store Number
Address
City
County
State
135
2029
9 E Valley Mall Blvd **
Union Gap
Yakima
WA
136
2219
651 Sleater Kinney Road
Lacey/Olympia
Thurston
WA
137
2309
10315 Silverdale Way Nw, Suite C
Silverdale
Kitsap
WA
138
4147
4110 E Sprague Avenue
Spokane
Spokane
WA












--------------------------------------------------------------------------------




Schedule 1.05
Insurance Maintenance Requirements


PART I
The Borrowers shall obtain and maintain, or cause to be maintained, insurance
for Borrowers and the Properties providing at least the following coverages:
1.    Comprehensive all risk insurance (including wind and named storms) on the
Improvements at each Property (A) in an amount equal to one hundred percent
(100%) of the “full replacement cost” of such Property, which means actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation; (B) containing an agreed
amount endorsement with respect to the Improvements at such Property waiving all
co-insurance provisions; (C) providing for no deductible in excess of $2,000,000
for all such insurance coverage; and (D) containing “law and ordinance” coverage
if any of the Improvements or the use of such Property shall at any time
constitute a legal non-conforming structure or use. In addition, the Borrowers
shall obtain: (1) if any portion of the Improvements is currently or at any time
in the future located in a federally designated “special flood hazard area,”
flood hazard insurance in an amount acceptable to the Administrative Agent; and
(2) if such Property is located in an area with a high degree of seismic
activity, earthquake insurance in amounts and in form and substance satisfactory
to the Administrative Agent, provided that the insurance pursuant to clauses (1)
and (2) hereof shall be on terms consistent with the comprehensive all risk
insurance policy required under this Schedule 1.05. Prior to the delivery of any
Mortgage, the Borrowers shall promptly deliver to the Administrative Agent
evidence of such flood insurance coverage, including copies of such flood
insurance policies, together with such endorsements thereto, in each case, if
requested, as the Administrative Agent shall reasonably request.
2.    Broad form commercial general liability insurance against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about each Property, such insurance (A) to be on the so-called “occurrence” form
with an occurrence limit of not less than $5,000,000 and an aggregate limit of
not less than $5,000,000 with a deductible or self-insured retention not to
exceed $5,000,000; (B) to continue at not less than the aforesaid limit until
required to be changed by the Administrative Agent by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards: (i) premises and operations; (ii) products and completed
operations on an “if any” basis; (iii) independent contractors; (iv) contractual
liability for all insured contracts; and (v) contractual liability covering the
Indemnitees to the extent the same is available.
3.    Business income/loss of rents insurance (A) with loss payable to the
Administrative Agent; (B) covering all risks required to be covered by insurance
pursuant to paragraphs 1, 4, 6 and 12 of Part I of this Schedule 1.05 for a
period commencing at the time of loss for such length of time as it takes to
repair or replace with the exercise of due diligence and dispatch; (C) in an
amount equal to one hundred percent (100%) of the projected gross rental income
from each Property for a period from the date of loss to a date (assuming total
destruction) which is twelve months from the date that such Property is repaired
or replaced and operations are resumed; and (D) containing an extended period of
indemnity endorsement which provides that after the physical loss to the
Improvements and the personal property at such Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of ninety days from
the date that such Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period. The amount of such business income insurance shall be
determined prior to the Effective Date and at least once each year thereafter
based on the Borrowers’ reasonable estimate of the gross rental income from such
Property for the succeeding twelve month period. All proceeds payable to the
Administrative Agent pursuant to this paragraph 3 shall be held by the
Administrative Agent and shall be applied to the obligations secured by the Loan
Documents from time to time when due and payable.





--------------------------------------------------------------------------------









4.    At all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the property and
liability coverage forms do not otherwise apply, (A) commercial general
liability and umbrella liability insurance covering claims related to
construction, repair and alteration at any Property not covered by or under the
terms or provisions of the commercial general liability insurance and umbrella
liability insurance policies required under this Schedule 1.05; and (B) the
insurance provided for in paragraph 1 of Part I of this Schedule 1.05 written in
a so-called builder’s risk completed value form in amounts and with deductibles,
terms and conditions required by the Administrative Agent (i) on a non-reporting
basis, (ii) covering all risks required to be insured against pursuant to
paragraphs 1, 3, 6, 11 and 12 of Part I of this Schedule 1.05, (3) including
permission to occupy such Property, and (4) with an agreed amount endorsement
waiving co-insurance provisions.
5.    Workers’ compensation, subject to the statutory limits of the state in
which any Property is located, and employer’s liability insurance with a limit
of at least $1,000,000 per accident and per disease per employee, and $1,000,000
for disease aggregate in respect of any work or operations on or about such
Property, or in connection with such Property or its operation (if applicable).
6.    Comprehensive boiler and machinery insurance in amounts required by the
Administrative Agent and on terms consistent with the insurance required under
paragraph 1 of this Schedule 1.05 (if applicable).
7.    Umbrella liability insurance in addition to primary coverage in an amount
not less than $75,000,000 per occurrence on terms consistent with the insurance
required under paragraph 2 of Part I of this Schedule 1.05.
8.    Intentionally omitted.
9.    Intentionally omitted.
10.    Intentionally omitted.
11.    With respect to commercial property, general liability, business income,
and umbrella liability insurance required under this Schedule 1.05, insurance
for loss resulting from perils and acts of terrorism in amounts and with terms
and conditions applicable to commercial property, general liability, business
income, and umbrella liability insurance required under this Schedule 1.05. The
policy or endorsement providing for such insurance shall be in form and
substance satisfactory to the Administrative Agent.
12.    Upon sixty days’ notice, such other insurance and in such amounts as the
Administrative Agent may, from time to time, reasonably request against such
other insurable hazards which at the time are commonly insured against for
properties similar to any Property located in or around the region in which any
Property is located.
PART II
1.    All insurance provided for in Part I of this Schedule 1.05 shall be
obtained under valid and enforceable policies (each individually, a “Policy” and
collectively, the “Policies”) and, to the extent not specified above, shall be
subject to the approval of the Administrative Agent as to insurers, amounts,
deductibles, loss payees and insureds. Not less than fifteen (15) days prior to
the expiration dates of the Policies theretofore furnished to the Administrative
Agent, certificates of insurance evidencing the Policies (and, upon the request
of the Administrative Agent, certified copies of such Policies) accompanied by
evidence satisfactory to the Administrative Agent of payment of the premiums
then due thereunder (the “Insurance Premiums”) shall be delivered by the
Borrowers to the Administrative Agent. Notwithstanding anything to the contrary,
the





--------------------------------------------------------------------------------









Borrowers may finance the payment of Insurance Premiums through a third-party
premium financing company under a premium finance agreement so long as (A) the
Borrowers submit to the Administrative Agent proof of payment of each and every
installment as they become due and payable and (B) the premium financing company
shall have agreed to provide the Administrative Agent with notice in the event
of cancellation of the Policies that are subject to the premium finance
agreement.
2.    Any blanket insurance Policy shall be subject to approval of the
Administrative Agent, which approval shall be conditioned upon, among other
things, evidence satisfactory to the Administrative Agent that such Policy shall
specifically allocate to each Property the amount of coverage from time to time
required hereunder and provides the same protection as would separate Policies
insuring each Property in compliance with the provisions of Part I of this
Schedule 1.05.
3.    All Policies of insurance provided for or contemplated by Part I of this
Schedule 1.05 shall be primary coverage and, except for the Policy referenced in
paragraph 1 of Part I of this Schedule 1.05, shall name the applicable Borrower
as a named insured and the Administrative Agent and its successors and/or
assigns as the additional insured, as its interests may appear, and, in the case
of property insurance (including, but not limited to, flood, earthquake, boiler
and machinery, and terrorism insurance), shall name the Administrative Agent and
its successors and/or assigns, as their interests may appear, as mortgagee
pursuant to a non‑contributing mortgagee clause (or its equivalent) in favor of
the Administrative Agent and its successors and/or assigns providing that the
loss thereunder shall be payable to the Administrative Agent and its successors
and/or assigns. The Borrowers shall not procure or permit any of its constituent
entities to procure any other insurance coverage which would be on the same
level of payment as the Policies or would adversely impact in any way the
ability of the Borrowers or the Administrative Agent to collect any proceeds
under any of the Policies.
4.    All Policies of insurance provided for or contemplated by Part I of this
Schedule 1.05, except for the Policies referenced in paragraph 5 thereof, shall
contain clauses or endorsements to the effect that:
(i)    with respect to the property policies, (1) no act or negligence of any
Borrower, or of any other insured under the Policy, or failure to comply with
the provisions of any Policy, which might otherwise result in a forfeiture of
the insurance or any part thereof, or foreclosure or similar action, shall in
any way affect the validity or enforceability of the insurance insofar as the
Administrative Agent is concerned, (2) the property policies shall not be
cancelled without at least thirty (30) days’ written notice to the
Administrative Agent, except ten (10) days’ notice for non-payment of premium
and (3) the issuer(s) of the policies shall give written notice to the
Administrative Agent if the issuers elect not to renew the policies prior to its
expiration;
(ii)    with respect to all Policies of liability insurance, if obtainable by
the Borrowers using commercially reasonable efforts, (1) the Policy shall not be
canceled or permitted to lapse without at least thirty days’ written notice to
the Administrative Agent, except ten days’ notice for non-payment of premium and
(2) the issuers thereof shall give notice to the Administrative Agent if the
issuers elect not to renew such Policies prior to its expiration. If the issuers
cannot or will not provide notice, the Borrowers shall be obligated to provide
such notice; and
(iii)    the Administrative Agent shall not be liable for any Insurance Premiums
thereon or subject to any assessments thereunder.





--------------------------------------------------------------------------------









5.    If at any time the Administrative Agent is not in receipt of written
evidence that all insurance required hereunder is in full force and effect, the
Administrative Agent shall have the right, without notice to the Borrowers, to
take such action as the Administrative Agent deems necessary to protect its
interest in the Properties, including, without limitation, the obtaining of such
insurance coverage as the Administrative Agent in its sole discretion deems
appropriate and all costs and expenses (including any Insurance Premiums)
incurred by the Administrative Agent in connection with such action or in
obtaining such insurance and keeping it in effect shall be paid by the Borrowers
to the Administrative Agent upon demand with Default Interest from the date such
costs and expenses were incurred to and including the date the reimbursement
payment is received by the Administrative Agent. All such Indebtedness shall be
secured by the Lien under the Collateral Documents.
6.    In the event of foreclosure of the Mortgage Instruments or other transfer
of title to the Properties in extinguishment in whole or in part of the
Obligations, all right, title and interest of the Borrowers in and to the
Policies then in force concerning the Properties and all proceeds payable
thereunder shall thereupon vest in the Administrative Agent, the purchaser at
such foreclosure or the transferee in the event of such other transfer of title.
PART III
The Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State where the applicable Property
is located and having a claims paying ability rating of “A-” or better by S&P or
“AX” or better by AM Best.











--------------------------------------------------------------------------------




Schedule 1.07
Single Purpose Entity Provisions


Subject to the matters described on Schedule 1.08, since the date of its
formation and at all times on and after the Effective Date and continuing at all
times until all Obligations (other than Unliquidated Obligations) have been paid
in full:
(a)    Each Borrower (i) has been, is, and will be organized solely for the
purpose of acquiring, owning, leasing, managing and operating the related
Property, entering into and performing its obligations under the Loan Documents,
refinancing the related Property in connection with a permitted repayment of the
Loans, ownership of the Equity Interests of Permitted Subsidiaries, and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, and (ii) has not owned, does not own, and will not own
any asset or property other than (A) the related Property, (B) incidental
personal property necessary for the ownership, leasing, management or operation
of the related Property, (C) ownership of the Equity Interests of Permitted
Subsidiaries and (D) such other real property described on Schedule 1.08.
(b)    Each Borrower has not engaged and will not engage in any business or
activity other than the ownership, leasing, management and operation of the
related Property ownership of the Equity Interests of Permitted Subsidiaries and
each Borrower will conduct and operate its business as presently conducted and
operated.
(c)    Each Borrower has not entered and will not enter into any contract or
agreement with any Affiliate of such Borrower, any constituent party of such
Borrower or any Affiliate of any constituent party, except upon terms and
conditions that are intrinsically fair, commercially reasonable, and no less
favorable to it than those that would be available on an arm’s-length basis from
an unrelated third party.
(d)    Each Borrower has not incurred and will not voluntarily incur any
Indebtedness other than (i) the Loans and (ii) other Indebtedness permitted
under Section 6.01. For the avoidance of doubt, the inability of any Borrower to
pay costs and expenses (e.g. utility bills) as they come due, in each case
arising from or attributable to insufficient cash flow from the Properties, or
any Borrower’s lack of access thereto (to the extent caused by the
Administrative Agent’s or any Lender’s exercise of remedies), shall not be
deemed to constitute a voluntary incurrence of Indebtedness for purposes of this
clause (d). No Indebtedness, other than the Loans, may be secured by any
Property. No Exculpated Party is required to, nor prohibited from, contributing
additional capital to the Borrowers for purposes of compliance with this clause
(d).
(e)    Each Borrower has not made and will not make any loans or advances to any
other Person (including any Affiliate of such Borrower, any constituent party of
such Borrower or any Affiliate of any constituent party), and has not acquired
and shall not acquire obligations or securities of its Affiliates (other than
the Equity Interests of Permitted Subsidiaries).
(f)    Each Borrower has been, is, and intends to remain solvent and such
Borrower has paid its debt and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same became due and will
pay its debts and liabilities (including, as applicable, shared personnel and
overhead expenses) from its assets as the same shall become due.
(g)    (i) Each Borrower has done or caused to be done, and will do and cause to
be done, all things necessary to observe its organizational formalities and
preserve its separate existence, (ii) no Borrower has terminated or failed to
comply with and no Borrower will terminate or fail to comply with the provisions
of its organizational documents, (iii) each Borrower has not amended, modified
or otherwise changed its organizational documents except as disclosed to the
Administrative Agent prior to the Effective Date and (iv) each Borrower will not
amend, modify or otherwise change its organizational documents with





--------------------------------------------------------------------------------









respect to the matters set forth in this Schedule 1.07 or otherwise in any
manner that is adverse to the interests of the Administrative Agent or any
Lender.
(h)    Each Borrower has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any other Person. Each Borrower’s assets have not been listed as assets on the
financial statement of any other Person; provided, however, that each Borrower’s
assets may have been included in a consolidated financial statement of its
Affiliates; provided that, if applicable, (i) appropriate notation were made on
such consolidated financial statements to indicate the separateness of each
Borrower and such Affiliates and to indicate that such Borrower’s assets and
credit were not available to satisfy the debts and other obligations of such
Affiliates or any other Person, and (ii) such assets were listed on such
Borrower’s own separate balance sheet. Each Borrower has filed and shall file
its own tax returns (except to the extent that such Borrower was or is treated
as a “disregarded entity” for tax purposes and was or is not required to file
tax returns under applicable law) and has not filed and shall not file a
consolidated federal income tax return with any other Person. Each Borrower has
maintained and shall maintain its books, records, resolutions and agreements as
official records.
(i)    Each Borrower (i) has been, will be, and at all times has held and will
hold itself out to the public as, a legal entity separate and distinct from any
other entity (including any Affiliate of such Borrower or any constituent party
of such Borrower), (ii) has corrected and shall correct any known
misunderstanding regarding its status as a separate entity, (iii) has conducted
and shall conduct business in its own name, (iv) has not identified and shall
not identify itself or any of its Affiliates as a division or department or part
of the other and (v) has maintained and utilized and shall maintain and utilize
separate stationery, invoices and checks bearing its own name.
(j)    Each Borrower has maintained and will maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations.
(k)    No Borrower and no constituent party of such Borrower has sought or will
seek or effect the liquidation, dissolution, winding up, consolidation or
merger, in whole or in part, of such Borrower, any sale or other transfer of all
or substantially all of its assets or any sale or other transfer outside the
ordinary course of business.
(l)    No Borrower has commingled or will commingle funds or other assets of
such Borrower with those of any Affiliate or constituent party or any other
Person, and each Borrower has held and will hold all of its assets in its own
name.
(m)    Each Borrower has maintained and will maintain its assets in such a
manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any Affiliate or constituent party
or any other Person.
(n)    No Borrower has assumed, guaranteed or become obligated for the debts or
obligations of any other Person or has held itself out to be responsible for or
has had its credit or assets available to satisfy the debts or obligations of
any other Person. No Borrower will assume, guarantee or become obligated for the
debts or obligations of any other Person or will hold itself out to be
responsible for or have its credit or assets available to satisfy the debts or
obligations of any other Person.
(o)    The organizational documents of each Borrower shall provide that the
business and affairs of such Borrower shall be managed by or under the direction
of a board of one or more directors or managers designated by the member of such
Borrower, and at all times there shall be at least one duly





--------------------------------------------------------------------------------









appointed individuals on the board managers (each, an “Independent Director”) of
such Borrower, each of whom (i) has at least three years prior employment
experience and continues to be employed as an independent director, independent
manager or independent member by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional independent directors, independent managers and
independent members, another nationally-recognized company that provides such
services and which is reasonably approved by the Administrative Agent; (ii) is
not on the board of directors or managers of more than two Affiliates of any
Borrower; and (iii) is not, and has never been, and will not, while serving as
an Independent Director be, any of the following: (A) a stockholder, director,
manager, officer, employee, partner, member, attorney or counsel of any
Borrower, any Affiliate of any Borrower or any direct or indirect equity holder
of any of them, (B) a creditor, customer, supplier, service provider (including
provider of professional services) or other Person who derives any of its
purchases or revenues from its activities with any Borrower or any Affiliate of
any Borrower (other than a nationally-recognized company that routinely provides
professional independent directors, independent managers or independent members
and other corporate services to a Borrower or any Affiliate of a Borrower in the
ordinary course of its business), (C) a member of the immediate family of any
such stockholder, director, manager, officer, employee, partner, member,
creditor, customer, supplier, service provider or other Person, or (D) a Person
controlling or under common control with any of (A), (B) or (C) above. A natural
person who satisfies the foregoing definition other than clause (iii) shall not
be disqualified as a result of clause (iii)(A) by reason of (I) being, having
been or becoming an Independent Director of an Affiliate of any Borrower that is
not in the direct chain of ownership of a Borrower and that is required by a
creditor to be a “single purpose entity”; provided that such Independent
Director is, was or will be employed by a company that routinely provides
professional independent directors, independent managers or independent members,
or (II) being, having been or becoming a member of any Borrower pursuant to an
express provision in such Borrower’s operating agreement providing for the
appointment of such Independent Director as a member of such Borrower upon the
occurrence of any event pursuant to which the sole member of such Borrower
ceases to be a member of such Borrower (including the withdrawal or dissolution
of the sole member). A natural person who satisfies the foregoing definition
other than clause (iii) shall not be disqualified as a result of clause (iii)(A)
or (iii)(B) by reason of being, having been or becoming an Independent Director
of a “single purpose entity” affiliated with any Borrower; provided that the
fees or other compensation that such individual earns by serving as an
Independent Director of one or more Affiliates of any Borrower in any given year
constitute, in the aggregate, less than five percent (5%) of such individual’s
income for such year. The organizational documents of each Borrower shall
provide that no Independent Director of any Borrower may be removed or replaced
without Cause, and unless such Borrower provides the Administrative Agent with
not less than three Business Days’ prior notice of (1) any proposed removal of
any Independent Director, together with a statement as to the reasons for such
removal, and (2) the identity of the proposed replacement Independent Director,
together with a certification that such replacement satisfies the requirements
set forth in the organizational documents of such Borrower relating to an
Independent Director. In addition, the organizational documents of such Borrower
shall provide an express acknowledgment that Lender is an intended third-party
beneficiary of the “special purpose” and “separateness” provisions of such
organizational documents (it being agreed that the sole remedy of the
Administrative Agent in such instance is equitable relief to ensure compliance
herewith). As used in this paragraph, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management, policies or activities of such Person, whether through ownership of
voting securities, by contract or otherwise and the terms “controlled” and
“controlling” shall have correlative meanings. As used in this paragraph, the
term “single purpose entity” shall mean a Person whose organizational documents
contain, and who covenants that such Person shall comply or cause compliance
with, provisions substantially similar to those set forth in this Schedule 1.07.
“Cause” shall mean, with respect to an Independent Director, (i) any acts or
omissions by such Independent Director that constitute systematic, persistent or
willful disregard of such Independent





--------------------------------------------------------------------------------









Director’s duties, or (ii) such Independent Director has been indicted or
convicted for any crime or crimes of moral turpitude or dishonesty or for any
violation of any legal requirements.
(p)    The organizational documents of each Borrower shall provide that the
board of directors or managers of such Borrower shall not take any action which,
under the terms of any organizational documents (including, if applicable, any
voting trust agreement with respect to any common stock), requires a unanimous
vote of the board of directors or managers of such Borrower unless, at the time
of such action, there shall be at least one member of the board of directors or
managers who is an Independent Director (and such Independent Director has
participated in such vote). The organizational documents of such Borrower shall
provide that such Borrower will not (and such Borrower agrees that it will not),
without the unanimous consent of its board of directors or managers, including
the consent of the Independent Director, (i) file or consent to the filing of
any petition, either voluntary or involuntary, to take advantage of any
applicable insolvency, bankruptcy, liquidation or reorganization statute, (ii)
seek or consent to the appointment of a receiver, liquidator or any similar
official for such Borrower or a substantial portion of its assets or properties,
(iii) take any action that might cause such Borrower to become insolvent, (iv)
make an assignment for the benefit of creditors, (v) admit in writing such
Borrower’s inability to pay its debts generally as they become due (unless such
admission was required to be made in a legal proceeding in order to not violate
any applicable laws), (vi) declare or effectuate a moratorium on the payment of
any obligations, or (vii) take any action in furtherance of any of the
foregoing. In addition, the organizational documents of such Borrower shall
provide that, when voting with respect to any of the matters set forth in the
immediately preceding sentence of this paragraph (p), the Independent Directors
shall consider only the interests of such Borrower, including its creditors.
(q)    The organizational documents of each Borrower shall provide that, as long
as any portion of the Loans remains outstanding, upon the occurrence of any
event that causes the sole member of such Borrower (“Sole Member”) to cease to
be a member of such Borrower (other than (i) upon an assignment by Sole Member
of all of its limited liability company interests in such Borrower and the
admission of the transferee, if permitted pursuant to the organizational
documents of such Borrower and the Loan Documents, or (ii) the resignation of
the Sole Member and the admission of an additional member of such Borrower, if
permitted pursuant to the organizational documents of such Borrower and the Loan
Documents), each of the persons acting as an Independent Director of such
Borrower shall, without any action of any Person and simultaneously with Sole
Member ceasing to be a member of such Borrower, automatically be admitted as a
member of such Borrower (a “Special Member”) and shall preserve and continue the
existence of such Borrower without dissolution. The organizational documents of
such Borrower shall further provide that for so long as any portion of the Loans
is outstanding, no Special Member may resign or transfer its rights as a Special
Member unless (A) a successor Special Member has been admitted to such Borrower
as a Special Member, and (B) such successor Special Member has also accepted its
appointment as an Independent Director of such Borrower.
(r)    The organizational documents of each Borrower shall provide that, as long
as any portion of the Loans remains outstanding, except as expressly permitted
pursuant to the terms of the Loan Documents, (i) the Sole Member may not resign,
and (ii) no additional member shall be admitted to such Borrower.
(s)    The organizational documents of each Borrower shall provide that, as long
as any portion of the Loans remains outstanding: (i) such Borrower shall be
dissolved, and its affairs shall be wound up, only upon the first to occur of
the following: (A) the termination of the legal existence of the last remaining
member of such Borrower or the occurrence of any other event which terminates
the continued membership of the last remaining member of such Borrower in such
Borrower unless the business of such Borrower is





--------------------------------------------------------------------------------









continued in a manner permitted by its operating agreement or the Delaware
Limited Liability Company Act (the “Act”), or (B) the entry of a decree of
judicial dissolution under Section 18-802 of the Act; (ii) upon the occurrence
of any event that causes the last remaining member of such Borrower to cease to
be a member of such Borrower or that causes Sole Member to cease to be a member
of such Borrower (other than (A) upon an assignment by Sole Member of all of its
limited liability company interests in such Borrower and the admission of the
transferee, if permitted pursuant to the organizational documents of such
Borrower and the Loan Documents, or (B) the resignation of the Sole Member and
the admission of an additional member of such Borrower, if permitted pursuant to
the organizational documents of such Borrower and the Loan Documents), to the
fullest extent permitted by law, the personal representative of such last
remaining member shall be authorized to, and shall, within ninety days after the
occurrence of the event that terminated the continued membership of such member
in such Borrower, agree in writing (1) to continue the existence of such
Borrower, and (2) to the admission of the personal representative or its nominee
or designee, as the case may be, as a substitute member of such Borrower,
effective as of the occurrence of the event that terminated the continued
membership of such member in such Borrower; (iii) the bankruptcy of Sole Member
or a Special Member shall not cause such Sole Member or Special Member to cease
to be a member of any Borrower and upon the occurrence of such event, the
business of such Borrower shall continue without dissolution; (iv) in the event
of the dissolution of any Borrower, such Borrower shall conduct only such
activities as are necessary to wind up its affairs (including the sale of its
assets and properties in an orderly manner), and its assets and properties shall
be applied in the manner, and in the order of priority, set forth in Section
18-804 of the Act; and (v) to the fullest extent permitted by applicable law,
each of Sole Member and Special Members shall irrevocably waive any right or
power that they might have to cause any Borrower or any of its assets or
properties to be partitioned, to cause the appointment of a receiver for all or
any portion of the assets or properties of such Borrower, to compel any sale of
all or any portion of the assets or properties of such Borrower pursuant to any
applicable law or to file a complaint or to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
such Borrower.
(t)    Each Borrower shall conduct its business so that the assumptions made
with respect to such Borrower in the Non-Consolidation Opinion shall be true and
correct in all respects. In connection with the foregoing, each Borrower hereby
covenants and agrees that it will comply with or cause the compliance with, (i)
all of the facts and assumptions (whether regarding such Borrower or any other
Person) set forth in the Non-Consolidation Opinion, (ii) all of the
representations, warranties and covenants in this Schedule 1.07, and (iii) all
of the organizational documents of Borrower.
(u)    [reserved].
(v)    Each Borrower has paid and shall pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations.
(w)    Each Borrower has compensated and shall compensate each of its
consultants and agents from its funds for services provided to it. Each Borrower
has paid and shall pay from its assets all obligations of any kind incurred.
(x)    No Borrower has (i) filed a bankruptcy, insolvency or reorganization
petition or otherwise instituted insolvency proceedings or otherwise sought any
relief under any laws relating to the relief from debts or the protection of
debtors generally, (ii) sought or consented to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for such Borrower or for all or any portion of such Borrower’s assets or
properties or (iii) made any assignment for the benefit of such Borrower’s
creditors. Without the unanimous consent of all of its directors or managers
(including each





--------------------------------------------------------------------------------









Independent Director), as applicable, will not (A) file a bankruptcy, insolvency
or reorganization petition or otherwise institute insolvency proceedings or
otherwise seek any relief under any laws relating to the relief from debts or
the protection of debtors generally, (B) seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian or any similar
official for such Borrower or for all or any portion of such Borrower’s assets
or properties or (C) make any assignment for the benefit of such Borrower’s
creditors.
(y)    Each Borrower has maintained and will maintain an arm’s-length
relationship with its Affiliates.
(z)    Each Borrower has allocated and will allocate fairly and reasonably any
overhead expenses that are shared with any Affiliate, including shared office
space.
(aa)    Except in connection with the Loans, no Borrower has pledged or will
pledge its assets or properties for the benefit of, or to secure the obligations
of, any other Person.
(bb)    No Borrower has had, has or will have any obligation to indemnify its
directors, managers, officers, members or Special Members, as the case may be,
or, if applicable, has such an obligation that is fully subordinated to the
Loans and that will not constitute a claim against such Borrower if cash flow in
excess of the amount required to pay the Obligations is insufficient to pay such
obligation.
(cc)    The organizational documents of each Borrower shall provide that such
Borrower will not: (i) dissolve, merge, liquidate, consolidate; (ii) sell,
transfer, dispose, or encumber (except in accordance with the Loan Documents)
all or substantially all of its assets or properties or acquire all or
substantially all of the assets or properties of any other Person; or (iii)
engage in any other business activity, or amend its organizational documents
with respect to any of the matters set forth in this Schedule 1.07, without the
prior consent of the Administrative Agent in its sole discretion.
(dd)    Each Borrower and Independent Directors will consider the interests of
such Borrower’s creditors in connection with all actions.
(ee)    No Borrower has had and, except in connection with the Loan, has or will
have any of its obligations guaranteed by any Affiliate.
(ff)    No Borrower has owned or acquired or will own or acquire any stock or
securities of any Person (except Equity Interests of Permitted Subsidiaries and
except to the extent expressly permitted under the Loan Documents).
(gg)    No Borrower has bought or held or will buy or hold evidence of
Indebtedness issued by any other Person (other than cash or investment-grade
securities).
Notwithstanding the foregoing, it is agreed that any failure to comply with
clauses (f), (j), (v) and (w) arising from or attributable to insufficient cash
flow from the Property, or any Borrower’s lack of access thereto (to the extent
caused by the Administrative Agent’s or any Lender’s exercise of remedies) is
not a default. In addition, with respect to such provisions, no Exculpated Party
is required to, nor prohibited from, contributing additional capital to the
Borrowers for purposes of compliance with these provisions.







--------------------------------------------------------------------------------









Table 1 to Schedule 1.07


Borrower
Currently Owned Permitted Subsidiaries
Previously Owned Permitted Subsidiaries
SRC O.P. LLC
SRC Facilities LLC (formerly known as SRC Facilities Statutory Trust No. 2003-A)
None
SRC Facilities LLC
SRC Real Estate (TX), LLC
SRC Real Estate Holdings (TX), LLC
SRC Real Estate (TX), LLC
None
None












--------------------------------------------------------------------------------




Schedule 1.08
Other Real Property




Store
Location
Notes
1012
Des Moines, IA
SRC Facilities LLC owns the leasehold interest
1092
Westland, MI
SRC Facilities LLC owns the leasehold interest
2017
Gastonia, NC
SRC Facilities LLC (formerly known as SRC Facilities Statutory Trust No. 2003-A)
used to own
2029
Union Gap, WA
SRC Facilities LLC owns the leasehold interest
8745
Tucker, GA
SRC Facilities LLC used to own parcel 1 and a portion of parcel 2
1080
Frisco, TX
Borrower previously owned; removed from REMIC
1099
Federal Way, WA
Borrower previously owned; removed from REMIC
1109
Lynnwood, WA
Borrower previously owned; removed from REMIC
1204
Freehold, NJ
Borrower previously owned; removed from REMIC
1271
Littleton, CO
Borrower previously owned; removed from REMIC
1286
Gretna, NA
Borrower previously owned; removed from REMIC
1343
Cambridge, MA
Borrower previously owned; removed from REMIC
1357
Austin, TX
Borrower previously owned; removed from REMIC
1390
Ann Arbor, MI
Borrower previously owned; removed from REMIC
1403
Natick, MA
Borrower previously owned; removed from REMIC
1405
Fayetteville, NC
Borrower previously owned; removed from REMIC
1424
Bethesda, MD
Borrower previously owned; removed from REMIC
1435
Macon, GA
Borrower previously owned; removed from REMIC
1437
Arlington, TX
Borrower previously owned; removed from REMIC
1455
Wilmington, NC
Borrower previously owned; removed from REMIC
1457
The Woodlands, TX
Borrower previously owned; removed from REMIC
1464
Deptford, NJ
Borrower previously owned; removed from REMIC
1475
Durham, NC
Borrower previously owned; removed from REMIC
1664
Paramus, NJ
Borrower previously owned; removed from REMIC
1750
Orland Park, IL
Borrower previously owned; removed from REMIC
1790
Louisville, KY
Borrower previously owned; removed from REMIC
1810
Cincinnati, OH
Borrower previously owned; removed from REMIC
1985
High Point, NC
Borrower previously owned; removed from REMIC
2060
Forsyth, IL
Borrower previously owned; removed from REMIC
2115
Waycross, GA
Borrower previously owned; removed from REMIC
2161
Coralville, IA
Borrower previously owned; removed from REMIC
2250
Crystal Lake, IL
Borrower previously owned; removed from REMIC
2271
Fort Collins, CO
Borrower previously owned; removed from REMIC
2507
McAllen, TX
Borrower previously owned; removed from REMIC
2524
Toms River, NJ
Borrower previously owned; removed from REMIC
2865
Union City, GA
Borrower previously owned; removed from REMIC










--------------------------------------------------------------------------------


















--------------------------------------------------------------------------------




Schedule 1.09
Physical Condition Reports




EMG Project #
Service
Store #
Report Date
129620.17R000-058.042
Property Condition Assessment
1011
12/28/2017
129620.17R000-019.042
Property Condition Assessment
1012
12/27/2017
129620.17R000-078.042
Property Condition Assessment
1022
01/12/2018
129620.17R000-127.042
Property Condition Assessment
1027
01/12/2018
129620.17R000-136.042
Property Condition Assessment
1029
01/13/2018
129620.17R000-046.042
Property Condition Assessment
1033
12/28/2017
129620.17R000-018.042
Property Condition Assessment
1035
12/29/2017
129620.17R000-137.042
Property Condition Assessment
1038
01/12/2018
129620.17R000-066.042
Property Condition Assessment
1042
01/09/2018
129620.17R000-008.042
Property Condition Assessment
1043
01/12/2018
129620.17R000-092.042
Property Condition Assessment
1051
01/09/2018
129620.17R000-048.042
Property Condition Assessment
1074
12/22/2017
129620.17R000-102.042
Property Condition Assessment
1076
01/12/2018
129620.17R000-040.042
Property Condition Assessment
1077
01/11/2018
129620.17R000-038.042
Property Condition Assessment
1086
01/12/2018
129620.17R000-053.042
Property Condition Assessment
1092
01/12/2018
129620.17R000-014.042
Property Condition Assessment
1095
12/27/2017
129620.17R000-044.042
Property Condition Assessment
1104
12/28/2017
129620.17R000-057.042
Property Condition Assessment
1110
12/28/2017
129620.17R000-042.042
Property Condition Assessment
1116
01/08/2018
129620.17R000-089.042
Property Condition Assessment
1120
12/28/2017
129620.17R000-131.042
Property Condition Assessment
1139
12/29/2017
129620.17R000-004.042
Property Condition Assessment
1141
12/27/2017
129620.17R000-039.042
Property Condition Assessment
1147
12/27/2017
129620.17R000-015.042
Property Condition Assessment
1155
12/27/2017
129620.17R000-075.042
Property Condition Assessment
1165
01/10/2018
129620.17R000-068.042
Property Condition Assessment
1166
01/13/2018
129620.17R000-067.042
Property Condition Assessment
1171
12/28/2017
129620.17R000-022.042
Property Condition Assessment
1172
01/13/2018
129620.17R000-115.042
Property Condition Assessment
1176
01/12/2018
129620.17R000-064.042
Property Condition Assessment
1182
12/28/2017
129620.17R000-104.042
Property Condition Assessment
1187
12/28/2017
129620.17R000-059.042
Property Condition Assessment
1192
12/28/2017
129620.17R000-090.042
Property Condition Assessment
1210
12/28/2017
129620.17R000-122.042
Property Condition Assessment
1217
01/12/2018
129620.17R000-006.042
Property Condition Assessment
1221
12/29/2017
129620.17R000-063.042
Property Condition Assessment
1222
01/12/2018
129620.17R000-045.042
Property Condition Assessment
1223
12/28/2017
129620.17R000-037.042
Property Condition Assessment
1226
12/27/2017
129620.17R000-003.042
Property Condition Assessment
1228
12/27/2017
129620.17R000-009.042
Property Condition Assessment
1263
01/08/2018
129620.17R000-108.042
Property Condition Assessment
1267
01/15/2018
129620.17R000-007.042
Property Condition Assessment
1281
01/08/2018






--------------------------------------------------------------------------------









EMG Project #
Service
Store #
Report Date
129620.17R000-107.042
Property Condition Assessment
1297
12/28/2017
129620.17R000-069.042
Property Condition Assessment
1306
01/12/2018
129620.17R000-126.042
Property Condition Assessment
1307
01/10/2018
129620.17R000-084.042
Property Condition Assessment
1314
12/28/2017
129620.17R000-100.042
Property Condition Assessment
1315
01/08/2018
129620.17R000-128.042
Property Condition Assessment
1317
12/28/2017
129620.17R000-027.042
Property Condition Assessment
1321
12/27/2017
129620.17R000-116.042
Property Condition Assessment
1327
01/08/2018
129620.17R000-103.042
Property Condition Assessment
1337
01/12/2018
129620.17R000-112.042
Property Condition Assessment
1367
01/15/2018
129620.17R000-070.042
Property Condition Assessment
1375
12/28/2017
129620.17R000-113.042
Property Condition Assessment
1377
12/28/2017
129620.17R000-125.042
Property Condition Assessment
1387
01/11/2018
129620.17R000-118.042
Property Condition Assessment
1407
01/15/2018
129620.17R000-114.042
Property Condition Assessment
1417
12/28/2017
129620.17R000-121.042
Property Condition Assessment
1427
12/28/2017
129620.17R000-109.042
Property Condition Assessment
1447
12/28/2017
129620.17R000-124.042
Property Condition Assessment
1487
12/28/2017
129620.17R000-088.042
Property Condition Assessment
1504
01/12/2018
129620.17R000-096.042
Property Condition Assessment
1545
01/08/2018
129620.17R000-082.042
Property Condition Assessment
1554
12/28/2017
129620.17R000-016.042
Property Condition Assessment
1565
01/12/2018
129620.17R000-024.042
Property Condition Assessment
1570
12/28/2017
129620.17R000-098.042
Property Condition Assessment
1595
12/28/2017
129620.17R000-031.042
Property Condition Assessment
1600
12/28/2017
129620.17R000-073.042
Property Condition Assessment
1605
12/28/2017
129620.17R000-079.042
Property Condition Assessment
1614
12/28/2017
129620.17R000-051.042
Property Condition Assessment
1634
12/28/2017
129620.17R000-035.042
Property Condition Assessment
1642
01/08/2018
129620.17R000-033.042
Property Condition Assessment
1650
12/27/2017
129620.17R000-030.042
Property Condition Assessment
1680
01/15/2018
129620.17R000-013.042
Property Condition Assessment
1685
01/12/2018
129620.17R000-062.042
Property Condition Assessment
1690
12/28/2017
129620.17R000-052.042
Property Condition Assessment
1700
12/28/2017
129620.17R000-091.042
Property Condition Assessment
1710
12/28/2017
129620.17R000-077.042
Property Condition Assessment
1712
01/08/2018
129620.17R000-085.042
Property Condition Assessment
1717
01/12/2018
129620.17R000-054.042
Property Condition Assessment
1720
12/28/2017
129620.17R000-036.042
Property Condition Assessment
1730
12/28/2017
129620.17R000-083.042
Property Condition Assessment
1734
12/28/2017
129620.17R000-049.042
Property Condition Assessment
1754
12/28/2017
129620.17R000-055.042
Property Condition Assessment
1760
12/27/2017
129620.17R000-080.042
Property Condition Assessment
1764
12/28/2017
129620.17R000-029.042
Property Condition Assessment
1780
01/09/2018
129620.17R000-034.042
Property Condition Assessment
1800
12/27/2017






--------------------------------------------------------------------------------









EMG Project #
Service
Store #
Report Date
129620.17R000-072.042
Property Condition Assessment
1805
12/28/2017
129620.17R000-023.042
Property Condition Assessment
1820
01/12/2018
129620.17R000-065.042
Property Condition Assessment
1822
12/28/2017
129620.17R000-005.042
Property Condition Assessment
1831
12/29/2017
129620.17R000-025.042
Property Condition Assessment
1840
12/28/2017
129620.17R000-050.042
Property Condition Assessment
1854
12/28/2017
129620.17R000-081.042
Property Condition Assessment
1874
01/08/2018
129620.17R000-093.042
Property Condition Assessment
2010
01/10/2018
129620.17R000-134.042
Property Condition Assessment
2029
12/28/2017
129620.17R000-056.042
Property Condition Assessment
2040
01/12/2018
129620.17R000-043.042
Property Condition Assessment
2087
01/11/2018
129620.17R000-026.042
Property Condition Assessment
2121
01/08/2018
129620.17R000-074.042
Property Condition Assessment
2175
01/08/2018
129620.17R000-060.042
Property Condition Assessment
2180
01/11/2018
129620.17R000-117.042
Property Condition Assessment
2197
01/12/2018
129620.17R000-086.042
Property Condition Assessment
2207
01/12/2018
129620.17R000-133.042
Property Condition Assessment
2219
12/28/2017
129620.17R000-120.042
Property Condition Assessment
2247
12/28/2017
129620.17R000-032.042
Property Condition Assessment
2290
01/15/2018
129620.17R000-099.042
Property Condition Assessment
2305
01/08/2018
129620.17R000-132.042
Property Condition Assessment
2309
12/28/2017
129620.17R000-028.042
Property Condition Assessment
2360
01/08/2018
129620.17R000-094.042
Property Condition Assessment
2390
01/09/2018
129620.17R000-020.042
Property Condition Assessment
2422
01/09/2018
129620.17R000-123.042
Property Condition Assessment
2497
01/09/2018
129620.17R000-076.042
Property Condition Assessment
2515
12/28/2017
129620.17R000-119.042
Property Condition Assessment
2547
01/12/2018
129620.17R000-106.042
Property Condition Assessment
2557
01/12/2018
129620.17R000-111.042
Property Condition Assessment
2587
01/13/2018
129620.17R000-041.042
Property Condition Assessment
2677
01/09/2018
129620.17R000-021.042
Property Condition Assessment
2760
01/12/2018
129620.17R000-001.042
Property Condition Assessment
2819
01/15/2018
129620.17R000-017.042
Property Condition Assessment
2845
01/12/2018
129620.17R000-097.042
Property Condition Assessment
2855
12/28/2017
129620.17R000-047.042
Property Condition Assessment
2934
01/12/2018
129620.17R000-135.042
Property Condition Assessment
4147
12/28/2017
129620.17R000-002.042
Property Condition Assessment
4371
12/28/2017
129620.17R000-087.042
Property Condition Assessment
4928
12/28/2017
129620.17R000-095.042
Property Condition Assessment
4937
01/09/2018
129620.17R000-071.042
Property Condition Assessment
7385
01/09/2018
129620.17R000-010.042
Property Condition Assessment
7979
01/13/2018
129620.17R000-011.042
Property Condition Assessment
8065
12/24/2017
129620.17R000-130.042
Property Condition Assessment
8147
01/13/2018
129620.17R000-101.042
Property Condition Assessment
8206
12/29/2017
129620.17R000-110.042
Property Condition Assessment
8217
01/08/2018






--------------------------------------------------------------------------------









EMG Project #
Service
Store #
Report Date
129620.17R000-061.042
Property Condition Assessment
8702
12/28/2017
129620.17R000-129.042
Property Condition Assessment
8717
01/08/2018
129620.17R000-012.042
Property Condition Assessment
8745
12/27/2017
129620.17R000-105.042
Property Condition Assessment
477
12/28/2017
129620.17R000-065.066
Seismic Risk Analysis
1822
12/28/2017
129620.17R000-131.316
Seismic Risk Study
1139
12/28/2017
129620.17R000-003.316
Seismic Risk Study
1228
12/28/2017
129620.17R000-133.316
Seismic Risk Study
2219
12/28/2017
129620.17R000-132.316
Seismic Risk Study
2309
12/28/2017
129620.17R000-001.316
Seismic Risk Study
2819
01/11/2018
129620.17R000-002.316
Seismic Risk Study
4371
12/28/2017
















--------------------------------------------------------------------------------




Schedule 2.01
Commitments




LENDER
COMMITMENT
UBS AG, Stamford Branch
$200,000,000
AGGREGATE COMMITMENTS
$200,000,000












--------------------------------------------------------------------------------


Schedule 4.01
Effective Date Mortgage Instruments


1.Store 2819 - Deed of Trust, Security Agreement, Assignment of Rents, and
Fixture Filing, executed and delivered by SRC Facilities LLC to Fidelity Title
Agency of Alaska, LLC, as trustee, for the benefit of the Administrative Agent;
2.Store 4371 - Deed of Trust and Security Agreement, executed and delivered by
SRC Facilities LLC to Chicago Title Insurance Company (“CTT”), as trustee for
the benefit of the Administrative Agent;
3.Store 1228 - Deed of Trust and Security Agreement, executed and delivered by
SRC Facilities LLC to CTT, as trustee, for the benefit of the Administrative
Agent;
4.Store 1281 - Deed of Trust, Assignment of Leases and Rents and Security
Agreement, executed and delivered by SRC Facilities LLC to PUBLIC TRUSTEE OF
PUEBLO COUNTY, COLORADO, as trustee, for the benefit of the Administrative
Agent;
5.Store 1141 - Deed of Trust, Assignment of Leases and Rents and Security
Agreement, executed and delivered by SRC Facilities LLC to PUBLIC TRUSTEE OF
ARAPAHOE COUNTY, COLORADO, as trustee, for the benefit of the Administrative
Agent;
6.Store 1221 - Deed of Trust, Assignment of Leases and Rents and Security
Agreement, executed and delivered by SRC Facilities LLC to PUBLIC TRUSTEE OF EL
PASO COUNTY, COLORADO, as trustee, for the benefit of the Administrative Agent;
7.Store 1831 - Deed of Trust, Assignment of Leases and Rents and Security
Agreement, executed and delivered by SRC Facilities LLC to PUBLIC TRUSTEE OF
ADAMS COUNTY, COLORADO, as trustee, for the benefit of the Administrative Agent;
8.Store 1043 - Open-End Mortgage, Assignment of Leases and Rents and Security
Agreement, executed and delivered by SRC Facilities LLC to the Administrative
Agent;
9.Store 1263 - Open-End Mortgage, Assignment of Leases and Rents and Security
Agreement, executed and delivered by SRC Facilities LLC to the Administrative
Agent;
10.Store 8065 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
11.Store 7979 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative the
Administrative Agent;
12.Store 1035 - Deed to Secure Debt, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC to
the Administrative Agent;
13.Store 1155 - Deed to Secure Debt, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC to
the Administrative Agent;
14.Store 1565 - Deed to Secure Debt, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC to
the Administrative Agent;
15.Store 1685 - Deed to Secure Debt, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC to
the Administrative Agent;
16.Store 2845 - Deed to Secure Debt, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC to
the Administrative Agent;




--------------------------------------------------------------------------------









17.Store 8745 - Deed to Secure Debt, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC to
the Administrative Agent;
18.Store 1095 - Deed to Secure Debt, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC to
the Administrative Agent;
19.Store 2422 - Mortgage, Assignment of Leases and Rents, and Security
Agreement, executed and delivered by SRC Facilities LLC to the Administrative
Agent;
20.Store 2760 - Mortgage, Assignment of Leases and Rents, and Security
Agreement, executed and delivered by SRC Facilities LLC to the Administrative
Agent;
21.Store 1172 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
22.Store 1321 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
23.Store 1570 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
24.Store 1780 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
25.Store 1820 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
26.Store 1840 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
27.Store 2360 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
28.Store 2121 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
29.Store 1600 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
30.Store 1680 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
31.Store 1800 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
32.Store 2290 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
33.Store 1650 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
34.Store 1642 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;




--------------------------------------------------------------------------------









35.Store 1730 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
36.Store 1077 - Mortgage, Pledge of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
37.Store 1086 - Mortgage, Pledge of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
38.Store 1116 - Mortgage, Pledge of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
39.Store 1147 - Mortgage, Pledge of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
40.Store 1226 - Mortgage, Pledge of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
41.Store 2087 - Mortgage, Pledge of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
42.Store 2677 - Mortgage, Pledge of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
43.Store 1104 - Mortgage and Security Agreement and Fixture Filing, executed and
delivered by SRC Facilities LLC to the Administrative Agent;
44.Store 1033 - Mortgage and Security Agreement and Fixture Filing, executed and
delivered by SRC Facilities LLC to the Administrative Agent;
45.Store 2934 - Mortgage and Security Agreement and Fixture Filing, executed and
delivered by SRC Facilities LLC to the Administrative Agent;
46.Store 1074 –Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, executed and delivered by SRC O.P. LLC to LAWYERS TITLE
REALTY SERVICES, INC., as trustee, for the benefit of the Administrative Agent;
47.Store 1634 –Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, executed and delivered by SRC O.P. LLC to LAWYERS TITLE
REALTY SERVICES, INC., as trustee, for the benefit of the Administrative Agent;
48.Store 1754 –Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, executed and delivered by SRC O.P. LLC to LAWYERS TITLE
REALTY SERVICES, INC., as trustee, for the benefit of the Administrative Agent;
49.Store 1854 - Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC O.P. LLC to LAWYERS
TITLE REALTY SERVICES, INC., as trustee, for the benefit of the Administrative
Agent;
50.Store 1223 – Leasehold Mortgage and Security Agreement and Fixture Filing,
executed and delivered by SRC Facilities LLC to the Administrative Agent;
51.Store 1192 – Mortgage, executed and delivered by SRC Facilities LLC to the
Administrative Agent;




--------------------------------------------------------------------------------









52.Store 1011 - Mortgage, executed and delivered by SRC Facilities LLC to the
Administrative Agent;
53.Store 1110 - Mortgage, executed and delivered by SRC Facilities LLC to the
Administrative Agent;
54.Store 1700 - Mortgage, executed and delivered by SRC Facilities LLC to the
Administrative Agent;
55.Store 1720 - Mortgage, executed and delivered by SRC Facilities LLC to the
Administrative Agent;
56.Store 1760 - Mortgage, executed and delivered by SRC Facilities LLC to the
Administrative Agent;
57.Store 2040 - Mortgage, executed and delivered by SRC Facilities LLC to the
Administrative Agent;
58.Store 2180 - Mortgage, executed and delivered by SRC Facilities LLC to the
Administrative Agent;
59.Store 9693 - Mortgage, executed and delivered by SRC Facilities LLC to the
Administrative Agent;
60.Store 8702 - Mortgage, Assignment of Leases and Rents, and Security
Agreement, executed and delivered by SRC Facilities LLC to the Administrative
Agent;
61.Store 1182 - Deed of Trust and Security Agreement, executed and delivered by
SRC Facilities LLC to MARTIN LEIGH ATTORNEYS PC, as trustee, for the benefit of
the Administrative Agent;
62.Store 1690 - Deed of Trust and Security Agreement, executed and delivered by
SRC Facilities LLC to MARTIN LEIGH ATTORNEYS PC, as trustee, for the benefit of
the Administrative Agent;
63.Store 1822 - Deed of Trust and Security Agreement, executed and delivered by
SRC Facilities LLC to MARTIN LEIGH ATTORNEYS PC, as trustee, for the benefit of
the Administrative Agent;
64.Store 1171 - Deed of Trust and Security Agreement, executed and delivered by
and among SRC Facilities LLC to MARTIN LEIGH ATTORNEYS PC, as trustee, for the
benefit of the Administrative Agent;
65.Store 1042 – Leasehold Deed of Trust and Security Agreement, executed and
delivered by SRC Facilities LLC to MARTIN LEIGH ATTORNEYS PC, as trustee, for
the benefit of the Administrative Agent;
66.Store 1222 – Leasehold Deed of Trust and Security Agreement, executed and
delivered by SRC Facilities LLC to MARTIN LEIGH ATTORNEYS PC, as trustee, for
the benefit of the Administrative Agent;
67.Store 1306 - Deed of Trust, Assignment of Leases and Rents and Security
Agreement, executed and delivered by SRC Facilities LLC to R. PAUL RANDALL, JR.,
as trustee, for the benefit of the Administrative Agent;




--------------------------------------------------------------------------------









68.Store 1166 – Leasehold Deed of Trust, Assignment of Leases and Rents and
Security Agreement, executed and delivered by SRC Facilities LLC to R. PAUL
RANDALL, JR., as trustee, for the benefit of the Administrative Agent;
69.Store 1165 - Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC, as
borrower, to CTT, as trustee for the benefit of the Administrative Agent;
70.Store 1375 - Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC, as
borrower, to CTT, as trustee for the benefit of the Administrative Agent;
71.Store 1605 - Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC, as
borrower, to CTT, as trustee for the benefit of the Administrative Agent;
72.Store 1805 - Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC, as
borrower, to CTT, as trustee for the benefit of the Administrative Agent;
73.Store 2175 - Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC, as
borrower, to CTT, as trustee for the benefit of the Administrative Agent;
74.Store 2515 - Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC, as
borrower, to CTT, as trustee for the benefit of the Administrative Agent;
75.Store 7385 - Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC, as
borrower, to CTT, as trustee for the benefit of the Administrative Agent;
76.Store 1712 - Mortgage and Security Agreement, executed and delivered by SRC
Facilities LLC, as borrower, to the Administrative Agent;
77.Store 1022 - Deed of Trust, Security Agreement and Assignment of Leases and
Rents, executed and delivered by SRC Facilities LLC, as borrower, to CTT, as
trustee for the benefit of the Administrative Agent;
78.Store 1734 - Mortgage and Security Agreement, executed and delivered by SRC
Facilities LLC, as borrower, to the Administrative Agent;
79.Store 1614 - Mortgage and Security Agreement, executed and delivered by SRC
Facilities LLC, as borrower, to the Administrative Agent;
80.Store 1314 - Mortgage and Security Agreement, executed and delivered by SRC
Facilities LLC, as borrower, to the Administrative Agent;
81.Store 1764 - Mortgage and Security Agreement, executed and delivered by SRC
Facilities LLC, as borrower, to the Administrative Agent;
82.Store 1874 - Mortgage and Security Agreement, executed and delivered by SRC
Facilities LLC, as borrower, to the Administrative Agent;




--------------------------------------------------------------------------------









83.Store 1554 – Leasehold Mortgage and Security Agreement, executed and
delivered by SRC Facilities LLC, as borrower, to the Administrative Agent;
84.Store 2207 - Deed of Trust, Security Agreement, Assignment of Rents and
Fixture Filing, executed and delivered by SRC Facilities LLC, as borrower, to
Fidelity National Title of New Mexico Inc. (“Fidelity”) as trustee, for the
benefit of the Administrative Agent;
85.Store 1717 - Deed of Trust, Security Agreement, Assignment of Rents and
Fixture Filing, executed and delivered by SRC Facilities LLC, as borrower, to
Fidelity, as trustee, for the benefit of the Administrative Agent;
86.Store 1504 – Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC, as borrower, to the Administrative
Agent;
87.Store 4928 - Mortgage, Assignment of Leases and Rents and Security Agreement,
executed and delivered by SRC Facilities LLC, as borrower, to the Administrative
Agent;
88.Store 1051 - Open-End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC, as
borrower, to the Administrative Agent;
89.Store 1120 - Open-End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC, as
borrower, to the Administrative Agent;
90.Store 1210 - Open-End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC, as
borrower, to the Administrative Agent;
91.Store 1710 - Open-End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC, as
borrower, to the Administrative Agent;
92.Store 2010 - Open-End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC, as
borrower, to the Administrative Agent;
93.Store 2390 - Open-End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC, as
borrower, to the Administrative Agent;
94.Store 4937 - Open-End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed and delivered by SRC Facilities LLC, as
borrower, to the Administrative Agent;
95.Store 1545 - Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, executed and delivered by SRC Facilities LLC, as borrower, to
the Administrative Agent;
96.Store 1595 – Fee and Leasehold Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, executed and delivered by SRC Facilities
LLC, as borrower, to the Administrative Agent;




--------------------------------------------------------------------------------









97.Store 2305 - Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, executed and delivered by SRC Facilities LLC, as borrower, to
the Administrative Agent;
98.Store 2855 –Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, executed and delivered by SRC Facilities LLC, as borrower, to
the Administrative Agent;
99.Store 1315 - Deed of Trust, Assignment of Leases and Rents and Security
Agreement, executed and delivered by SRC Facilities LLC, as borrower, to Stuart
Jones (“Stuart”), as trustee for the benefit of the Administrative Agent;
100.Store 8206 - Deed of Trust, Assignment of Leases and Rents and Security
Agreement, executed and delivered by SRC Facilities LLC, as borrower, to Stuart,
as trustee for the benefit of the Administrative Agent;
101.Store 447 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower, to Rebecca S. Conrad (“Rebecca”), as
trustee for the benefit of the Administrative Agent;
102.Store 1407 – Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower, to Rebecca, as trustee for the benefit
of the Administrative Agent;
103.Store 1417 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
104.Store 1427 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
105.Store 1267 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
106.Store 1297 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
107.Store 1307 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
108.Store 1327 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
109.Store 1337 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
110.Store 1377 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;




--------------------------------------------------------------------------------









111.Store 1387 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
112.Store 1447 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
113.Store 1487 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
114.Store 2247 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
115.Store 2497 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
116.Store 1027 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
117.Store 1076 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
118.Store 1187 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
119.Store 1217 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
120.Store 1367 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
121.Store 2197 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
122.Store 2547 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
123.Store 2557 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;




--------------------------------------------------------------------------------









124.Store 2587 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
125.Store 8147 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
126.Store 8217 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
127.Store 8717 - Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
128.Store 1176 – Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, executed and delivered by
SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for the benefit of
the Administrative Agent;
129.Store 1317 – Leasehold Deed of Trust, Security Agreement, Assignment of
Leases, Rents and Profits, Financing Statement and Fixture Filing, executed and
delivered by SRC Real Estate (TX), LLC, as borrower to Rebecca, as trustee for
the benefit of the Administrative Agent;
130.Store 1029 - Deed of Trust, Assignment of Leases and Rents, Fixture Filing,
and Security Agreement, executed and delivered by SRC Facilities LLC, as
borrower, to Chicago Title Company of Washington (“CTCW”), as trustee for the
benefit of the Administrative Agent;
131.Store 1038 - Deed of Trust, Assignment of Leases and Rents, Fixture Filing,
and Security Agreement, executed and delivered by SRC Facilities LLC, as
borrower, to CTCW, as trustee for the benefit of the Administrative Agent;
132.Store 2219 - Deed of Trust, Assignment of Leases and Rents, Fixture Filing,
and Security Agreement, executed and delivered by SRC Facilities LLC, as
borrower, to CTCW, as trustee for the benefit of the Administrative Agent;
133.Store 2309 - Deed of Trust, Assignment of Leases and Rents, Fixture Filing,
and Security Agreement, executed and delivered by SRC Facilities LLC, as
borrower, to CTCW, as trustee for the benefit of the Administrative Agent;
134.Store 4147 - Deed of Trust, Assignment of Leases and Rents, Fixture Filing,
and Security Agreement, executed and delivered by SRC Facilities LLC, as
borrower, to CTCW, as trustee for the benefit of the Administrative Agent;
135.Store 1139 – Leasehold Deed of Trust, Assignment of Leases and Rents,
Fixture Filing, and Security Agreement, executed and delivered by SRC Facilities
LLC, as borrower, to CTCW, as trustee for the benefit of the Administrative
Agent










--------------------------------------------------------------------------------












EXHIBIT A    

ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:        ______________________________


______________________________


2.
Assignee[s]:        ______________________________





______________________________    
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


Exhibit A-1



--------------------------------------------------------------------------------









______________________________


[Assignee is an [Affiliate][Approved Fund] of [identify Lender]


3.
Borrowers:         SRC O.P. LLC, a Delaware limited liability company, SRC
Facilities LLC,

a Delaware limited liability company, and SRC Real Estate (TX), LLC, a Delaware
limited liability company


4.
Administrative Agent:    UBS AG, Stamford Branch, in its capacity as
Administrative Agent under the Credit Agreement, together with its successors
and assigns



5.
Credit Agreement:    The Credit Agreement dated as of March 14, 2018 among the
Borrowers, the Lenders parties thereto, the Administrative Agent and UBS
Securities LLC, as Lead Arranger and Bookrunner



6.
Assigned Interest[s]:



Assignor[s]5
Assignee[s]6
Aggregate Amount of Loans for all Lenders
Amount of Loans Assigned8
Percentage Assigned of Loans7


 
 
$
$
%
 
 
$
$
%
 
 
$
$
%



[7.    Trade Date:        ______________]8 


[Page break]






























___________________________
5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.
8 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.




Exhibit A-2



--------------------------------------------------------------------------------











Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]9 
[NAME OF ASSIGNOR]




By:______________________________
Title:


[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE[S]10 
[NAME OF ASSIGNEE]




By:______________________________
Title:




[NAME OF ASSIGNEE]




By:______________________________
Title:


[Consented to and]11 Accepted:


UBS AG, Stamford Branch, as
Administrative Agent


By: _________________________________
Title:






___________________________
9 Add additional signature blocks as needed. Include both Fund/Pension Fund and
manager making the trade (if applicable).
10 Add additional signature blocks as needed. Include both Fund/Pension Fund and
manager making the trade (if applicable).
11To be added only if the consent of the Administrative agent is required by the
terms of the Credit Agreement.


Exhibit A-3



--------------------------------------------------------------------------------









[Consented to:] 12 


SRC REAL ESTATE (TX), LLC
By:        
Name:        
Title:        
SRC FACILITIES LLC
By:        
Name:        
Title:        
SRC O.P. LLC
By:        
Name:        
Title:        




































___________________________
12 To be added only if the consent of the Borrowers is required by the terms of
the Credit Agreement.


Exhibit A-4



--------------------------------------------------------------------------------










ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by


Annex 1-1

--------------------------------------------------------------------------------









the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
EXHIBIT B    


Annex 1-2

--------------------------------------------------------------------------------










EXHIBIT B


[Reserved]





--------------------------------------------------------------------------------










EXHIBIT C
FORM OF PROMISSORY NOTE
[DATE]
FOR VALUE RECEIVED, each of the undersigned, SRC REAL ESTATE (TX), LLC, a
Delaware limited liability company (“SRC Real Estate”), SRC FACILITIES LLC, a
Delaware limited liability company (“SRC Facilities”), and SRC O.P. LLC, a
Delaware limited liability company (“SRC OP” and, together with SRC Real Estate
and SRC Facilities, collectively, the “Borrower”), HEREBY UNCONDITIONALLY
PROMISES TO PAY to [INSERT NAME OF LENDER] (together with its successors and
permitted assigns, the “Lender”) the aggregate unpaid principal amount of all
Loans made by the Lender to the Borrower pursuant to the Credit Agreement (as
defined below) on the Maturity Date or on such earlier date as may be required
by the terms of the Credit Agreement. Capitalized terms used herein and not
otherwise defined herein are as defined in the Credit Agreement.
The undersigned Borrower promises to pay interest on the unpaid principal amount
of the Loans made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Such interest is due and payable at such times
and on such dates as set forth in the Credit Agreement.
This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement, dated as of March 14, 2018, by and among the
Borrower, the financial institutions from time to time party thereto, as
lenders, and UBS AG, Stamford Branch, as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for repayments of the principal hereof prior to the
maturity hereof upon the terms and conditions therein specified.
This Note is secured by, among other things, the Mortgages.
Demand, presentment, protest and notice of nonpayment and protest with respect
to this Note are hereby waived by the Borrower. Whenever in this Note reference
is made to the Administrative Agent, the Lender or the Borrower, such reference
shall be deemed to include, as applicable, a reference to their respective
successors and permitted assigns. The provisions of this Note shall be binding
upon and shall inure to the benefit of said successors and assigns. The
Borrower’s successors and assigns shall include, without limitation, a receiver,
trustee or debtor in possession of or for the Borrower and an assignee of the
Borrower’s obligations under the Credit Agreement as permitted by Section 9.04
thereof. This Note may not be assigned by the Lender except as permitted by
Section 9.04 of the Credit Agreement.
This Note shall be construed in accordance with and governed by the law of the
State of New York.
If more than one Person has executed this Note as “Borrower”, the obligations of
all such Persons hereunder shall be joint and several.
The terms and provisions of Section 9.14 of the Credit Agreement are
incorporated herein by reference and shall apply to the obligations of the
Borrower hereunder with the same force and effect as if fully set forth herein.
[remainder of page intentionally blank]





--------------------------------------------------------------------------------


















--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Borrower has duly executed this Note as of the day and
year first above written.
SRC REAL ESTATE (TX), LLC
By:        
Name:        
Title:        
SRC FACILITIES LLC
By:        
Name:        
Title:        
SRC O.P. LLC
By:        
Name:        
Title:        




Exhibit C-2

--------------------------------------------------------------------------------










EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE


The undersigned, [__________], hereby certifies that such Person is a
Responsible Officer of each of SRC O.P. LLC, a Delaware limited liability
company (“SRC OP”), SRC Facilities LLC, a Delaware limited liability company
(“SRC Facilities”), SRC Real Estate (TX), LLC, a Delaware limited liability
company (“SRC Real Estate” and, together with SRC OP and SRC Facilities, each a
“Borrower” and, collectively, the “Borrowers”). This Compliance Certificate is
being delivered pursuant to Section 5.01(c) of that certain Credit Agreement
dated as of March 14, 2018 among the Borrowers, the Lenders from time to time
party thereto and UBS AG, Stamford Branch, as Administrative Agent (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”). Capitalized terms used in this Compliance Certificate
have the meanings set forth in the Credit Agreement unless specifically defined
herein. This Compliance Certificate is being delivered in connection with the
Financials for the Fiscal [Quarter] [Year] ended [__________], 20[__]. The
undersigned does hereby certify, as of the date hereof, solely in such Person’s
capacity as a Responsible Officer and not in such Person’s individual capacity,
for and on behalf of the Borrowers and the other Loan Parties, that:
1.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrowers, the other Loan Parties and the Subsidiaries
during the accounting period covered by the attached Financials [and such
Financials delivered with this Compliance Certificate in accordance with
Section 5.01(b) of the Credit Agreement present fairly in all material respects
the financial position and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes].13 
2.    No Default has occurred[, except for such events or conditions listed on
Schedule 1 attached hereto].14 
The terms and provisions of Section 9.14 of the Credit Agreement are
incorporated herein by reference and shall apply to the certifications and
obligations of the Borrowers hereunder with the same force and effect as if
fully set forth herein.
[remainder of page intentionally blank]











___________________________
13 Insert bracketed language if the Borrower is delivering financial statements
pursuant to Section 5.01(b) of the Credit Agreement.
13 Insert bracketed language only if a Default has occurred. The details of any
Default and any action taken or proposed to be taken with respect to such
Default should be specified on the Schedule.


Exhibit D-1

--------------------------------------------------------------------------------









The foregoing certifications are made and delivered this [___] day of
[__________], 20[__].
SRC REAL ESTATE (TX), LLC
By:                            
Name:                            
Title:                            
SRC FACILITIES LLC
By:                            
Name:                            
Title:                            
SRC O.P. LLC
By:                            
Name:                            
Title:                            








Exhibit D-2

--------------------------------------------------------------------------------










Schedule 1
to Compliance Certificate


Defaults








Exhibit D-3

--------------------------------------------------------------------------------










EXHIBIT E

FORM OF SOLVENCY CERTIFICATE

March 14, 2018


This Solvency Certificate (this “Certificate”) is delivered pursuant to Section
4.01(m) of the Credit Agreement, dated as of the date hereof (as amended,
supplemented, restated, replaced or otherwise modified from time to time, the
“Credit Agreement”), among SRC O.P. LLC, a Delaware limited liability company
(“SRC OP”), SRC Facilities LLC, a Delaware limited liability company (“SRC
Facilities”), SRC Real Estate (TX), LLC, a Delaware limited liability company
(“SRC Real Estate” and, together with SRC OP and SRC Facilities, each a
“Borrower” and, collectively, the “Borrowers”), UBS AG, Stamford Branch, as
Administrative Agent, and each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”). Capitalized terms
used herein without definition have the same meanings as in the Credit
Agreement.
The undersigned, solely in such person’s capacity as a Responsible Officer of
each Borrower, and not in such person’s individual capacity, DOES HEREBY CERTIFY
to the Administrative Agent and the Lenders as of the date hereof, as follows:
1.    I am knowledgeable of the financial and accounting matters of the
Borrowers, the Credit Agreement and the covenants and representations (financial
or otherwise) contained therein.
2.    Immediately after giving effect to the Transactions on the Effective Date:
a.    the fair value of the property of each Borrower is greater than the total
amount of liabilities, including contingent liabilities, of such Borrower;
b.    the present fair saleable value of the assets of each Borrower is greater
than the amount that is required to pay the probable liability of such Borrower
on its debts as they become absolute and matured in accordance with their terms;
c.    the capital of each Borrower is not unreasonably small in relation to its
business currently contemplated to be conducted as of such date of
determination; and
d.    no Borrower intends to incur, or believe that it will incur, debts,
including current obligations, beyond its ability to pay such debts as they
become absolute and matured.
For the purposes of this Certificate, the amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
The terms and provisions of Section 9.14 of the Credit Agreement are
incorporated herein by reference and shall apply to the certifications and
obligations of the Borrowers hereunder with the same force and effect as if
fully set forth herein.
[remainder of page intentionally blank]







--------------------------------------------------------------------------------















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.
SRC REAL ESTATE (TX), LLC
By:                            
Name:                            
Title:                            


SRC FACILITIES LLC
By:                            
Name:                            
Title:                            
SRC O.P. LLC
By:                            
Name:                            
Title:                            





